Exhibit 10.28

 

RETIREMENT PLAN A

FOR EMPLOYEES OF

AMERICAN CRYSTAL SUGAR COMPANY

(2002 RESTATEMENT)

 

Completed By Timothy R. Quinn

(612) 607-7581

Oppenheimer, Wolff & Donnelly LLP

 

--------------------------------------------------------------------------------

 


 

TABLE OF CONTENTS

 

ARTICLE I.  History, Definitions and Interpretation

Section 1.1.  History

Section 1.2.  Definitions

Accrual Service

Accrued Benefit

Actuarial Equivalent

Actuarial Value

Actuary

Administrative Committee

Administrator

Alternate Payee

Annuity Starting Date

Beneficiary

Break in Service

Claims Reviewer

Code

Company

Covered Compensation

Covered Employee

Deferred Retirement Date

Domestic Relations Order

Early Retirement Date

Effective Date

Effective Date of this Restatement

Election Period

Eligibility Computation Period

Eligibility Service

Eligible Beneficiary

Employee

Employer

ERISA

Final Average Salary

Funding Medium

Highly Compensated Employee.

Hour of Service

Leased Employee

Managing Body

Married for the Required Period

Monthly Compensation

Normal Form

Normal Retirement Age

Normal Retirement Date

 

i

--------------------------------------------------------------------------------


 

Participant

Participating Employer

Plan

Plan Anniversary Date

Plan Year

Plan Termination Date

Predecessor Employer

Pre-Retirement Survivor Annuity

Prior Plan

Qualified Domestic Relations Order

Qualified Early Retirement Date

Qualified Joint and Survivor Annuity Form

Related Employer

Social Security Retirement Age

Termination of Employment

Termination of Service

Vested

Vesting Service

Section 1.3.  Interpretation

Section 1.4.  Applicable Law, Statute of Limitations

Section 1.5.  Rule of Construction

 

ARTICLE II.  Participating Employers

Section 2.1.  Eligibility

Section 2.2.  Commencement of Participation

Section 2.3.  Termination of Participation

Section 2.4.  Recordkeeping and Reporting

Section 2.5.  Requirements Concerning Participating Employers

Section 2.6.  Designation of Agent

Section 2.7.  Employee Transfers

Section 2.8.  Administrator’s Authority

 

ARTICLE III.  Participants

Section 3.1.  Eligibility

Section 3.2.  Commencement of Participation

Section 3.3.  Termination of Active Participation

Section 3.4.  Return to Active Participation

Section 3.5.  Limitation Respecting Employment

 

ARTICLE IV.  Benefits Under the Plan

Section 4.1.  Normal Retirement Benefit

Section 4.2.  Early Retirement Benefit

Section 4.3.  Deferred Retirement Benefit

 

ii

--------------------------------------------------------------------------------


 

Section 4.4.  Termination Benefit

Section 4.5.  February 28, 2002 Benefits

Section 4.6.  Minimum Benefits

Section 4.7.  Maximum Benefits

Section 4.8.  Automatic Qualified Joint and Surviving Spouse Annuity

Section 4.9.  Election Out of Qualified Joint and Survivor Annuity or Life
Annuity Form

Section 4.10.  Death Benefits

Section 4.11.  Other Forms of and Restrictions on Benefits

Section 4.12.  Lump Sum Benefit

Section 4.13.  Commencement of Benefits and Related Requirements

Section 4.14.  Re-employment and Suspension of Benefits

Section 4.15.  Transfers to this Plan from Another Retirement Plan of the
Company

Section 4.16.  Non-Duplication of Benefits

Section 4.17.  Benefits for Certain Hilisboro Employees

Section 4.18.  Benefits for Employees of United Sugars Corporation

Section 4.19.  Inalienability of Benefits

Section 4.20.  Qualified Domestic Relations Order

Section 4.21.  Annuity Contracts

Section 4.22.  Minimum Benefit on Merger, Consolidation or Transfer of Assets of
Plan

Section 4.23.  Application for Benefits

Section 4.24.  Special Direct Rollover Rules

 

ARTICLE V.  Administration of the Plan

Section 5.1.  Administrator

Section 5.2.  Administrative Committee

Section 5.3.  Administrative Duties and Powers

Section 5.4.  Rule Against Discrimination

Section 5.5.  Disclosure, Reporting, and Registration

Section 5.6.  Claims Procedure

Section 5.7.  Facility of Payment

 

ARTICLE VI.  Funding the Plan

Section 6.1.  Employer Contributions

Section 6.2.  Method of Funding

Section 6.3.  Prohibition Against Diversion

 

ARTICLE VII.  Amendment

Section 7.1.  Amendment by Company

Section 7.2.  Method

Section 7.3.  Amendment of Vesting Schedule

 

iii

--------------------------------------------------------------------------------


 

ARTICLE VIII.  Termination of Plan and Acquisitions

Section 8.1.  Termination of Plan

Section 8.2.  Effect of Termination

Section 8.3.  Mechanics of Termination

Section 8.4.  Distribution or Transfer of Assets Upon Termination or Partial
Termination

Section 8.5.  Acquisitions

 

ARTICLE IX.  Temporary and Other Provisions to Prevent Discrimination

Section 9.1.  Application of Article IX

Section 9.2.  Pre-termination Restrictions

 

ARTICLE X.  Top Heavy Rules

Section 10.1.  Effective Period of Article X

Section 10.2.  Minimum Benefit

Section 10.3.  Vesting

Section 10.4.  Limitation on Benefits

Section 10.5.  Definitions

 

ARTICLE XI.  Miscellaneous

Section 11.1.  Procedures and Other Matters Regarding Domestic Relations Orders

Section 11.2.  Transfer to or From Qualified Plan

Section 11.3.  Leased Employees

Section 11.4.  Transitional Rule

Section 11.5.  Special Rules for Determining Accrued Benefit

Section 11.6.  Delegation of Authority

Section 11.7.  Restatement Effective Upon Receipt of Determination Letter

Section 11.8.  Military Service

 

iv

--------------------------------------------------------------------------------


 

RETIREMENT PLAN A

FOR EMPLOYEES OF AMERICAN CRYSTAL SUGAR COMPANY

(2002 Restatement)

 

American Crystal Sugar Company, a Minnesota agricultural cooperative
corporation, pursuant to the power reserved to and upon the order of its board
of directors, hereby adopts this amendment to and restatement of the Retirement
Plan A for Employees of American Crystal Sugar Company.  Also, United Sugars
Corporation, pursuant to the power reserved to and upon the order of its
managing body, hereby adopts this amendment to and restatement of the Retirement
Plan A for Employees of American Crystal Sugar Company.  Further, Midwest
Agri-Commodities, pursuant to the power reserved to and upon the order of its
managing body, hereby adopts this amendment to and restatement of the Retirement
Plan A for Employees of American Crystal Sugar Company.  This amendment and
restatement is generally effective as of March 1, 2002, except as otherwise
specifically stated in this document.

 

ARTICLE I.
History, Definitions and Interpretation

 

Section 1.1.            History.


 

(a)           As of March 1, 1943, American Crystal Sugar Company and Ventura
County Railway Company adopted the Retirement Plan for the Employees of American
Crystal Sugar Company and Ventura County Railway Company. Effective as of April
1, 1959, American Crystal Sugar Company disposed of its entire holdings of the
capital stock of Ventura County Railway Company. Employees of the Ventura County
Railway Company who were members of the Plan were assigned the policies with
respect to their benefits in accordance with the provisions of the Plan.

 

(b)           Effective as of June 1, 1968, the Retirement Plan was amended to
provide for three separate plans, namely (i) “Retirement Plan for Employees of
American Crystal Sugar Company Not Covered Under Collective Bargaining
Agreements,” (ii) “Retirement Plan for Employees of American Crystal Sugar
Company Covered Under the Collective Bargaining Agreement Between American
Crystal Sugar Company and American Federation of Grain Millers (AFL-CIO),” and
(iii) “Retirement Plan for Employees of American Crystal Sugar Company Covered
Under the Collective Bargaining Agreement between American Crystal Sugar Company
Distillery, Rectifying, Wine and Allied Workers International Union, AFL-CIO and
United Sugar Workers Council of California.”

 

(c)           The benefits provided by American Crystal Sugar Company for all
former employees covered by the Plan who died, retired or whose continuous
service was terminated prior to June 1, 1968, shall be those provided under the
former Plan in effect February 29, 1968.

 

(d)           On November 30, 1973, the Board of Directors of American Crystal
Sugar Company adopted a resolution to include in the Plan, all employees of the
Red River Valley Sugarbeet Growers Association who became employees of the
Company, giving them credit for past service as employees of the Growers
Association and to amend the Plan accordingly.

 

(e)           The benefits provided by American Crystal Sugar Company for all
former employees covered by the Plan who died, retired or whose continuous
service was terminated on or after June 1, 1968 but prior to September 1, 1974,
shall be those provided under the former Plan in effect August 31, 1974.

 

(f)            Effective March 1, 1976, the Plan was amended and restated to
comply with the provisions of ERISA.  Retirement benefits and other benefits
provided by American Crystal Sugar Company for Employees covered by the Plan who
died, retired or terminated service for any other reason

 

1

--------------------------------------------------------------------------------


 

on or subsequent to September 1, 1974 but prior to March 1, 1976 shall be those
provided under the former Plan in effect on February 29, 1976.

 

(g)       Effective March 1, 1985, the Plan was amended and restated to comply
with the provisions of the Retirement Equity Act of 1984.  Retirement benefits
and other benefits provided by American Crystal Sugar Company for Employees
covered by the Plan who died, retired or terminated service for any other reason
on or subsequent to March 1, 1985 and prior to March 1, 1989, shall be those
provided under the former Plan in effect on February 28, 1985.

 

(h)       Except as otherwise provided in the prior amendment and restatement of
the Plan, this Plan was entirely amended and restated as of March 1, 1989 to
comply with the provisions of the Tax Reform Act of 1986.  Such amendment and
restatement of the Plan is applicable only to the Employees covered by the Plan
who died, retired or terminated service for any other reason on or subsequent to
March 1, 1989 and prior to the Effective Date of this Restatement.  However,
this amendment and restatement modifies certain provisions of the Plan prior to
the Effective Date of this Restatement that may affect such Employees.

 

Section 1.2.            Definitions.  The terms defined in this Section, when
used in the Plan with initial capital letters, have the following meanings
unless the context clearly indicates that other meanings are intended.


 

Accrual Service.


 

(1)           AFTER FEBRUARY 29, 1976, A PARTICIPANT SHALL RECEIVE CREDIT FOR
ONE FULL YEAR OF “ACCRUAL SERVICE” FOR EACH PLAN YEAR IN WHICH THE PARTICIPANT
HAD AT LEAST 1,000 HOURS OF SERVICE FOR A PARTICIPATING EMPLOYER.  THE ACCRUAL
SERVICE TO BE CREDITED FOR SERVICE PRIOR TO MARCH 1, 1976, SHALL BE THE
PARTICIPANT’S SERVICE RECOGNIZED FOR BENEFIT ACCRUAL PURPOSES UNDER THE TERMS OF
THE PLAN AS IN EFFECT PRIOR TO MARCH 1, 1989.

 

(2)           A PARTICIPANT’S ACCRUAL SERVICE SHALL NOT INCLUDE PERIODS DURING
WHICH THE PARTICIPANT HAS TERMINATED THE PARTICIPANT’S ACTIVE PARTICIPATION IN
THE PLAN [PURSUANT TO SECTION 3.3(B)] AND ANY PERIOD WITH RESPECT TO WHICH A
BENEFIT WAS PAID EQUAL TO THE THEN PRESENT VALUE OF THE ENTIRE PRESENT OR
DEFERRED BENEFIT DUE THE PARTICIPANT UNDER THE PLAN NOT EXCEEDING $3,500 (THIS
AMOUNT CHANGES TO $5,000 EFFECTIVE FOR PLAN YEARS BEGINNING AFTER AUGUST 5,
1997) OR, IF THE PARTICIPANT SO ELECTED, EQUAL TO THE THEN PRESENT VALUE OF THE
ENTIRE PRESENT OR DEFERRED BENEFIT DUE THE PARTICIPANT UNDER THE PLAN REGARDLESS
OF AMOUNT (IF PERMITTED BY OTHER PROVISIONS OF THIS PLAN), PROVIDED THE
PARTICIPANT’S SPOUSE, IF ANY, CONSENTED THERETO IN THE MANNER DESCRIBED IN
ARTICLE IV; PROVIDED, HOWEVER, SUCH BENEFIT PAYMENT MUST HAVE BEEN PAID NO LATER
THAN THE CLOSE OF THE SECOND PLAN YEAR FOLLOWING THE PLAN YEAR IN WHICH THE
PARTICIPANT INCURRED A TERMINATION OF SERVICE.  IF SUCH BENEFIT PAYMENT IS PAID
WITHIN SUCH PERIOD AND CONSEQUENTLY A PERIOD OF SERVICE IS NOT PART OF THE
PARTICIPANT’S ACCRUAL SERVICE, THEN THE PARTICIPANT MAY RESTORE SUCH SERVICE BY
REPAYING TO THE PLAN THE AMOUNT OF THE DISTRIBUTION WITH INTEREST (AT THE RATE
DETERMINED UNDER SECTION 411(C)(2)(C) OF THE CODE) WITHIN THE EARLIER OF (1) 5
YEARS AFTER THE DATE THE PARTICIPANT IS SUBSEQUENTLY RE-EMPLOYED BY A
PARTICIPATING EMPLOYER OR RELATED EMPLOYER OR (2) THE CLOSE OF THE FIRST 5 YEAR
BREAK IN SERVICE AFTER THE DATE OF DISTRIBUTION.

 

(3)           THE PLAN SHALL NOT TAKE INTO ACCOUNT ANY ACCRUAL SERVICE THAT WAS
EXCLUDED UNDER THE PRIOR PLAN WITH RESPECT TO ANY EMPLOYEE WHO BECAME EMPLOYED
BY THE SOUTHERN MINNESOTA BEET SUGAR COOPERATIVE ON SEPTEMBER 1, 1978.

 

ACCRUED BENEFIT.


 

(1)           “ACCRUED BENEFIT” OF A PARTICIPANT MEANS A MONTHLY AMOUNT PAYABLE
IN THE NORMAL FORM EQUAL TO THE PRODUCT OF (A) 30% OF A PARTICIPANT’S FINAL
AVERAGE SALARY UP TO THE PARTICIPANT’S COVERED COMPENSATION PLUS 42% OF THE
PARTICIPANT’S FINAL AVERAGE SALARY IN EXCESS

 

2

--------------------------------------------------------------------------------


 

of the Participant’s Covered Compensation and (B) the number of the
Participant’s years of Accrual Service (not exceeding 30) divided by 30.

 

(2)       IN NO EVENT WILL ANY ACCRUED BENEFIT DETERMINED UNDER PARAGRAPH (1)
AFTER THE EFFECTIVE DATE OF THIS RESTATEMENT BE LESS THAN THE ACCRUED BENEFIT OF
THE PARTICIPANT DETERMINED UNDER THAT PARAGRAPH AS OF THE PRECEDING PLAN
ANNIVERSARY DATE.  ALSO, IN NO EVENT WILL A PARTICIPANT’S ACCRUED BENEFIT BE
LESS THAN THE PARTICIPANT’S ACCRUED BENEFIT DETERMINED AS OF MARCH 1, 1989 UNDER
THE PLAN AS IT EXISTED ON THE DAY BEFORE THAT DATE.

 

(3)       NOTWITHSTANDING THE PRIOR PROVISIONS OF THIS DEFINITION, A SECTION
401(A)(17) PARTICIPANT’S ACCRUED BENEFIT SHALL NOT BE LESS THAN THE GREATER OF
THE AMOUNTS DETERMINED UNDER SUBPARAGRAPHS (A) AND (B) BELOW:

 

(A)          THE SUM OF (I) THE PARTICIPANT’S ACCRUED BENEFIT DETERMINED AS OF
THE LAST DAY OF THE LAST PLAN YEAR BEGINNING BEFORE JANUARY 1, 1994, UNDER THE
PLAN AS IT EXISTED AS OF THAT DAY, AND (II) THE PARTICIPANT’S ACCRUED BENEFIT
DETERMINED UNDER THE FORMULA IN PARAGRAPH (1) AND OTHER PROVISIONS OF THIS PLAN
AS IN EFFECT AFTER THAT DAY TAKING INTO ACCOUNT ONLY THE PARTICIPANT’S ACCRUAL
SERVICE AFTER THAT DAY; OR

 

(B)           THE PARTICIPANT’S ACCRUED BENEFIT DETERMINED UNDER THE FORMULA IN
PARAGRAPH (1) AND OTHER PROVISIONS OF THIS PLAN AS IN EFFECT AFTER THE DAY
DESCRIBED IN SUBPARAGRAPH (A) TAKING INTO ACCOUNT ALL OF THE PARTICIPANT’S
ACCRUAL SERVICE.

 

A section 401(a)(17) participant is a Participant whose current Accrued Benefit
as of a date on or after the first day of the first Plan Year beginning or after
January 1, 1984, is based on compensation for a year beginning prior to the
first day of the first Plan Year beginning or or after January 1, 1994, that
exceeded $150,000.

 


ACTUARIAL EQUIVALENT.          AN “ACTUARIAL EQUIVALENT” IS AN EQUIVALENT AMOUNT
OR STREAM OF PAYMENTS DETERMINED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 

(1)       AN ACTUARIAL EQUIVALENT BENEFIT SHALL BE COMPUTED USING ANY BASIS
SPECIFIED IN THE PLAN, BUT WHEREVER THE BASIS FOR ACTUARIAL EQUIVALENT IS NOT
SPECIFICALLY SPECIFIED IN THE AFFECTED PROVISION OF THE PLAN, ACTUARIAL
EQUIVALENCE SHALL BE COMPUTED ON THE BASIS OF THE PUBLISHED 1984 UNISEX PENSION
MORTALITY TABLE SET FORWARD ONE YEAR, AND A 7% INTEREST RATE ASSUMPTION.

 

(2)       IF THIS DEFINITION IS USED ON OR AFTER MARCH 1, 1996, TO DETERMINE ANY
ACTUARIAL VALUE, THEN THE CALCULATION SHALL BE MADE USING THE ‘APPLICABLE
MORTALITY TABLE’ PRESCRIBED BY THE SECRETARY OF THE TREASURY IN ACCORDANCE WITH
SECTION 417(E)(3) OF THE CODE AND REGULATIONS AND RULING ISSUED THEREUNDER
(WHICH AS OF OCTOBER 1, 1995, IS BASED ON A FIXED BLEND OF 50% OF THE MALE AND
50% OF THE FEMALE MORTALITY RATES FROM THE 1983 GROUP ANNUITY MORTALITY TABLE
AND AS OF DECEMBER 31, 2002, FOR PURPOSES OF BENEFIT PAYMENTS COMMENCING ON OR
AFTER THAT DATE, IS THE TABLE PRESCRIBED IN REV. RUL. 2001-62) AND AN INTEREST
RATE EQUAL TO THE ANNUAL RATE OF INTEREST ON 30-YEAR TREASURY SECURITIES, OR ON
A SUBSTITUTE FOR THOSE SECURITIES, AS SPECIFIED BY THE COMMISSIONER OF THE
INTERNAL REVENUE SERVICE FOR THE DECEMBER BEFORE THE FIRST DAY OF THE PLAN YEAR
IN WHICH THE DISTRIBUTION IS MADE (AND TYPICALLY REPORTED IN THE NEXT MONTH). 
THE BENEFIT BEING VALUED UNDER THE PRIOR SENTENCE SHALL BE ASSUMED TO COMMENCE
ON THE NORMAL RETIREMENT DATE OF THE APPLICABLE PARTICIPANT.

 


ACTUARIAL VALUE.  “ACTUARIAL VALUE” MEANS THE SINGLE SUM VALUE OF A BENEFIT
UNDER THE PLAN AS DETERMINED BY THE ACTUARY ON THE BASIS OF THE ACTUARIAL
TABLES, FACTORS AND ASSUMPTIONS SET FORTH IN THE DEFINITION OF ACTUARIAL
EQUIVALENT.


 

3

--------------------------------------------------------------------------------


 


ACTUARY.  “ACTUARY” MEANS AN INDIVIDUAL ACTUARY OR A FIRM OF ACTUARIES
INDEPENDENT OF AND SELECTED FROM TIME TO TIME BY THE ADMINISTRATOR.  THE ACTUARY
OR AN EMPLOYEE OF THE ACTUARY SHALL BE ENROLLED WITH THE JOINT BOARD FOR THE
ENROLLMENT OF ACTUARIES ESTABLISHED UNDER ERISA.


 


ADMINISTRATIVE COMMITTEE.  THE “ADMINISTRATIVE COMMITTEE” SHALL BE DETERMINED
PURSUANT TO THE PROVISIONS OF SECTION 5.2.


 


ADMINISTRATOR.  THE COMPANY SHALL BE THE “ADMINISTRATOR” AND SHALL BE A NAMED
FIDUCIARY AND ADMINISTRATOR FOR PURPOSES OF ERISA AND THIS PLAN.  AS SUCH, IT
SHALL HAVE AUTHORITY TO CONTROL AND MANAGE THE OPERATION OF THE PLAN AS
DESCRIBED IN THE PLAN AND SHALL HAVE THE POWERS AND DUTIES GIVEN TO THE
ADMINISTRATOR OF A PLAN UNDER TITLE I OF ERISA.  THE ADMINISTRATIVE COMMITTEE
SHALL HAVE THE AUTHORITY AND DUTY TO ACT FOR THE COMPANY IN SUCH COMPANY’S
CAPACITY AS ADMINISTRATOR.


 


ALTERNATE PAYEE.  THE TERM “ALTERNATE PAYEE” MEANS ANY SPOUSE, FORMER SPOUSE,
CHILD, OR OTHER DEPENDENT OF A PARTICIPANT WHO IS RECOGNIZED BY A DOMESTIC
RELATIONS ORDER AS HAVING A RIGHT TO RECEIVE ALL, OR A PORTION OF, THE BENEFITS
PAYABLE UNDER THE PLAN WITH RESPECT TO SUCH PARTICIPANT.


 


ANNUITY STARTING DATE.  THE “ANNUITY STARTING DATE” IS THE FIRST DAY OF THE
FIRST PERIOD FOR WHICH AN AMOUNT IS PAYABLE AS AN ANNUITY, OR IN THE CASE OF A
BENEFIT NOT PAYABLE IN THE FORM OF AN ANNUITY, THE FIRST DAY ON WHICH ALL EVENTS
HAVE OCCURRED (INCLUDING A PARTICIPANT’S ELECTION TO RECEIVE THE BENEFIT) WHICH
ENTITLE THE AFFECTED PARTICIPANT TO SUCH BENEFIT (OTHER THAN ON ACCOUNT OF
DEATH).  IF BENEFIT PAYMENTS ARE SUSPENDED UNDER ARTICLE IV AFTER AN ANNUITY
STARTING DATE, THE DATE OF A RECOMMENCEMENT OF BENEFITS SHALL NOT BE CONSIDERED
TO BE A NEW ANNUITY STARTING DATE UNLESS A NEW FORM OF DISTRIBUTION MAY BE AND
IS ELECTED UNDER ARTICLE IV.  IF THERE ARE ADDITIONAL ACCRUALS UNDER THIS PLAN
AFTER THE ANNUITY STARTING DATE, THAT DATE SHALL APPLY TO THOSE ACCRUALS UNLESS
THAT DATE PRECEDED THE PARTICIPANT’S NORMAL RETIREMENT AGE OR A NEW FORM OF
DISTRIBUTION MAY BE AND IS ELECTED UNDER ARTICLE IV.


 


BENEFICIARY.


 

(1)       “BENEFICIARY” IS THE PERSON OR PERSONS, NATURAL OR OTHERWISE, OTHER
THAN A JOINT OR CONTINGENT ANNUITANT, DESIGNATED BY A PARTICIPANT TO RECEIVE ANY
BENEFIT PAYABLE UNDER THE PLAN IN THE EVENT OF THE PARTICIPANT’S DEATH.

 

(2)       A PARTICIPANT WHO HAS DESIGNATED A BENEFICIARY MAY, WITHOUT THE
CONSENT OF SUCH BENEFICIARY, ALTER OR REVOKE SUCH DESIGNATION.  TO BE EFFECTIVE,
ANY SUCH DESIGNATION, ALTERATION, OR REVOCATION SHALL BE IN WRITING, IN SUCH
FORM AS THE ADMINISTRATOR MAY PRESCRIBE, AND SHALL BE FILED WITH THE
ADMINISTRATOR PRIOR TO THE DEATH OF THE PARTICIPANT.  IF, AT THE TIME A DEATH
BENEFIT BECOMES PAYABLE, THERE IS NOT ON FILE WITH THE ADMINISTRATOR A FULLY
EFFECTIVE DESIGNATION OF BENEFICIARY, THE DESIGNATED BENEFICIARY SHALL BE THE
PERSON OR PERSONS SURVIVING THE PARTICIPANT IN THE FIRST OF THE FOLLOWING
CLASSES IN WHICH THERE IS A SURVIVOR, SHARE AND SHARE ALIKE:

 

(A)          THE PARTICIPANT’S SPOUSE;

 

(B)           THE PARTICIPANT’S CHILDREN, AND CHILDREN OF THE PARTICIPANT’S
SPOUSE, INCLUDING A CHILD IN GESTATION AT THE DATE OF THE PARTICIPANT’S DEATH
AND THEREAFTER BORN ALIVE, EXCEPT THAT IF ANY OF SUCH CHILDREN PRE-DECEASE THE
PARTICIPANT BUT LEAVE ISSUE SURVIVING THE PARTICIPANT, SUCH ISSUE SHALL TAKE BY
RIGHT OF REPRESENTATION THE SHARE THEIR PARENT WOULD HAVE TAKEN IF LIVING;

 

(C)           THE PARTICIPANT’S PARENTS;

 

(D)          THE PARTICIPANT’S BROTHERS AND SISTERS;

 

(E)           THE PARTICIPANT’S ESTATE.

 

4

--------------------------------------------------------------------------------


 

The identity of each Beneficiary in each case shall be determined by the
Administrator.  Each such determination shall be final and binding for all
persons.

 


BREAK IN SERVICE.  “BREAK IN SERVICE” MEANS AN ELIGIBILITY COMPUTATION PERIOD
AFTER AN EMPLOYEE’S INITIAL ELIGIBILITY COMPUTATION PERIOD DURING WHICH THE
EMPLOYEE HAS COMPLETED NO HOURS OF SERVICE WITH RESPECT TO A PARTICIPATING
EMPLOYER OR RELATED EMPLOYER.


 


CLAIMS REVIEWER.  THE “CLAIMS REVIEWER” SHALL BE SUCH PERSON WHO OR
ORGANIZATIONAL UNIT WHICH CUSTOMARILY HANDLES EMPLOYEE BENEFIT MATTERS RELATING
TO THE PLAN AS THE ADMINISTRATOR SHALL DESIGNATE.


 


CODE.  “CODE” MEANS THE U.S. INTERNAL REVENUE CODE OF 1986 AS AMENDED FROM TIME
TO TIME.


 


COMPANY.  “COMPANY” MEANS ‘AMERICAN CRYSTAL SUGAR COMPANY’, A MINNESOTA
CORPORATION.


 


COVERED COMPENSATION.  “COVERED COMPENSATION” OF A PARTICIPANT MEANS THE AVERAGE
OF THE SOCIAL SECURITY TAXABLE WAGE BASES IN EFFECT FOR EACH CALENDAR YEAR
DURING THE 35-YEAR PERIOD ENDING WITH THE LAST DAY OF THE CALENDAR YEAR IN WHICH
THE PARTICIPANT ATTAINS (OR WILL ATTAIN) THE PARTICIPANT’S SOCIAL SECURITY
RETIREMENT AGE.


 

In determining the Participant’s Covered Compensation for a Plan Year, the
social security taxable wage base for the Plan Year for which the determination
is made and any subsequent Plan Years shall be assumed to be the same as the
social security taxable wage base in effect for the beginning of the Plan Year
for which the determination is made.  The Participant’s Covered Compensation for
the Plan Year after the aforesaid 35-year period shall be the Participant’s
Covered Compensation for the Plan Year during which the Participant attained the
Participant’s Social Security Retirement Age.  The Participant’s Covered
Compensation for a Plan Year before the aforesaid 35-year period is the social
security taxable wage base in effect as of the beginning of the Plan Year.  The
Participant’s Covered Compensation shall be automatically adjusted in accordance
with the rules prescribed above.

 


COVERED EMPLOYEE.  A “COVERED EMPLOYEE” IS A PERSON WHO HAS MET THE REQUIREMENTS
OF SECTIONS 3.1 AND 3.2 AND HAS NOT CEASED TO BE A COVERED EMPLOYEE UNDER
SECTION 3.3 OR ANY OTHER SECTION OF THE PLAN.  AN INDIVIDUAL WHO HAS CEASED TO
BE A COVERED EMPLOYEE MAY AGAIN BECOME A COVERED EMPLOYEE AS PROVIDED IN SECTION
3.4.


 


DEFERRED RETIREMENT DATE.  IF A PARTICIPANT HAS REACHED THE PARTICIPANT’S NORMAL
RETIREMENT DATE AND HAS NOT INCURRED A TERMINATION OF SERVICE ON OR BEFORE THAT
DATE, THE PARTICIPANT’S “DEFERRED RETIREMENT DATE,” SHALL BE THE EARLIER OF THE
FIRST DAY OF THE MONTH COINCIDENT WITH OR FOLLOWING THE DATE OF SUCH TERMINATION
OF SERVICE OR THE FIRST DAY OF THE MONTH IN WHICH THE PARTICIPANT ISN’T CREDITED
WITH THE HOURS SPECIFIED IN SECTION 4.14(A)(1)(A) OR ISN’T BEING CREDITED WITH
HOURS AT A RATE OF AT LEAST 1,000 HOURS OF SERVICE  PER PLAN YEAR.


 


DOMESTIC RELATIONS ORDER.  THE TERM “DOMESTIC RELATIONS ORDER” MEANS ANY
JUDGMENT, DECREE OR ORDER (INCLUDING APPROVAL OF A PROPERTY SETTLEMENT
AGREEMENT) WHICH:


 

(1)           RELATES TO THE PROVISION OF CHILD SUPPORT, ALIMONY PAYMENTS, OR
MARITAL PROPERTY RIGHTS TO A SPOUSE, FORMER SPOUSE, CHILD, OR OTHER DEPENDENT OF
A PARTICIPANT, AND

 

(2)           IS MADE PURSUANT TO A STATE DOMESTIC RELATIONS LAW (INCLUDING A
COMMUNITY PROPERTY LAW).

 


EARLY RETIREMENT DATE.  A PARTICIPANT’S “EARLY RETIREMENT DATE” IS THE FIRST DAY
OF ANY MONTH BEFORE THE PARTICIPANT’S NORMAL RETIREMENT AND ON OR AFTER THE DATE
ON WHICH THE PARTICIPANT HAS ATTAINED FIFTY-FIVE (55) YEARS OF AGE AND COMPLETED
FIVE (5) YEARS OF VESTING SERVICE, INCURRED A TERMINATION OF


 


5

--------------------------------------------------------------------------------



 


SERVICE, AND ELECTED TO COMMENCE TO RECEIVE AN EARLY RETIREMENT BENEFIT AS
DESCRIBED IN SECTION 4.2 OF THIS PLAN.


 


EFFECTIVE DATE.  THE “EFFECTIVE DATE” OF THE PLAN IS DESCRIBED IN SECTION 1.1 OF
THE PLAN.


 


EFFECTIVE DATE OF THIS RESTATEMENT.  “EFFECTIVE DATE OF THIS RESTATEMENT” MEANS
MARCH 1, 2002, ALTHOUGH CERTAIN PROVISIONS ARE EFFECTIVE ON OTHER DATES AS
SPECIFICALLY STATED IN THIS DOCUMENT.


 


ELECTION PERIOD.  IN THE CASE OF AN ELECTION TO WAIVE THE QUALIFIED JOINT AND
SURVIVOR ANNUITY FORM OF BENEFIT, A PARTICIPANT’S “ELECTION PERIOD” SHALL BE THE
NINETY-DAY PERIOD ENDING ON THE PARTICIPANT’S ANNUITY STARTING DATE.


 


ELIGIBILITY COMPUTATION PERIOD.  “ELIGIBILITY COMPUTATION PERIOD” MEANS THE
TWELVE CONSECUTIVE MONTH PERIOD COMMENCING WITH THE DATE AN EMPLOYEE FIRST
PERFORMS AN HOUR OF SERVICE FOR A PARTICIPATING EMPLOYER OR RELATED EMPLOYER. 
THE EMPLOYEE’S SUBSEQUENT “ELIGIBILITY COMPUTATION PERIODS” SHALL BE THE PLAN
YEARS COMMENCING WITH THE PLAN YEAR BEGINNING DURING THE EMPLOYEE’S INITIAL
ELIGIBILITY COMPUTATION PERIOD.  HOWEVER, IF SUCH EMPLOYEE INCURS A BREAK IN
SERVICE BEFORE SUCH EMPLOYEE COMPLETES ONE YEAR OF ELIGIBILITY SERVICE, THEN FOR
PURPOSES OF THIS DEFINITION THE DATE THE EMPLOYEE FIRST PERFORMS AN HOUR OF
SERVICE FOR A PARTICIPATING OR RELATED EMPLOYER AFTER SUCH BREAK SHALL BE DEEMED
TO BE THE DATE THE EMPLOYEE FIRST PERFORMS AN HOUR OF SERVICE FOR A
PARTICIPATING OR RELATED EMPLOYER.


 


ELIGIBILITY SERVICE.  “ELIGIBILITY SERVICE” MEANS A PERIOD OF SERVICE
ACCUMULATED BY AN EMPLOYEE DETERMINED BY CREDITING THE EMPLOYEE WITH A ONE-YEAR
PERIOD OF SERVICE FOR EACH ELIGIBILITY COMPUTATION PERIOD DURING WHICH THE
EMPLOYEE IS CREDITED WITH AT LEAST 1,000 HOURS OF SERVICE WITH A PARTICIPATING
OR RELATED EMPLOYER.  SUBJECT TO ANY LIMITS UNDER SECTION 3.1(B)(2), IN
DETERMINING ELIGIBILITY SERVICE, SERVICE AS AN EMPLOYEE WITH A PREDECESSOR
EMPLOYER SHALL BE TREATED AS SERVICE WITH A PARTICIPATING EMPLOYER.


 


ELIGIBLE BENEFICIARY.  “ELIGIBLE BENEFICIARY” OF A PARTICIPANT SHALL MEAN


 

(1)           THE SURVIVING SPOUSE WHO HAD BEEN MARRIED TO THE PARTICIPANT FOR
AT LEAST ONE YEAR PRIOR TO THE PARTICIPANT’S DEATH, OR

 

(2)           IF THERE ISN’T SUCH A SURVIVING SPOUSE, THEN, AS A GROUP, CHILDREN
OF THE PARTICIPANT UNDER AGE 19 (OR UNDER AGE 22 IF A FULL-TIME STUDENT) UNLESS
MARRIED.  A CHILD IN GESTATION AT THE DATE OF THE PARTICIPANT’S DEATH AND
THEREAFTER BORN ALIVE SHALL BE CONSIDERED IN BEING.

 


EMPLOYEE.  AN “EMPLOYEE” IS A NATURAL PERSON EMPLOYED IN THE SERVICE OF AN
EMPLOYER AS A COMMON LAW EMPLOYEE.


 


EMPLOYER.  “EMPLOYER” MEANS THE EMPLOYER OF AN EMPLOYEE WITH RESPECT TO WHOM THE
TERM IS USED.


 


ERISA.  “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 AND
ALL AMENDMENTS THERETO AND REVISIONS THEREOF.


 


FINAL AVERAGE SALARY.  “FINAL AVERAGE SALARY” OF A PARTICIPANT MEANS THE AVERAGE
OF THE MONTHLY COMPENSATION PAID TO THE PARTICIPANT DURING THE 60 CONSECUTIVE
MONTHS OUT OF THE LAST 120 MONTHS OF THE PARTICIPANT’S EMPLOYMENT PRIOR TO THE
PARTICIPANT’S TERMINATION OF SERVICE DATE THAT PRODUCE THE HIGHEST AVERAGE (OR
THE AVERAGE FOR ALL CALENDAR MONTHS OF EMPLOYMENT IF LESS THAN 60).


 


FUNDING MEDIUM.  THE “FUNDING MEDIUM” SHALL BE THE TRUSTEES, INSURANCE COMPANY
OR OTHER ENTITY THAT HANDLES ASSETS OF THE PLAN.


 


6

--------------------------------------------------------------------------------



 


HIGHLY COMPENSATED EMPLOYEE.


 

(1)       EFFECTIVE FOR YEARS BEGINNING ON OR AFTER JANUARY 1, 1997, A “HIGHLY
COMPENSATED EMPLOYEE” OF A PARTICIPATING EMPLOYER FOR A PLAN YEAR IS SUCH
INDIVIDUAL WHO:

 

(A)          IS A FIVE PERCENT OWNER (THE DEFINITION IN SECTION 416 OF THE CODE
SHALL APPLY) OF THE PARTICIPATING EMPLOYER OR AT LEAST ONE OF ITS RELATED
EMPLOYERS DURING THAT PLAN YEAR OR THE PRIOR PLAN YEAR; OR

 

(B)           RECEIVED EARNINGS FROM THE PARTICIPATING EMPLOYER AND ITS RELATED
EMPLOYERS IN EXCESS OF $80,000 DURING THE PRIOR PLAN YEAR.

 

The $80,000 amount will be adjusted pursuant to Section 414(q)(1) of the Code.

 

(2)       FOR PURPOSES OF MAKING THE DETERMINATIONS UNDER THIS DEFINITION, THE
FOLLOWING RULES SHALL APPLY:

 

(A)          EMPLOYEES WHO ARE NONRESIDENT ALIENS AND WHO DO NOT RECEIVE EARNED
INCOME (WITHIN THE MEANING OF SECTION 911(D)(2) OF THE CODE) FROM THE
PARTICIPATING EMPLOYER OR ANY OF ITS RELATED EMPLOYERS WHICH CONSTITUTES INCOME
FROM SERVICES WITHIN THE UNITED STATES (WITHIN THE MEANING OF SECTION 861(A)(3)
OF THE CODE) SHALL NOT BE TREATED AS EMPLOYEES OF THOSE EMPLOYERS.

 

(B)           A FORMER EMPLOYEE OF THE PARTICIPATING EMPLOYER OR ONE OF ITS
RELATED EMPLOYERS SHALL BE TREATED AS A HIGHLY COMPENSATED EMPLOYEE OF THE
PARTICIPATING EMPLOYER IF THE FORMER EMPLOYEE WAS A HIGHLY COMPENSATED EMPLOYEE
OF THE PARTICIPATING EMPLOYER WHEN THE EMPLOYEE INCURRED A TERMINATION OF
SERVICE OR THE FORMER EMPLOYEE WAS A HIGHLY COMPENSATED EMPLOYEE OF THE
PARTICIPATING EMPLOYER AT ANY TIME AFTER ATTAINING AGE 55.

 

The determination of who is a former Highly Compensated Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with Section 1.414(q)-1T, A-4 for the
Temporary Income Tax Regulations and Notice 97-75, or later guidance under the
Code.

 

In determining whether an Employee is a Highly Compensated Employee for years
beginning in 1997, the amendments to Section 414(q) of the Code are treated as
having been in effect for years beginning in 1996.

 


HOUR OF SERVICE.


 

(1)       GENERAL RULE.

 

(A)          AN “HOUR OF SERVICE” IS EACH HOUR FOR WHICH AN EMPLOYEE IS,
DIRECTLY OR INDIRECTLY, PAID (OR ENTITLED TO PAYMENT) BY AN EMPLOYER FOR ANY
REASON INCLUDING EACH HOUR FOR WHICH BACK PAY, IRRESPECTIVE OF MITIGATION OF
DAMAGES, HAS BEEN EITHER AWARDED OR AGREED TO BY AN EMPLOYER.  A BACK PAY HOUR
OF SERVICE SHALL BE ALLOCATED TO THE PERIOD OR PERIODS TO WHICH THE AWARD OR
AGREEMENT PERTAINS UNLESS THE EMPLOYEE HAS OTHERWISE RECEIVED CREDIT FOR AN HOUR
OF SERVICE FOR THE SAME PERIOD.

 

(B)           ANY HOUR FOR WHICH THE EMPLOYEE IS BEING DIRECTLY OR INDIRECTLY
PAID AT MORE THAN THE EMPLOYEE’S REGULAR RATE OF PAY SHALL BE COUNTED AS ONE
HOUR OF SERVICE.

 

(C)           THE HOURS OF SERVICE OF AN EMPLOYEE WHO IS PAID BY AN EMPLOYER FOR
REASONS OTHER THAN FOR THE PERFORMANCE OF DUTIES SHALL BE DETERMINED IN
ACCORDANCE WITH

 

7

--------------------------------------------------------------------------------


 

SECTIONS 2530.200B-2(B) OF THE DEPARTMENT OF LABOR REGULATIONS WHICH IS HEREBY
INCORPORATED BY REFERENCE.  HOWEVER NO MORE THAN 501 HOURS OF SERVICE SHALL BE
CREDITED TO AN EMPLOYEE FOR ANY SINGLE CONTINUOUS PERIOD DURING WHICH THE
EMPLOYEE PERFORMS NO DUTIES, NO HOURS OF SERVICE SHALL BE CREDITED TO AN
EMPLOYEE FOR A PAYMENT MADE OR DUE UNDER A PLAN MAINTAINED SOLELY FOR THE
PURPOSE OF COMPLYING WITH WORKER’S COMPENSATION, UNEMPLOYMENT COMPENSATION OR
DISABILITY INSURANCE LAWS, NO HOURS OF SERVICE SHALL BE CREDITED FOR A PAYMENT
WHICH SOLELY REIMBURSES AN EMPLOYEE FOR MEDICAL OR MEDICALLY RELATED EXPENSES
INCURRED BY THE EMPLOYEE, AND AN HOUR OF SERVICE SHALL NOT BE CREDITED TO AN
EMPLOYEE UNDER THIS SUBPARAGRAPH (C) IF IT HAS ALREADY BEEN CREDITED TO SUCH
EMPLOYEE PURSUANT TO ANOTHER PROVISION OF THIS DEFINITION.

 

(D)          HOURS OF SERVICE OF AN EMPLOYEE SHALL BE CREDITED TO COMPUTATION
PERIODS IN ACCORDANCE WITH SECTIONS 2530.200B-2(C) OF THE DEPARTMENT OF LABOR
REGULATIONS WHICH IS HEREBY INCORPORATED BY REFERENCE.

 

(E)           FOR PURPOSES OF DETERMINING HOURS OF SERVICE BEFORE THE DATE ERISA
BECAME APPLICABLE TO THE PLAN, AN EMPLOYER MAY USE WHATEVER RECORDS ARE
REASONABLY AVAILABLE TO THE EMPLOYER AND MAY MAKE SUCH CALCULATIONS AS ARE
NECESSARY TO DETERMINE THE APPROXIMATE NUMBER OF SUCH HOURS OF SERVICE.

 

(2)       EXCEPTION:  BREAK IN SERVICE.  FOR PLAN YEARS BEGINNING ON OR AFTER
JANUARY 1, 1985, IN THE CASE OF EACH INDIVIDUAL WHO IS ABSENT FROM SERVICE WITH
THE EMPLOYER FOR ANY PERIOD BY REASON OF THE PREGNANCY OF THE INDIVIDUAL, BY
REASON OF THE BIRTH OF A CHILD FOR THE INDIVIDUAL, BY REASON OF THE PLACEMENT OF
A CHILD WITH THE INDIVIDUAL IN CONNECTION WITH THE ADOPTION OF SUCH CHILD BY
SUCH INDIVIDUAL, OR FOR PURPOSES OF CARING FOR SUCH CHILD FOR A PERIOD BEGINNING
IMMEDIATELY FOLLOWING SUCH BIRTH OR PLACEMENT, THE PLAN SHALL TREAT AS HOURS OF
SERVICE, SOLELY FOR PURPOSES OF DETERMINING WHETHER A BREAK IN SERVICE HAS
OCCURRED, THE FOLLOWING HOURS:

 

(A)          THE HOURS OF SERVICE WHICH OTHERWISE WOULD NORMALLY HAVE BEEN
CREDITED TO SUCH INDIVIDUAL BUT FOR SUCH ABSENCE, OR

 

(B)           IN ANY CASE IN WHICH THE PLAN IS UNABLE TO DETERMINE THE HOURS
DESCRIBED IN SUBPARAGRAPH (A) ABOVE, EIGHT HOURS OF SERVICE PER NORMAL WORK DAY
OF ABSENCE,

 

except that the total number of hours treated as Hours of Service under this
clause by reason of any such pregnancy or placement shall not exceed 501 hours. 
Said hours shall be treated as Hours of Service only in the year in which the
absence from work begins, if a Participant would be prevented from incurring
such a break in service in such year solely because the period of absence is
treated as Hours of Service under this Paragraph (2), or in any other case, in
the immediately following year.  For purposes of this Paragraph (3) the term
“year” means the period used in determining that Break in Service.  No credit
will be given under this Paragraph (3) unless the individual furnishes to the
Administrator such timely information as the Administrator may reasonably
require to establish that the absence from work is for the reasons described in
this Paragraph (2) and the number of days for which there was such an absence.

 

(3)       EXCEPTION:  EMPLOYEES WHO ARE NOT COMPENSATED BY THE HOUR.  WHERE AN
EMPLOYEE IS PAID BY AN EMPLOYER OTHER THAN ON AN HOURLY BASIS, THE EMPLOYEE
SHALL RECEIVE CREDIT AT THE RATE OF 45 HOURS OF SERVICE FOR EACH WEEK DURING
WHICH THE EMPLOYEE WAS AN EMPLOYEE AND FOR WHICH THE EMPLOYEE WAS PAID ANY
AMOUNT, DIRECTLY OR INDIRECTLY, BY THE EMPLOYER FOR THE PERFORMANCE OF DUTIES.

 

(4)       EXCEPTION:  FEDERAL LAW.  IF A LAW OF THE UNITED STATES (INCLUDING ANY
LAW RELATING TO CREDIT FOR TIME SPENT IN MILITARY SERVICE) OR ANY RULE OR
REGULATION DULY ISSUED THEREUNDER SO REQUIRES, HOURS OF SERVICE SHALL BE ADDED
TO THE TOTAL CALCULATED UNDER THE PRIOR

 

8

--------------------------------------------------------------------------------


 

PROVISIONS OF THIS DEFINITION AND IF SUCH LAW, RULE OR REGULATION SO PERMITS, AN
HOUR OF SERVICE SHALL BE SUBTRACTED FROM SAID TOTAL.

 


LEASED EMPLOYEE.  A “LEASED EMPLOYEE” INCLUDES ANY PERSON (OTHER THAN AN
EMPLOYEE OF THE RECIPIENT) WHO PURSUANT TO AN AGREEMENT BETWEEN THE RECIPIENT
AND ANY OTHER PERSON (“LEASING ORGANIZATION”) HAS PERFORMED SERVICES FOR THE
RECIPIENT (OR FOR THE RECIPIENT AND RELATED PERSONS DETERMINED IN ACCORDANCE
WITH SECTION 414(N)(6) OF THE CODE) ON A SUBSTANTIALLY FULL TIME BASIS FOR A
PERIOD OF AT LEAST ONE YEAR, AND, PRIOR TO 1997, SUCH SERVICES ARE OF A TYPE
HISTORICALLY PERFORMED BY EMPLOYEES IN THE BUSINESS FIELD OF THE RECIPIENT
EMPLOYER, OR, AFTER 1996, SUCH SERVICES ARE PERFORMED UNDER PRIMARY DIRECTION OR
CONTROL BY THE RECIPIENT.


 


MANAGING BODY.  THE TERM “MANAGING BODY” SHALL MEAN THE BOARD OF DIRECTORS OF
THE CORPORATION REFERRED TO BUT WHEN USED WITH REFERENCE TO A PARTNERSHIP OR
SOLE PROPRIETORSHIP, IT SHALL MEAN, RESPECTIVELY, THE MANAGING PARTNER OR
PARTNERS (THE PERSONS WITH AUTHORITY TO MAKE DECISIONS FOR THE PARTNERSHIP) OR
THE SOLE PROPRIETOR.


 


MARRIED FOR THE REQUIRED PERIOD.  A PARTICIPANT SHALL BE CONSIDERED “MARRIED FOR
THE REQUIRED PERIOD” IF THE PARTICIPANT AND THE PARTICIPANT’S SPOUSE HAD BEEN
MARRIED THROUGHOUT THE ONE-YEAR PERIOD ENDING ON THE DATE OF THE PARTICIPANT’S
DEATH.


 


MONTHLY COMPENSATION.  “MONTHLY COMPENSATION” MEANS THE MONTHLY RATE OF
COMPENSATION BEING PAID BY A PARTICIPATING EMPLOYER TO A COVERED EMPLOYEE
DETERMINED FOR EACH MONTH IN A PLAN YEAR BY DIVIDING COMPENSATION FOR THE PLAN
YEAR THROUGH THE DATE OF THE PARTICIPANT’S TERMINATION OF SERVICE BY THE NUMBER
OF MONTHS DURING WHICH THE PARTICIPANT IS EMPLOYED BY THAT EMPLOYER DURING THAT
PLAN YEAR.  EFFECTIVE MARCH 1, 1994, COMPENSATION MEANS INFORMATION REQUIRED TO
BE REPORTED UNDER SECTIONS 6041 AND 6051 (WAGES, TIPS AND OTHER COMPENSATION BOX
ON FORM W-2) OF THE CODE.  IT INCLUDES WAGES UNDER SECTION 3401(A) OF THE CODE
AND ALL OTHER PAYMENTS OF COMPENSATION TO AN EMPLOYEE BY THE EMPLOYEE’S
PARTICIPATING EMPLOYER FOR WHICH THE EMPLOYER IS REQUIRED TO FURNISH THE
EMPLOYEE A WRITTEN STATEMENT UNDER SECTIONS 6041(D) AND 6051(A)(3) OF THE CODE. 
COMPENSATION MUST BE DETERMINED WITHOUT REGARD TO ANY RULES UNDER SECTION
3401(A) OF THE CODE THAT LIMIT THE REMUNERATION INCLUDED IN WAGES BASED ON THE
NATURE OR LOCATION OF THE EMPLOYMENT OR THE SERVICES PERFORMED (SUCH AS THE
EXCEPTION FOR AGRICULTURAL LABOR IN SECTION 4301(A)(2) OF THE CODE). 
COMPENSATION SHALL NOT INCLUDE REIMBURSEMENTS OR OTHER EXPENSE ALLOWANCES,
FRINGE BENEFITS (CASH AND NONCASH), MOVING EXPENSES, DEFERRED COMPENSATION,
WELFARE BENEFITS, PER ACRE PROFIT PAYMENTS FROM THE EXECUTIVE LONG TERM
INCENTIVE PLAN PAID TO HIGHLY COMPENSATED EMPLOYEES AND AMOUNTS REALIZED BY
HIGHLY COMPENSATED EMPLOYEES FROM THE SALE OF LONG TERM INCENTIVE PLAN RIGHTS TO
BONAFIDE SHAREHOLDERS OF THE COMPANY.  NOTWITHSTANDING THE ABOVE, COMPENSATION
SHALL NOT BE REDUCED ON ACCOUNT OF SALARY REDUCTIONS WHICH ARE NOT INCLUDIBLE IN
THE GROSS INCOME OF THE COVERED EMPLOYEE UNDER SECTIONS 125, 402(E)(3),
402(H)(1)(B) OR 403(B) OF THE CODE.  FOR PLAN YEARS BEGINNING ON AND AFTER MARCH
1, 2002, COMPENSATION SHALL INCLUDE ELECTIVE AMOUNTS THAT ARE NOT INCLUDIBLE IN
THE GROSS INCOME OF THE EMPLOYEE BY REASON OF SECTION 132(F)(4) OF THE CODE.


 

The amount determined under the prior paragraph of this definition with respect
to a Participant for any Plan Year shall not exceed one twelfth (1/12) of
$200,000, as adjusted by the Secretary of the Treasury pursuant to Section
401(a)(17) of the Code.  In determining those amounts for a Participant, the
rules of Section 414(q)(6) of the Code shall apply, except that in applying such
rules the term “family” shall include only the spouse and lineal descendants of
the Participant who have not attained 19 years of age before the end of the Plan
Year.  If, as a result of those rules, the adjusted $200,000 limitation is
exceeded, then, subject to any adjustments provided for in Internal Revenue
Service regulations, the limitation shall be prorated among the affected
individuals in proportion to each such individual’s basic salary or average
monthly commissions as determined under this definition prior to the application
of that limitation.

 

For Plan Years beginning after 1993, the amount determined under the first
paragraph of this definition with respect to a Participant for any Plan Year
shall not exceed one twelfth (1/12) of $150,000, as adjusted by the Secretary of
the Treasury pursuant to Section 401(a)(17) of the Code.  In determining

 

9

--------------------------------------------------------------------------------


 

those amounts for a Participant, the rules of Section 414(q)(6) of the Code
shall apply, except that in applying such rules the term “family” shall include
only the spouse and lineal descendants of the Participant who have not attained
19 years of age before the end of the Plan Year.  If, as a result of those
rules, the adjusted $150,000 limitation is exceeded, then, subject to any
adjustments provided for in Internal Revenue Service regulations, the limitation
shall be prorated among the affected individuals in proportion to each such
individual’s basic salary or average monthly commissions as determined under
this definition prior to the application of that limitation.

 

Notwithstanding the prior provisions of this definition, the rules of Section
414(q)(6) shall not be applied in determining the maximum amount which may be
taken into account under this definition for Plan Years beginning on and after
January 1, 1997.  Further, if Compensation is being determined for any period of
less than twelve (12) months during a Plan Year, the annual maximums described
in the preceding provisions of this definition shall be reduced in the same
proportion as the reduction in the twelve (12) month period.

 


NORMAL FORM.  THE “NORMAL FORM” OF BENEFIT IS A LIFE ANNUITY, CONSISTING OF A
MONTHLY PENSION PAYABLE TO A PARTICIPANT ON THE FIRST DAY OF EACH MONTH FOR THE
PARTICIPANT’S LIFETIME WHICH WILL INCLUDE A PAYMENT FOR THE FIRST DAY OF THE
MONTH IN WHICH THE PARTICIPANT DIES.


 


NORMAL RETIREMENT AGE.  A PARTICIPANT’S “NORMAL RETIREMENT AGE” IS THE LATER OF
THE DATE THE PARTICIPANT ATTAINS AGE 65 YEARS OF AGE OR THE FIFTH ANNIVERSARY OF
THE FIRST DAY OF THE PLAN YEAR IN WHICH THE PARTICIPANT COMMENCED PARTICIPATION
IN THE PLAN.


 


NORMAL RETIREMENT DATE.  THE “NORMAL RETIREMENT DATE” OF A PARTICIPANT IS THE
FIRST DAY OF THE MONTH COINCIDING WITH OR NEXT FOLLOWING THE PARTICIPANT’S
ATTAINMENT OF THE PARTICIPANT’S NORMAL RETIREMENT AGE.


 


PARTICIPANT.  “PARTICIPANT” MEANS AN EMPLOYEE OR FORMER EMPLOYEE OF A
PARTICIPATING EMPLOYER WHO IS OR MAY BECOME ENTITLED TO A BENEFIT UNDER THE
PLAN.  EFFECTIVE JULY 2, 1984 FOR PURPOSES OF SECTION 4.10(B), PARTICIPANT SHALL
INCLUDE EACH INDIVIDUAL REFERRED TO IN THAT SECTION.  EFFECTIVE JULY 1, 1987 FOR
PURPOSES OF SECTION 4.10(E), PARTICIPANT SHALL INCLUDE FORMER NONUNION EMPLOYEES
AND UNION EMPLOYEES COVERED UNDER THE COLLECTIVELY BARGAINED AGREEMENT BETWEEN
THE COMPANY AND THE DISTILLERY, RECTIFYING AND WINE WORKERS OF AMERICA.


 


PARTICIPATING EMPLOYER.  “PARTICIPATING EMPLOYER” MEANS THE COMPANY AND ANY
OTHER EMPLOYER WHICH HAS ADOPTED THE PLAN PURSUANT TO THE PROVISIONS OF ARTICLE
II AND IS MAINTAINING IT IN EFFECT.  AS OF MARCH 1, 2002, UNITED SUGARS
CORPORATION AND MIDWEST AGRI-COMMODITIES CONTINUE TO BE PARTICIPATING EMPLOYERS.


 


PLAN.  “PLAN” MEANS THE “RETIREMENT PLAN A FOR EMPLOYEES OF AMERICAN CRYSTAL
SUGAR COMPANY” AS THE SAME IS HEREBY AND MAY HEREAFTER BE AMENDED OR RESTATED.


 


PLAN ANNIVERSARY DATE.  “PLAN ANNIVERSARY DATE” MEANS MARCH 1 OF EACH YEAR.


 


PLAN YEAR.  “PLAN YEAR” MEANS THE TWELVE-MONTH PERIOD COMMENCING EACH MARCH 1. 
THE RECORDS OF THE PLAN SHALL BE KEPT UPON THE PLAN YEAR.


 


PLAN TERMINATION DATE.  “PLAN TERMINATION DATE” MEANS THE DATE AS OF WHICH THE
PLAN IS TERMINATED, PURSUANT TO SECTION 8.1, IN TOTAL OR AS TO A DESIGNATED
GROUP OF EMPLOYEES, FORMER EMPLOYEES, BENEFICIARIES AND SURVIVING SPOUSES.


 


PREDECESSOR EMPLOYER.  ANY CORPORATION, PARTNERSHIP OR SOLE PROPRIETORSHIP
SUBSTANTIALLY ALL OF THE ASSETS OF WHICH ARE ACQUIRED BY A PARTICIPATING
EMPLOYER OR ARE INDIRECTLY ACQUIRED BY A PARTICIPATING EMPLOYER BY ACQUIRING THE
ASSETS OF AN EMPLOYER OTHER THAN SAID CORPORATION, PARTNERSHIP OR SOLE
PROPRIETORSHIP, OR ANY SUCH ENTITY WHICH MERGED INTO OR WITH OR IS OTHERWISE
ABSORBED BY A PARTICIPATING


 


10

--------------------------------------------------------------------------------



 


EMPLOYER, IS A “PREDECESSOR EMPLOYER” PROVIDED THAT ONE OF THE FOLLOWING
REQUIREMENTS APPLIES TO THAT EMPLOYER OR ENTITY:


 

(1)       A PARTICIPATING EMPLOYER CONTINUES TO MAINTAIN AN EMPLOYEE BENEFIT
PENSION PLAN OF SUCH EMPLOYER OR ENTITY; OR

 

(2)       EMPLOYMENT WITH THAT EMPLOYER OR ENTITY IS REQUIRED TO BE TREATED AS
EMPLOYMENT WITH A PARTICIPATING EMPLOYER UNDER REGULATIONS PRESCRIBED BY THE
SECRETARY OF THE TREASURY; OR

 

(3)       THE COMPANY, IN ITS SOLE DISCRETION EFFECTED ON A NON-DISCRIMINATORY
BASIS AS TO ALL PERSONS SIMILARLY SITUATED IDENTIFIES THAT EMPLOYER OR ENTITY AS
A PREDECESSOR EMPLOYER.

 

Southern Minnesota Beet Sugar Cooperative is a Predecessor Employer with respect
to individuals who were employed by it on September 1, 1978, to the extent that
such recognition produces Eligibility Service and Vesting Service for such
individuals consistent with the service provided them under the Prior Plan.  The
Administrator shall determine whether or not such an Employer is a Predecessor
Employer.

 


PRE-RETIREMENT SURVIVOR ANNUITY.  “PRE-RETIREMENT SURVIVOR ANNUITY” MEANS A
SURVIVOR ANNUITY FOR THE LIFE OF THE SPOUSE OF A VESTED PARTICIPANT UNDER WHICH
PAYMENTS TO THE SPOUSE EQUAL THE AMOUNTS WHICH WOULD BE PAYABLE AS A SURVIVOR
ANNUITY UNDER THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM (OR THE ACTUARIAL
EQUIVALENT THEREOF) IF:


 

(1)       IN THE CASE OF A PARTICIPANT WHO DIES AFTER THE DATE ON WHICH THE
PARTICIPANT ATTAINED THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT DATE, SUCH
PARTICIPANT HAD INCURRED A TERMINATION OF SERVICE WITH AN IMMEDIATE QUALIFIED
JOINT AND SURVIVOR ANNUITY FORM OF BENEFIT ON THE DAY BEFORE THE PARTICIPANT’S
DATE OF DEATH, OR

 

(2)       IN THE CASE OF A PARTICIPANT WHO DIES ON OR BEFORE THE DATE ON WHICH
THE PARTICIPANT WOULD HAVE ATTAINED THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT
DATE, SUCH PARTICIPANT HAD:

 

(A)          INCURRED A TERMINATION OF SERVICE ON THE DATE OF DEATH,

 

(B)           SURVIVED TO THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT DATE,

 

(C)           INCURRED A TERMINATION OF SERVICE WITH AN IMMEDIATE  QUALIFIED
JOINT AND SURVIVOR ANNUITY FORM OF BENEFIT AT THE PARTICIPANT’S QUALIFIED EARLY
RETIREMENT DATE, AND

 

(D)          DIED ON THE DAY AFTER THE DAY ON WHICH SUCH PARTICIPANT WOULD HAVE
ATTAINED THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT DATE.

 

In the case of a Participant who incurred a Termination of Service before the
date of the Participant’s death, Subsection (2)(A) shall not apply.

 


PRIOR PLAN.  IF THIS PLAN IS ADOPTED BY A PARTICIPATING EMPLOYER AS AN AMENDMENT
OR CONTINUATION OF ANOTHER PLAN, THEN THE AMENDED OR CONTINUED PLAN AS IT
EXISTED IMMEDIATELY BEFORE THE AMENDMENT OR CONTINUATION SHALL BE A “PRIOR
PLAN.”  FURTHER, THE PLAN AS IT EXISTED ON THE DAY BEFORE THE EFFECTIVE DATE OF
THIS RESTATEMENT SHALL BE CONSIDERED A PRIOR PLAN.


 


QUALIFIED DOMESTIC RELATIONS ORDER.


 

(1)       GENERAL RULE.  THE TERM “QUALIFIED DOMESTIC RELATIONS ORDER” MEANS A
DOMESTIC RELATIONS ORDER:

 

11

--------------------------------------------------------------------------------


 

(A)          WHICH CREATES OR RECOGNIZES THE EXISTENCE OF AN ALTERNATE PAYEE’S
RIGHT TO, OR ASSIGNS TO AN ALTERNATE PAYEE THE RIGHT TO, RECEIVE ALL OR A
PORTION OF THE BENEFITS PAYABLE WITH RESPECT TO A PARTICIPANT UNDER THE PLAN,
AND

 

(B)           WITH RESPECT TO WHICH THE REQUIREMENTS DESCRIBED IN THE REMAINDER
OF THIS DEFINITION ARE MET.

 

(2)       SPECIFICATION OF FACTS.  A DOMESTIC RELATIONS ORDER SHALL BE A
QUALIFIED DOMESTIC RELATIONS ORDER ONLY IF THE ORDER CLEARLY SPECIFIES:

 

(A)          THE NAME AND LAST KNOWN MAILING ADDRESS (IF ANY) OF THE PARTICIPANT
AND THE NAME AND MAILING ADDRESS OF EACH ALTERNATE PAYEE COVERED BY THE ORDER,

 

(B)           THE AMOUNT OR PERCENTAGE OF THE PARTICIPANT’S BENEFITS TO BE PAID
BY THE PLAN TO EACH SUCH ALTERNATE PAYEE, OR THE MANNER IN WHICH SUCH AMOUNT OR
PERCENTAGE IS TO BE DETERMINED,

 

(C)           THE NUMBER OF PAYMENTS OR PERIOD TO WHICH SUCH ORDER APPLIES, AND

 

(D)          EACH PLAN TO WHICH SUCH ORDER APPLIES.

 

(3)       FURTHER REQUIREMENTS.  A DOMESTIC RELATIONS ORDER SHALL BE CONSIDERED
A QUALIFIED DOMESTIC ORDER ONLY IF SUCH ORDER:

 

(A)          DOES NOT REQUIRE THE PLAN TO PROVIDE ANY TYPE OR FORM OF BENEFIT,
OR ANY OPTION, NOT OTHERWISE PROVIDED UNDER THE PLAN,

 

(B)           DOES NOT REQUIRE THE PLAN TO PROVIDE INCREASED BENEFITS
(DETERMINED ON THE BASIS OF ACTUARIAL EQUIVALENTS), AND

 

(C)           DOES NOT REQUIRE PAYMENT OF BENEFITS TO AN ALTERNATE PAYEE WHICH
ARE REQUIRED TO BE PAID TO ANOTHER ALTERNATE PAYEE UNDER ANOTHER ORDER
PREVIOUSLY DETERMINED TO BE A QUALIFIED DOMESTIC RELATIONS ORDER.

 

(4)       EXCEPTION FOR PAYMENTS AFTER EARLY RETIREMENT DATE.  A DOMESTIC
RELATIONS ORDER SHALL NOT BE TREATED AS FAILING TO MEET THE REQUIREMENTS OF
SUBPARAGRAPH (3)(A) ABOVE SOLELY BECAUSE SUCH ORDER REQUIRES THAT PAYMENT OF
BENEFITS BE MADE TO AN ALTERNATE PAYEE:

 

(A)          ON OR AFTER THE DATE ON WHICH THE PARTICIPANT ATTAINS (OR WOULD
HAVE ATTAINED) THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT DATE,

 

(B)           AS IF THE PARTICIPANT HAD INCURRED A TERMINATION OF SERVICE ON THE
DATE ON WHICH SUCH PAYMENT IS TO BEGIN UNDER SUCH ORDER (BUT TAKING INTO ACCOUNT
ONLY THE PRESENT VALUE OF THE BENEFITS ACTUALLY ACCRUED AND NOT TAKING INTO
ACCOUNT THE PRESENT VALUE OF ANY EMPLOYER SUBSIDY FOR EARLY RETIREMENT
BENEFITS), AND

 

(C)           IN ANY FORM IN WHICH SUCH BENEFITS MAY BE PAID UNDER THE PLAN TO
THE PARTICIPANT [OTHER THAN IN THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM
WITH RESPECT TO THE ALTERNATE PAYEE AND HIS OR HER SUBSEQUENT SPOUSE].

 

For purposes of Subparagraph (B) above, the interest rate assumption used in
determining the present value shall be an interest rate specified in the
definition of Actuarial Equivalent which is identified for determining such a
value or, if no rate is specified, five percent (5%).

 

12

--------------------------------------------------------------------------------


 

When making calculations of a lump sum which is payable to an Alternate Payee or
of the portion of a Participant’s benefit which is being paid to the Alternate
Payee in that form, those calculations shall be made using the assumptions
described in the definition of Actuarial Equivalent.

 

(5)       ORDERS PRIOR TO JANUARY 1, 1985.  GENERALLY, A DOMESTIC RELATIONS
ORDER CANNOT BE A QUALIFIED DOMESTIC RELATIONS ORDER UNTIL JANUARY L, 1985. 
HOWEVER, IN THE CASE OF A DOMESTIC RELATIONS ORDER ENTERED BEFORE SUCH DATE, THE
ADMINISTRATOR:

 

(A)          SHALL TREAT SUCH ORDER AS A QUALIFIED DOMESTIC RELATIONS ORDER IF
SUCH ADMINISTRATOR IS PAYING BENEFITS PURSUANT TO SUCH ORDER ON SUCH DATE, AND

 

(B)           MAY TREAT ANY OTHER ORDER ENTERED BEFORE SUCH DATE AS A QUALIFIED
DOMESTIC RELATIONS ORDER EVEN IF SUCH ORDER DOES NOT MEET THE REQUIREMENTS SET
FORTH ABOVE.

 


QUALIFIED EARLY RETIREMENT DATE.  A PARTICIPANT’S “QUALIFIED EARLY RETIREMENT
DATE” IS THE PARTICIPANT’S EARLIEST POSSIBLE EARLY RETIREMENT DATE.


 


QUALIFIED JOINT AND SURVIVOR ANNUITY FORM.  “QUALIFIED JOINT AND SURVIVOR
ANNUITY FORM” MEANS AN ANNUITY PAYABLE ON THE FIRST DAY OF EACH MONTH TO A
PARTICIPANT AND CONTINUING AFTER THE PARTICIPANT’S DEATH TO THE PARTICIPANT’S
SPOUSE, IF THE SPOUSE SURVIVES THE PARTICIPANT, BUT IN AN AMOUNT EQUAL TO 50% OF
THE MONTHLY BENEFIT PAYABLE TO THE PARTICIPANT, WITH THE PROVISION THAT THE
BENEFIT SHALL END ON THE FIRST DAY OF THE MONTH IN WHICH OCCURS THE DEATH OF THE
LAST TO DIE OF THE PARTICIPANT AND THE PARTICIPANT’S SPOUSE.  SUCH ANNUITY SHALL
BE THE ACTUARIAL EQUIVALENT OF THE NORMAL FORM OF ANNUITY FOR THE LIFE OF THE
PARTICIPANT WHICH WOULD OTHERWISE BE PAYABLE TO THE PARTICIPANT.  IN DETERMINING
THAT ACTUARIAL EQUIVALENT, THE ASSUMPTIONS AND FACTORS SPECIFIED IN SECTION III
OF THE JOINT AND SURVIVOR OPTION FACTORS TABLE OF APPENDIX A SHALL BE USED.  FOR
PURPOSES OF THIS DEFINITION, “SPOUSE” MEANS THE PARTICIPANT’S SPOUSE AS OF THE
PARTICIPANT’S ANNUITY STARTING DATE EVEN IF THE PARTICIPANT AND THAT SPOUSE ARE
NOT MARRIED ON THE DATE OF THE PARTICIPANT’S DEATH.


 


RELATED EMPLOYER.  A “RELATED EMPLOYER” IS AN EMPLOYER WHICH IS A MEMBER OF A
CONTROLLED GROUP OF CORPORATIONS (AS DEFINED IN SECTION 414(B) OF THE CODE, AS
AMENDED FROM TIME TO TIME) WHICH INCLUDES A PARTICIPATING EMPLOYER, WHICH IS A
TRADE OR BUSINESS UNDER COMMON CONTROL (AS DEFINED IN SECTION 414(C) OF THE
CODE, AS AMENDED FROM TIME TO TIME) WITH OTHER TRADES OR BUSINESSES INCLUDING A
PARTICIPATING EMPLOYER, WHICH IS PART OF AN AFFILIATED SERVICE GROUP (AS DEFINED
IN SECTION 414(M) OF THE CODE) WHICH INCLUDES A PARTICIPATING EMPLOYER, OR ANY
OTHER ENTITY WHICH IS TREATED AS A SINGLE EMPLOYER WITH A PARTICIPATING EMPLOYER
UNDER SECTION 414(O) OF THE CODE.  FOR PURPOSES OF COUNTING HOURS OF SERVICE, AN
EMPLOYER WILL ONLY BE TREATED AS A RELATED EMPLOYER OF A PARTICIPATING EMPLOYER
DURING PERIODS WHEN THE PRIOR SENTENCE APPLIES TO THAT EMPLOYER.


 


SOCIAL SECURITY RETIREMENT AGE.  “SOCIAL SECURITY RETIREMENT AGE” MEANS A
PARTICIPANT’S RETIREMENT AGE UNDER SECTION 216(L) OF THE SOCIAL SECURITY ACT
DETERMINED WITHOUT REGARD TO THE AGE INCREASE FACTOR UNDER SUCH SECTION AS IF
THE EARLY RETIREMENT AGE UNDER PARAGRAPH (2) OF THAT SECTION WERE 62.


 


TERMINATION OF EMPLOYMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED ELSEWHERE IN
THE PLAN, A “TERMINATION OF EMPLOYMENT” OF AN EMPLOYEE OCCURS WHENEVER THAT
PERSON’S STATUS AS AN EMPLOYEE OF AN EMPLOYER CEASES FOR ANY REASON OTHER THAN
THE EMPLOYEE’S DEATH.  ANY EMPLOYEE WHO DOES NOT RETURN TO WORK FOR THE
EMPLOYEE’S EMPLOYER AFTER THE EXPIRATION OF AN AUTHORIZED LEAVE OF ABSENCE SHALL
BE DEEMED TO HAVE TERMINATED THAT PERSON’S STATUS AS AN EMPLOYEE OF THAT
EMPLOYER WHEN SUCH LEAVE ENDS.


 


TERMINATION OF SERVICE.  A “TERMINATION OF SERVICE” OF AN EMPLOYEE SHALL OCCUR
WHENEVER THE EMPLOYEE HAS INCURRED A TERMINATION OF EMPLOYMENT WITH EACH
PARTICIPATING EMPLOYER AND EACH RELATED EMPLOYER OR HAS OTHERWISE CEASED TO BE
EMPLOYED BY ALL OF THOSE EMPLOYERS.


 


13

--------------------------------------------------------------------------------



 


VESTED.  “VESTED” MEANS NONFORFEITABLE, THAT IS, A CLAIM WHICH IS UNCONDITIONAL
AND LEGALLY ENFORCEABLE AGAINST THE PLAN OBTAINED BY A PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY TO THAT PART OF AN IMMEDIATE OR DEFERRED BENEFIT UNDER
THE PLAN WHICH ARISES FROM THE PARTICIPANT’S VESTING SERVICE.


 


VESTING SERVICE.


 

(1)           SERVICE AFTER FEBRUARY 29, 1976.  AFTER FEBRUARY 29, 1976, A
PARTICIPANT SHALL RECEIVE CREDIT FOR ONE FULL YEAR OF “VESTING SERVICE” FOR EACH
PLAN YEAR IN WHICH THE PARTICIPANT HAD AT LEAST 1,000 HOURS OF SERVICE FOR A
PARTICIPATING EMPLOYER OR RELATED EMPLOYER.

 

(2)           SERVICE PRIOR TO MARCH 1, 1976.  THE VESTING SERVICE TO BE
CREDITED FOR SERVICE PRIOR TO MARCH 1, 1976, SHALL BE THE PARTICIPANT’S LAST
PERIOD OF CONTINUOUS EMPLOYMENT WITH THE PARTICIPATING EMPLOYERS AND RELATED
EMPLOYERS PRIOR TO MARCH 1, 1976 ROUNDED TO THE NEAREST YEAR.

 

(3)           EXCEPTION:  PREDECESSOR EMPLOYER.  SERVICE AS AN EMPLOYEE WITH A
PREDECESSOR EMPLOYER SHALL BE TREATED AS SERVICE WITH A PARTICIPATING EMPLOYER
FOR PURPOSES OF THIS DEFINITION.

 

(4)           EXCEPTION:  CHANGE IN PLAN YEAR.  IN THE EVENT THE PLAN YEAR IS
CHANGED TO A NEW TWELVE-MONTH PERIOD, EMPLOYEES SHALL RECEIVE CREDIT FOR VESTING
SERVICE, IN ACCORDANCE WITH THE PRECEDING PROVISIONS OF THIS DEFINITION, FOR
EACH OF THE PLAN YEARS (THE OLD AND NEW PLAN YEARS) WHICH OVERLAP AS A RESULT OF
SUCH CHANGE.

 


SECTION 1.3.            INTERPRETATION.  WHEREVER APPROPRIATE, THE SINGULAR
NUMBER SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL INCLUDE THE SINGULAR.  THE
MASCULINE GENDER SHALL INCLUDE THE FEMININE GENDER.  COMPOUND WORDS BEGINNING
WITH THE PREFIX “HERE” SHALL BE READ AS REFERRING TO THIS ENTIRE INSTRUMENT AND
NOT MERELY TO THE PART OF IT IN WHICH THEY OCCUR.


 


SECTION 1.4.            APPLICABLE LAW, STATUTE OF LIMITATIONS.  THE PLAN AND
TRUST ARE INTENDED TO BE CONSTRUED, AND ALL RIGHTS AND DUTIES ARE TO BE
GOVERNED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA, EXCEPT AS
PREEMPTED BY ERISA.  UNLESS ERISA SPECIFICALLY PROVIDES OTHERWISE, NO CIVIL
ACTION ARISING OUT OF, OR RELATING TO, THIS PLAN OR TRUST, INCLUDING A CIVIL
ACTION AUTHORIZED BY SECTION 502(A) OF ERISA, MAY BE COMMENCED BY A PARTICIPANT
OR BENEFICIARY AFTER THE EARLIER OF:


 

(A)       THREE YEARS AFTER THE OCCURRENCE OF THE FACTS OR CIRCUMSTANCES THAT
GIVE RISE TO, OR FORM THE BASIS FOR SUCH ACTION; OR

 


(B)       ONE YEAR FROM THE DATE THE PLAINTIFF HAD ACTUAL KNOWLEDGE OF THE FACTS
OR CIRCUMSTANCES THAT GIVE RISE TO, OR FORM THE BASIS FOR, SUCH ACTION,

 

except that in the case of fraud or concealment, such action may be commenced
not later than three years after the date of discovery of the facts or
circumstances that give rise to, or form the basis for, such action.

 


SECTION 1.5.            RULE OF CONSTRUCTION.  THE COMPANY INTENDS THE PLAN TO
QUALIFY UNDER THE PROVISIONS OF ERISA INCLUDING SECTION 401(A) OF THE CODE AS
AMENDED BY ERISA, OR OF ANY COMPARABLE SECTION OF ANY FUTURE LEGISLATION THAT
AMENDS, SUPPLEMENTS, OR SUPERSEDES SUCH SECTION AND/OR ERISA, AND ALL PROVISIONS
OF THE PLAN ARE TO BE CONSTRUED AND APPLIED IN A MANNER THAT IS CONSISTENT
THEREWITH.

 

ARTICLE II.
Participating Employers

 


SECTION 2.1.            ELIGIBILITY.  IN ORDER TO BE ELIGIBLE TO ADOPT THE PLAN,
AN EMPLOYER MUST BE DESIGNATED AS ELIGIBLE BY THE ADMINISTRATOR, AS EVIDENCED BY
WRITTEN DESIGNATION PREPARED BY THE ADMINISTRATOR AND DELIVERED TO SUCH
EMPLOYER.  THE WRITTEN DESIGNATION MAY SPECIFY THE DATE AS OF WHICH SUCH
EMPLOYER’S PARTICIPATION MAY BECOME EFFECTIVE AND THE TERMS AND CONDITIONS, IF
ANY, UNDER WHICH


 


14

--------------------------------------------------------------------------------



 


AND THE EXTENT TO WHICH EMPLOYMENT WITH AND REMUNERATION FROM SUCH EMPLOYER, ITS
PREDECESSOR OR AFFILIATES SHALL BE TAKEN INTO ACCOUNT UNDER THE PLAN.  IT MAY
ALSO SPECIFY THE DIVISIONS, PLANTS OR OTHER UNITS OF EMPLOYEES OF SUCH EMPLOYER
WHOSE MEMBERS ARE ELIGIBLE TO BECOME COVERED EMPLOYEES.


 


SECTION 2.2.            COMMENCEMENT OF PARTICIPATION.  AN ELIGIBLE EMPLOYER MAY
ADOPT THE PLAN BY RESOLUTION DULY ADOPTED BY ITS MANAGING BODY, AS EVIDENCED BY
COPIES THEREOF CERTIFIED BY ITS SECRETARY OR ASSISTANT SECRETARY (OR OTHER
AUTHORIZED PERSON) AND DELIVERED TO THE ADMINISTRATOR.  UPON SUCH DELIVERY TO
THE ADMINISTRATOR OF CERTIFIED COPIES OF THAT RESOLUTION, THE EMPLOYER SHALL
BECOME A PARTICIPATING EMPLOYER EFFECTIVE UPON THE LATER OF THE DATE SPECIFIED
IN THAT RESOLUTION OR THE WRITTEN DESIGNATION OF THE ADMINISTRATOR.  IF NO DATE
IS SPECIFIED IN SUCH RESOLUTION OR WRITTEN DESIGNATION, THE ELIGIBLE EMPLOYER
SHALL BECOME A PARTICIPATING EMPLOYER AS OF THE FIRST DAY OF THE FIRST PLAN YEAR
SUBSEQUENT TO THE DATE ON WHICH ALL SUCH RESOLUTIONS HAVE BEEN DULY ADOPTED.


 


SECTION 2.3.            TERMINATION OF PARTICIPATION.


 

(A)           IN ADDITION TO THE OTHER METHODS OF TERMINATION OF PLAN
PARTICIPATION SPECIFIED IN ARTICLE VIII, ANY PARTICIPATING EMPLOYER (OTHER THAN
THE COMPANY) MAY WITHDRAW FROM PARTICIPATION IN THE PLAN AT ANY TIME BY GIVING
THE ADMINISTRATOR 30 DAYS’ WRITTEN NOTICE.  THE ADMINISTRATOR MAY TERMINATE THE
PARTICIPATION IN THE PLAN OF ANY PARTICIPATING EMPLOYER (OTHER THAN THE COMPANY)
BY GIVING THE PARTICIPATING EMPLOYER 30 DAYS’ WRITTEN NOTICE.  THE TERMINATION
OR PARTIAL TERMINATION OF PARTICIPATION IN THE PLAN BY ANY PARTICIPATING
EMPLOYER (OR WITH RESPECT TO A GROUP OF ITS EMPLOYEES, FORMER EMPLOYEES OR THEIR
BENEFICIARIES) MAY ALSO TAKE PLACE BY OPERATION OF LAW.  SUCH WITHDRAWAL OR
TERMINATION SHALL BE DEEMED A TERMINATION OR PARTIAL TERMINATION OF THE PLAN (AS
APPLICABLE) AS TO SUCH PARTICIPATING EMPLOYER UNLESS THE PLAN IS CONTINUED UNDER
AN AGREEMENT OTHER THAN THIS AGREEMENT BY THE PARTICIPATING EMPLOYER OR BY AN
ACQUIRING EMPLOYER DESCRIBED IN ARTICLE VIII.  A TRANSFER OF ASSETS TO A
SUCCESSOR PLAN MAY OCCUR AS PROVIDED IN SECTION 11.2 OF THE PLAN.

 

(B)           THE ADMINISTRATOR SHALL NOTIFY THE PENSION BENEFIT GUARANTY
CORPORATION OF THE TERMINATION OF PARTICIPATION IN THE PLAN OF ANY PARTICIPATING
EMPLOYER THAT IS A “SUBSTANTIAL EMPLOYER” WITHIN 60 DAYS AFTER THE EFFECTIVE
DATE OF SUCH TERMINATION (SEE SECTION 4063 OF ERISA).  FOR PURPOSES OF THIS
SECTION, A “SUBSTANTIAL EMPLOYER” IS ONE WHICH HAS MADE CONTRIBUTIONS UNDER THE
PLAN EITHER FOR EACH OF THE TWO IMMEDIATELY PRECEDING PLAN YEARS OR FOR EACH OF
THE SECOND OR THIRD PRECEDING PLAN YEARS EQUALING OR EXCEEDING TEN PERCENT OF
ALL EMPLOYER CONTRIBUTIONS MADE UNDER THE PLAN FOR EACH OF SUCH YEARS.  ALL
EMPLOYERS WHO ARE MEMBERS OF A CONTROLLED GROUP OF CORPORATIONS OR ARE TRADES OR
BUSINESSES UNDER COMMON CONTROL (AS DESCRIBED IN THE DEFINITION OF RELATED
EMPLOYER) SHALL CONSTITUTE A SINGLE EMPLOYER FOR PURPOSES OF THAT DEFINITION.

 

SECTION 2.4.            RECORDKEEPING AND REPORTING.  EACH PARTICIPATING
EMPLOYER SHALL FURNISH TO THE ADMINISTRATOR THE INFORMATION WITH RESPECT TO EACH
OF ITS EMPLOYEES NECESSARY TO ENABLE THE ADMINISTRATOR TO MAINTAIN RECORDS
SUFFICIENT TO DETERMINE THE BENEFITS DUE TO OR WHICH MAY BECOME DUE TO SUCH
EMPLOYEES AND TO GIVE THOSE EMPLOYEES THE REPORTS REQUIRED BY LAW.


 

SECTION 2.5.            REQUIREMENTS CONCERNING PARTICIPATING EMPLOYERS.


 

(A)           IF THE FUNDING MEDIUM IS A TRUST, THE TRUSTEE OF THAT TRUST MAY,
BUT SHALL NOT BE REQUIRED TO, COMMINGLE, HOLD AND INVEST AS ONE TRUST FUND ALL
CONTRIBUTIONS MADE BY PARTICIPATING EMPLOYERS, AS WELL AS ALL INCREMENTS
THEREOF.

 

(B)           THE TRANSFER OF ANY PARTICIPANT FROM OR TO A PARTICIPATING
EMPLOYER, WHETHER THE PARTICIPANT BE AN EMPLOYEE OF THE COMPANY OR ANOTHER
PARTICIPATING EMPLOYER, SHALL NOT AFFECT SUCH PARTICIPANT’S RIGHTS UNDER THE
PLAN, AND THE PARTICIPANT’S ACCRUED BENEFIT AS WELL AS THE PARTICIPANT’S
ACCUMULATED SERVICE TIME WITH THE TRANSFEROR OR PREDECESSOR AND THE
PARTICIPANT’S LENGTH OF PARTICIPATION IN THE PLAN, SHALL CONTINUE TO THE
PARTICIPANT’S CREDIT.

 

15

--------------------------------------------------------------------------------


 

(C)           ANY CONTRIBUTIONS MADE BY A PARTICIPATING EMPLOYER, AS PROVIDED
FOR IN THIS PLAN, SHALL BE PAID TO AND HELD BY THE FUNDING MEDIUM FOR THE
EXCLUSIVE BENEFIT OF THE EMPLOYEES OF SUCH PARTICIPATING EMPLOYER AND THE
BENEFICIARIES OF SUCH EMPLOYEES, SUBJECT TO ALL TERMS AND CONDITIONS OF THIS
PLAN.  ON THE BASIS OF INFORMATION FURNISHED BY THE ADMINISTRATOR, THE FUNDING
MEDIUM SHALL KEEP SEPARATE BOOKS AND RECORDS CONCERNING THE AFFAIRS OF EACH
PARTICIPATING EMPLOYER HEREUNDER AND AS TO THE ACCRUED BENEFITS OF THE
PARTICIPANTS OF EACH PARTICIPATING EMPLOYER.  THE FUNDING MEDIUM MAY, BUT NEED
NOT, REGISTER CONTRACTS SO AS TO EVIDENCE THAT A PARTICULAR PARTICIPATING
EMPLOYER IS THE INTERESTED EMPLOYER HEREUNDER, BUT IN ANY EVENT OF EMPLOYEE
TRANSFER FROM ONE PARTICIPATING EMPLOYER TO ANOTHER, THE EMPLOYING EMPLOYER
SHALL IMMEDIATELY NOTIFY THE FUNDING MEDIUM THEREOF.

 

(D)           IN THE EVENT OF TERMINATION OF SERVICE OF ANY TRANSFERRED
EMPLOYEE, ANY PORTION OF THE ACCRUED BENEFIT OF SUCH EMPLOYEE WHICH HAS NOT BEEN
VESTED UNDER THE PROVISIONS OF THIS PLAN SHALL BE ALLOCATED BY THE FUNDING
MEDIUM AT THE DIRECTION OF THE ADMINISTRATOR TO THE RESPECTIVE EQUITIES OF THE
PARTICIPATING EMPLOYERS FOR WHOM SUCH EMPLOYEE HAS RENDERED SERVICE IN THE
PROPORTION THAT EACH PARTICIPATING EMPLOYER HAS CONTRIBUTED TOWARD THE BENEFITS
OF SUCH EMPLOYEE. THE AMOUNT SO ALLOCATED SHALL BE RETAINED BY THE FUNDING
MEDIUM AND SHALL BE USED TO REDUCE THE CONTRIBUTION BY THE RESPECTIVE
PARTICIPATING EMPLOYER, FOR THE NEXT SUCCEEDING YEAR OR YEARS.

 

(E)           ANY EXPENSES OF THE PLAN WHICH ARE TO BE PAID BY THE COMPANY OR
BORNE BY THE FUNDING MEDIUM SHALL BE PAID BY EACH PARTICIPATING EMPLOYER IN THE
SAME PROPORTION THAT THE TOTAL AMOUNT STANDING TO THE CREDIT OF ALL PARTICIPANTS
EMPLOYED BY SUCH EMPLOYER BEARS TO THE TOTAL STANDING TO THE CREDIT OF ALL
PARTICIPANTS.

 


SECTION 2.6.            DESIGNATION OF AGENT.  EACH PARTICIPATING EMPLOYER SHALL
BE DEEMED TO BE A PARTY TO THIS PLAN; PROVIDED, HOWEVER, THAT WITH RESPECT TO
ALL OF ITS RELATIONS WITH THE FUNDING MEDIUM AND ADMINISTRATOR FOR THE PURPOSE
OF THIS PLAN, EACH PARTICIPATING EMPLOYER SHALL BE DEEMED TO HAVE DESIGNATED
IRREVOCABLY THE COMPANY AS ITS AGENT.


 


SECTION 2.7.            EMPLOYEE TRANSFERS.  IT IS ANTICIPATED THAT AN EMPLOYEE
MAY BE TRANSFERRED BETWEEN PARTICIPATING EMPLOYERS, AND IN THE EVENT OF ANY SUCH
TRANSFER, THE EMPLOYEE INVOLVED SHALL CARRY WITH THE PARTICIPANT THE
PARTICIPANT’S ACCUMULATED SERVICE AND ELIGIBILITY. NO SUCH TRANSFER SHALL EFFECT
A TERMINATION OF SERVICE HEREUNDER, AND THE PARTICIPATING EMPLOYER TO WHICH THE
EMPLOYEE TRANSFERRED SHALL THEREUPON BECOME OBLIGATED HEREUNDER WITH RESPECT TO
SUCH EMPLOYEE IN THE SAME MANNER AS WAS THE PARTICIPATING EMPLOYER FROM WHOM THE
EMPLOYEE WAS TRANSFERRED.


 


SECTION 2.8.            ADMINISTRATOR’S AUTHORITY.  THE ADMINISTRATOR SHALL HAVE
AUTHORITY TO MAKE ANY AND ALL NECESSARY RULES OR REGULATIONS, BINDING UPON ALL
PARTICIPATING EMPLOYERS AND ALL PARTICIPANTS, TO EFFECTUATE THE PURPOSE OF THIS
ARTICLE.


 

ARTICLE III.
Participants

 


SECTION 3.1.            ELIGIBILITY.


 

(A)       EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.1(B), EACH EMPLOYEE OF A
PARTICIPATING EMPLOYER WHO HAS ATTAINED AGE 21 AND COMPLETED ONE (1) YEAR OF
ELIGIBILITY SERVICE MAY BECOME A COVERED EMPLOYEE.

 

(B)       THE FOLLOWING PROVISIONS ARE EXCEPTIONS TO THE ELIGIBILITY PROVISIONS
OF SECTION 3.1(A):

 

(1)           IF AN EMPLOYEE IS IN A UNIT OF EMPLOYEES COVERED BY A COLLECTIVE
BARGAINING AGREEMENT WHICH DOES NOT PROVIDE THAT EMPLOYEES IN THE UNIT SHALL BE
COVERED BY THE PLAN AND IF THERE IS EVIDENCE THAT RETIREMENT BENEFITS WERE THE
SUBJECT OF GOOD FAITH BARGAINING BETWEEN THE REPRESENTATIVES OF SUCH UNIT AND
THE EMPLOYER, THE EMPLOYEE SHALL NOT BE ELIGIBLE TO BECOME A COVERED EMPLOYEE.

 

16

--------------------------------------------------------------------------------


 

(2)       IF AN EMPLOYEE IS EMPLOYED IN A DIVISION, PLANT OR OTHER UNIT ACQUIRED
BY A PARTICIPATING EMPLOYER AFTER THE LATER OF THE EFFECTIVE DATE OF THIS
RESTATEMENT OR THE DATE THIS PLAN IS ADOPTED AS AN AMENDMENT OR CONTINUATION OF
A PRIOR PLAN OF THAT PARTICIPATING EMPLOYER, THE EMPLOYEE SHALL NOT BE ELIGIBLE
TO BECOME A COVERED EMPLOYEE UNLESS THE PARTICIPATING EMPLOYER DESIGNATES AS
ELIGIBLE THE CLASS OF EMPLOYEES TO WHICH THE EMPLOYEE BELONGS AND THE TERMS AND
CONDITIONS UNDER AND THE EXTENT TO WHICH EMPLOYMENT WITH AND REMUNERATION FROM
SUCH DIVISION, PLANT OR OTHER UNIT SHALL BE TAKEN INTO ACCOUNT UNDER THE PLAN. 
THOSE TERMS AND CONDITIONS SHALL APPLY TO SUCH EMPLOYEE UNTIL SUBSEQUENTLY
MODIFIED UNDER THE TERMS OF THIS PLAN.  THE PARTICIPATING EMPLOYER MAY WITH THE
CONSENT OF THE ADMINISTRATOR DESIGNATE THE FORMER EMPLOYER OF THE EMPLOYEES OF
SUCH DIVISION, PLANT OR OTHER UNIT AS A PREDECESSOR EMPLOYER AND MAY INDICATE
THE EXTENT TO WHICH SERVICE WITH THAT EMPLOYER WILL BE TREATED AS EMPLOYMENT
WITH A PARTICIPATING EMPLOYER FOR PURPOSES OF DETERMINING ELIGIBILITY, VESTING
AND ACCRUAL SERVICE.

 

(3)       IF AN EMPLOYEE DOES NOT COMPLETE AN HOUR OF SERVICE FOR A
PARTICIPATING EMPLOYER OR RELATED EMPLOYER ON OR AFTER JANUARY 1, 1988, THE
EMPLOYEE MUST NOT HAVE ATTAINED SIXTY YEARS OF AGE BY THE DATE FROM WHICH THE
EMPLOYEE’S VESTING SERVICE IS MEASURED TO HAVE BECOME A COVERED EMPLOYEE.

 

(4)       IF THE RESOLUTION UNDER WHICH THE EMPLOYEE’S EMPLOYER BECAME A
PARTICIPATING EMPLOYER SPECIFIES THE CLASS, DIVISION, PLANT LOCATION OR UNIT OF
EMPLOYEES OF SUCH PARTICIPATING EMPLOYER WHO ARE ELIGIBLE TO BECOME COVERED
EMPLOYEES, THE EMPLOYEE MUST BE EMPLOYED IN SUCH CLASS, DIVISION, PLANT,
LOCATION OR UNIT OF EMPLOYEES OF SUCH PARTICIPATING EMPLOYER TO BE ELIGIBLE TO
BECOME A COVERED EMPLOYEE.

 

(5)       IF THE EMPLOYEE IS COVERED BY ANOTHER PENSION PLAN TO WHICH A
PARTICIPATING EMPLOYER CONTRIBUTES THE EMPLOYEE SHALL NOT BE ELIGIBLE TO BECOME
A COVERED EMPLOYEE.

 

(6)       A LEASED EMPLOYEE SHALL NOT BE ELIGIBLE TO BECOME A COVERED EMPLOYEE.

 


SECTION 3.2.            COMMENCEMENT OF PARTICIPATION.


 

(A)           ON AND AFTER THE EFFECTIVE DATE OF THIS RESTATEMENT, AN EMPLOYEE
SHALL BECOME A COVERED EMPLOYEE AS OF THE EARLIER OF THE MARCH 1 OR SEPTEMBER 1
FOLLOWING THE DATE THAT THE EMPLOYEE FIRST MEETS THE REQUIREMENTS OF SECTION
3.1.

 

(B)           IF THIS PLAN IS ADOPTED BY A PARTICIPATING EMPLOYER AS AN
AMENDMENT OR CONTINUATION OF A PRIOR PLAN, EACH EMPLOYEE OF THE PARTICIPATING
EMPLOYER WHO IMMEDIATELY BEFORE THE DATE THIS PLAN BECAME EFFECTIVE AS TO THAT
EMPLOYER WAS A PARTICIPANT OR WAS ELIGIBLE TO BECOME A PARTICIPANT IN SAID PRIOR
PLAN SHALL BE A PARTICIPANT IN THIS PLAN AS OF SAID DATE.  IN ADDITION, EACH
SUCH EMPLOYEE WHO ON SAID DATE IS NOT EXCLUDED FROM ELIGIBILITY UNDER SECTION
3.1(B) SHALL BE A COVERED EMPLOYEE.

 

(C)           NOTWITHSTANDING THE PRIOR PROVISIONS OF THIS SECTION, TO BECOME A
COVERED EMPLOYEE, AN EMPLOYEE MUST SIGN SUCH APPLICATION FORMS AND FURNISH SUCH
INFORMATION AS THE ADMINISTRATOR MAY REASONABLY REQUIRE FOR THE PROPER
ADMINISTRATION OF THE PLAN.  SUCH FORMS MAY CONTAIN THE EMPLOYEE’S AGREEMENT TO
PARTICIPATE IN THE PLAN.  AN EMPLOYEE WHO HAS MET THE ELIGIBILITY REQUIREMENTS
OF SECTION 2.1 AND COMPLETED SAID FORMS SHALL BECOME A COVERED EMPLOYEE AS OF
THE DATE DESCRIBED IN SECTION 3.2(A).

 

(D)           IN THE EVENT AN EMPLOYEE WHO HAS BEEN EXCLUDED FROM ELIGIBILITY
UNDER SECTION 3.1(B) CEASES TO BE SO EXCLUDED, SUCH EMPLOYEE SHALL BECOME A
COVERED EMPLOYEE IMMEDIATELY IF THE EMPLOYEE HAS SATISFIED THE REQUIREMENTS OF
SECTION 3.1(A) AND THIS SECTION AND WOULD HAVE OTHERWISE PREVIOUSLY BECOME A
COVERED EMPLOYEE.

 

17

--------------------------------------------------------------------------------


 


SECTION 3.3.            TERMINATION OF ACTIVE PARTICIPATION.


 

(A)           A PARTICIPANT SHALL CEASE TO BE A COVERED EMPLOYEE UPON THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH ALL PARTICIPATING EMPLOYERS OR THE
PARTICIPANT’S DEATH, BY REASON OF CEASING TO MEET THE REQUIREMENTS UNDER SECTION
3.1 TO BE ELIGIBLE TO BECOME A COVERED EMPLOYEE, BY THE TERMINATION OF THE PLAN,
OR BY OPERATION OF LAW.

 

(B)           A COVERED EMPLOYEE, UPON WRITTEN REQUEST DELIVERED TO THE
ADMINISTRATOR, MAY TERMINATE THE PARTICIPANT’S ACTIVE PARTICIPATION IN THE
PLAN.  UPON SUCH TERMINATION THE PARTICIPANT SHALL NOT RECEIVE FURTHER CREDIT
FOR ACCRUAL SERVICE.  HAVING ONCE TERMINATED THE PARTICIPANT’S ACTIVE
PARTICIPATION IN THE PLAN, THE PARTICIPANT MAY NOT AGAIN BECOME A COVERED
EMPLOYEE UNLESS THE PARTICIPANT DELIVERS WRITTEN REVOCATION OF SAID TERMINATION
TO THE ADMINISTRATOR AND AGAIN MEETS THE REQUIREMENTS OF SECTIONS 3.1 AND 3.2.

 


SECTION 3.4.            RETURN TO ACTIVE PARTICIPATION.  SUBJECT TO SECTION 3.3,
AN EMPLOYEE WHO HAS INCURRED A TERMINATION OF EMPLOYMENT BY ALL PARTICIPATING
EMPLOYERS OR HAS OTHERWISE CEASED TO BE A COVERED EMPLOYEE SHALL AGAIN BECOME A
COVERED EMPLOYEE AS OF THE FIRST DAY AFTER SUCH TERMINATION OF EMPLOYMENT OR
OTHER OCCURRENCE WHICH CAUSES THE PARTICIPANT TO CEASE TO BE A COVERED EMPLOYEE
ON WHICH SUCH EMPLOYEE FIRST PERFORMS AN HOUR OF SERVICE FOR A PARTICIPATING
EMPLOYER AND IS NOT EXCLUDED FROM ELIGIBILITY TO BECOME A COVERED EMPLOYEE UNDER
SECTION 3.1.


 


SECTION 3.5.            LIMITATION RESPECTING EMPLOYMENT.  NEITHER THE FACT OF
THE ESTABLISHMENT OF THE PLAN NOR THE FACT THAT AN EMPLOYEE HAS BECOME A COVERED
EMPLOYEE SHALL GIVE THAT PERSON ANY RIGHT TO CONTINUED EMPLOYMENT; NEITHER SHALL
EITHER FACT LIMIT IN ANY WAY THE RIGHT OF A PARTICIPATING EMPLOYER TO DISCHARGE
OR DEAL OTHERWISE WITH AN EMPLOYEE WITHOUT REGARD TO THE EFFECT WHICH SUCH
TREATMENT MAY HAVE UPON THE EMPLOYEE’S RIGHTS UNDER THE PLAN.


 

ARTICLE IV.
Benefits Under the Plan

 


SECTION 4.1.            NORMAL RETIREMENT BENEFIT.  A PARTICIPANT WHO INCURS A
TERMINATION OF SERVICE ON OR AFTER THE PARTICIPANT’S NORMAL RETIREMENT AGE AND
ON OR BEFORE THE PARTICIPANT’S NORMAL RETIREMENT DATE SHALL BE ENTITLED TO A
NORMAL RETIREMENT BENEFIT.  THE MONTHLY AMOUNT OF THE NORMAL RETIREMENT BENEFIT
OF A PARTICIPANT SHALL BE EQUAL TO THE PARTICIPANT’S ACCRUED BENEFIT DETERMINED
AS OF THE PARTICIPANT’S NORMAL RETIREMENT DATE.  IT SHALL BE PAYABLE IN THE
NORMAL FORM COMMENCING ON THE PARTICIPANT’S NORMAL RETIREMENT DATE.


 


SECTION 4.2.            EARLY RETIREMENT BENEFIT.


 

(A)           A PARTICIPANT WHO INCURS A TERMINATION OF SERVICE HAVING REACHED
THE PARTICIPANT’S EARLIEST POSSIBLE EARLY RETIREMENT DATE SHALL BE ENTITLED TO
AN EARLY RETIREMENT BENEFIT CONSISTING OF A MONTHLY PENSION PAYABLE IN THE
NORMAL FORM COMMENCING ON THE PARTICIPANT’S EARLY RETIREMENT DATE.  IF SUCH
PARTICIPANT DESIRES TO RECEIVE AN EARLY RETIREMENT BENEFIT, THE PARTICIPANT MUST
ELECT ON A FORM PROVIDED BY THE ADMINISTRATOR TO RECEIVE THAT BENEFIT COMMENCING
ON A FIRST DAY OF A MONTH SUBSEQUENT TO THE ELECTION WHICH SHALL BE THE
PARTICIPANT’S EARLY RETIREMENT DATE.

 

(B)           THE PARTICIPANT’S EARLY RETIREMENT BENEFIT SHALL BE EQUAL TO THE
PARTICIPANT’S ACCRUED BENEFIT DETERMINED AS OF THE PARTICIPANT’S EARLY
RETIREMENT DATE REDUCED FOR PAYMENT PRIOR TO THE PARTICIPANT’S NORMAL RETIREMENT
DATE.  THE RATE OF REDUCTION WILL BE 6.6 PERCENT PER YEAR FOR THE FIRST TWO
YEARS THAT THE PARTICIPANT’S EARLY RETIREMENT DATE PRECEDES THE FIRST DAY OF THE
MONTH FOLLOWING THE DATE THE PARTICIPANT REACHES AGE 62 AND 3.3 PERCENT PER YEAR
FOR THE NEXT FIVE YEARS THAT THE PARTICIPANT’S EARLY RETIREMENT DATE PRECEDES
THE PARTICIPANT’S NORMAL RETIREMENT DATE.  HOWEVER, IF A PARTICIPANT DOES NOT
ELECT TO HAVE THE EARLY RETIREMENT BENEFIT BEGIN ON THE FIRST DAY OF THE MONTH
FOLLOWING THE PARTICIPANT’S TERMINATION OF SERVICE, THE RATE OF REDUCTION WILL
BE 6.6 PERCENT PER YEAR FOR THE FIRST FIVE YEARS THAT THE PARTICIPANT’S EARLY
RETIREMENT DATE PRECEDES THE PARTICIPANT’S NORMAL RETIREMENT DATE AND 3.3
PERCENT

 

18

--------------------------------------------------------------------------------


 

PER YEAR FOR THE NEXT FIVE YEARS THAT THE PARTICIPANT’S EARLY RETIREMENT DATE
PRECEDES THE PARTICIPANT’S NORMAL RETIREMENT DATE.  IF THE PERIOD OF TIME BY
WHICH THE PARTICIPANT’S EARLY RETIREMENT DATE PRECEDES THE PARTICIPANT’S NORMAL
RETIREMENT DATE INCLUDES A FRACTION OF A YEAR, THE PERCENTAGE OTHERWISE
APPLICABLE TO SUCH FRACTIONAL YEAR WILL BE REDUCED PRORATA BASED ON THE NUMBER
OF DAYS IN A YEAR.  NOTWITHSTANDING THE PRECEDING PROVISIONS OF THIS SUBSECTION
(B), IF THE PARTICIPANT HAS INCURRED A TERMINATION OF SERVICE AND THE
PARTICIPANT’S EARLIEST POSSIBLE EARLY RETIREMENT DATE UPON INCURRING THAT
TERMINATION OF SERVICE IS ON OR AFTER AGE 62, AND IF THE PARTICIPANT ELECTS THAT
EARLIEST POSSIBLE EARLY RETIREMENT DATE, THEN THERE SHALL BE NO REDUCTION.

 


SECTION 4.3.            DEFERRED RETIREMENT BENEFIT.  A PARTICIPANT WHO HAS
REACHED THE PARTICIPANT’S NORMAL RETIREMENT DATE AND HAS NOT INCURRED A
TERMINATION OF SERVICE SHALL BE ENTITLED TO A DEFERRED RETIREMENT BENEFIT
COMMENCING ON THE PARTICIPANT’S DEFERRED RETIREMENT DATE.  THE MONTHLY AMOUNT OF
THE DEFERRED RETIREMENT BENEFIT SHALL BE EQUAL TO THE PARTICIPANT’S ACCRUED
BENEFIT DETERMINED AS OF THE PARTICIPANT’S DEFERRED RETIREMENT DATE.  THE
PARTICIPANT’S DEFERRED RETIREMENT BENEFIT SHALL BE PAYABLE IN THE NORMAL FORM
AND SHALL COMMENCE ON THE PARTICIPANT’S DEFERRED RETIREMENT DATE.  IN THE CASE
OF ANY PARTICIPANT WHO REACHES AGE 70 ½ IN 1996, OR LATER, AND HAS NOT COMMENCED
A DISTRIBUTION CONSISTENT WITH SECTION 4.13(C), SUCH PARTICIPANT’S DEFERRED
RETIREMENT BENEFIT AS OF THE PARTICIPANT’S ANNUITY STARTING DATE SHALL NOT BE
LESS THAN THE ACTUARIAL EQUIVALENT OF THE PARTICIPANT’S DEFERRED RETIREMENT
BENEFIT AS OF APRIL 1 FOLLOWING THE YEAR IN WHICH THE PARTICIPANT REACHES AGE
70 ½, PLUS THE ACTUARIAL EQUIVALENT OF ANY ADDITIONS TO THE PARTICIPANT’S
DEFERRED RETIREMENT BENEFIT SUBSEQUENT TO THAT DATE, LESS THE ACTUARIAL
EQUIVALENT OF ANY DISTRIBUTIONS MADE TO THE PARTICIPANT AFTER THAT DATE.


 


SECTION 4.4.            TERMINATION BENEFIT.


 


(A)           A PARTICIPANT WHO HAS COMPLETED AT LEAST FIVE (5) YEARS OF VESTING
SERVICE AND INCURS A TERMINATION OF SERVICE, AND WHO IS NOT ENTITLED TO ANY OF
THE BENEFITS DESCRIBED IN THE PRECEDING PROVISIONS OF THIS ARTICLE, SHALL BE
ENTITLED TO A TERMINATION BENEFIT CONSISTING OF A MONTHLY PENSION PAYABLE,
UNLESS THE PARTICIPANT MAKES THE ELECTION PROVIDED BY SUBSECTION (E), IN THE
NORMAL FORM COMMENCING ON THE PARTICIPANT’S NORMAL RETIREMENT DATE.

 


(B)           A PARTICIPANT WHO IS OTHERWISE ENTITLED TO RECEIVE A TERMINATION
BENEFIT MAY ELECT TO BEGIN TO RECEIVE IT ON THE FIRST DAY OF ANY MONTH ON OR
FOLLOWING THE DATE THE PARTICIPANT ATTAINS THE AGE AND YEARS OF VESTING SERVICE
NEEDED TO SATISFY THE EARLY RETIREMENT DATE REQUIREMENTS APPLICABLE TO THE
PARTICIPANT.  SAID BENEFIT SHALL ALSO BE PAID IN THE NORMAL FORM.

 


(C)           IF THE PAYMENT OF THE PARTICIPANT’S PENSION COMMENCES WITH THE
FIRST DAY OF THE MONTH BEGINNING WITH THE PARTICIPANT’S NORMAL RETIREMENT DATE,
THE PARTICIPANT’S TERMINATION BENEFIT SHALL BE EQUAL TO THE PARTICIPANT’S
ACCRUED BENEFIT.

 


(D)           IF THE PAYMENT OF THE PARTICIPANT’S PENSION COMMENCES WHEN
PROVIDED UNDER SUBSECTION (B), THE MONTHLY AMOUNT OF THE PARTICIPANT’S
TERMINATION BENEFIT SHALL BE THE PARTICIPANT’S ACCRUED BENEFIT AS OF THE DATE
THE PARTICIPANT INCURS SUCH TERMINATION OF SERVICE, REDUCED FOR PAYMENT PRIOR TO
THE PARTICIPANT’S NORMAL RETIREMENT DATE.  THE RATE OF REDUCTION WILL BE 6.6
PERCENT PER YEAR FOR THE FIRST FIVE YEARS THAT THE PARTICIPANT’S ANNUITY
STARTING DATE PRECEDES THE PARTICIPANT’S NORMAL RETIREMENT DATE AND 3.3 PERCENT
PER YEAR FOR THE NEXT FIVE YEARS THAT THE PARTICIPANT’S ANNUITY STARTING DATE
PRECEDES THE PARTICIPANT’S NORMAL RETIREMENT DATE.  IF THE PERIOD OF TIME BY
WHICH THE PARTICIPANT’S ANNUITY STARTING DATE PRECEDES THE PARTICIPANT’S NORMAL
RETIREMENT DATE INCLUDES A FRACTION OF A YEAR, THE PERCENTAGE OTHERWISE
APPLICABLE TO SUCH FRACTIONAL YEAR WILL BE REDUCED PRORATA BASED ON THE NUMBER
OF DAYS IN A YEAR.


 


(E)           A PARTICIPANT WHO QUALIFIES UNDER SUBSECTION (B) MAY ELECT TO
BEGIN RECEIVING THE PAYMENT OF THE BENEFIT TO WHICH THE PARTICIPANT IS ENTITLED
UNDER THIS SECTION BY SUBMITTING TO THE ADMINISTRATOR A WRITTEN STATEMENT WHICH
DESCRIBES THE PARTICIPANT’S BENEFIT UNDER THIS SECTION AND THE DATE IT WOULD
OTHERWISE COMMENCE, AND SPECIFIES THAT THE PARTICIPANT ELECTS TO BEGIN RECEIVING
THE PAYMENT OF THE PARTICIPANT’S BENEFIT ON THE FIRST DAY OF A MONTH ALLOWED BY
SUBSECTION (B).

 

19

--------------------------------------------------------------------------------


 


SECTION 4.5.            FEBRUARY 28, 2002 BENEFITS.  ANY BENEFITS BEING PAID
UNDER THE PLAN AS IT EXISTED ON FEBRUARY 28, 2002 SHALL CONTINUE TO BE PAID IN
THE SAME AMOUNT AND FORM AS IN EFFECT ON THAT DATE.  FURTHER, ANY DEFERRED
VESTED BENEFITS WHICH EXISTED ON THAT DATE SHALL BE DETERMINED UNDER THE PLAN AS
IT EXISTED ON THAT DATE AND SHALL BE PAYABLE UNDER THE TERMS OF THIS PLAN.


 


SECTION 4.6.            MINIMUM BENEFITS.


 


(A)           GENERAL MINIMUM BENEFIT.  IN NO EVENT WILL THE BENEFIT DETERMINED
FOR A PARTICIPANT UNDER SECTIONS 4.1, 4.2, 4.3, 4.4, OR 4.5 AND PAYABLE AS OF
THE PARTICIPANT’S NORMAL RETIREMENT DATE BE LESS THAN THE ACCRUED BENEFIT UNDER
THE PLAN AS OF FEBRUARY 29, 1976.

 


(B)           MINIMUM NORMAL RETIREMENT BENEFIT.  IN NO EVENT WILL THE BENEFIT
DETERMINED ACCORDING TO SECTION 4.1 FOR A PARTICIPANT WHO WAS A MEMBER AS OF
AUGUST 31, 1974, IN THE “RETIREMENT PLAN FOR EMPLOYEES OF AMERICAN CRYSTAL SUGAR
COMPANY NOT COVERED UNDER COLLECTIVE BARGAINING AGREEMENTS,” AND WHO CEASES TO
BE A COVERED EMPLOYEE AT OR AFTER THE PARTICIPANT’S NORMAL RETIREMENT DATE, BE
LESS THAN ONE-TWELFTH OF THE ANNUAL RETIREMENT BENEFIT THE PARTICIPANT WOULD
HAVE RECEIVED UNDER THE PLAN (AS IN EFFECT ON AUGUST 31, 1974) HAD THE
PARTICIPANT RETIRED ON THE PARTICIPANT’S NORMAL RETIREMENT DATE AND THE
PARTICIPANT’S SALARY AS DEFINED IN THE PLAN (AS IN EFFECT ON AUGUST 31, 1974)
CONTINUED AT THE RATE OF COMPENSATION IN EFFECT ON MARCH 1, 1974.

 


(C)           MINIMUM EARLY RETIREMENT BENEFIT.  IN NO EVENT WILL THE BENEFIT
DETERMINED ACCORDING TO SECTION 4.3 (FOR A PARTICIPANT WHO WAS A MEMBER AS OF
AUGUST 31, 1974, IN THE “RETIREMENT PLAN FOR EMPLOYEES OF AMERICAN CRYSTAL SUGAR
COMPANY NOT COVERED UNDER COLLECTIVE BARGAINING AGREEMENTS”) AND WHO CEASES TO
BE A COVERED EMPLOYEE PRIOR TO THE COVERED EMPLOYEE’S NORMAL RETIREMENT DATE, BE
LESS THAN ONE TWELFTH OF THE ANNUAL RETIREMENT BENEFIT THE COVERED EMPLOYEE
WOULD HAVE RECEIVED UNDER THE PLAN (AS IN EFFECT ON AUGUST 31, 1974) HAD THE
COVERED EMPLOYEE CEASED TO BE AN ELIGIBLE EMPLOYEE ON THE LAST DAY OF THE PLAN
YEAR (BUT NOT LATER THAN THE COVERED EMPLOYEE’S NORMAL RETIREMENT DATE), IN
WHICH THE COVERED EMPLOYEE CEASED TO BE A COVERED EMPLOYEE AND THE COVERED
EMPLOYEE’S SALARY AS DEFINED IN THE PLAN (AS IN EFFECT ON AUGUST 31, 1974)
CONTINUED AT THE RATE OF COMPENSATION IN EFFECT ON MARCH 1, 1974.

 


SECTION 4.7.            MAXIMUM BENEFITS.


 


(A)           IN NO EVENT SHALL THE AMOUNT OF THE ANNUAL BENEFIT PAYABLE WITH
RESPECT TO A PARTICIPANT FROM THIS PLAN EXCEED THE MAXIMUM PERMISSIBLE AMOUNT. 
IF ANY PARTICIPANT ISN’T AND HAS NEVER BEEN A PARTICIPANT IN ANOTHER DEFINED
CONTRIBUTION OR DEFINED BENEFIT PLAN MAINTAINED BY A PARTICIPATING EMPLOYER OR A
RELATED EMPLOYER, AND THE PARTICIPANT’S ANNUAL BENEFIT EXCEEDS THE MAXIMUM
PERMISSIBLE AMOUNT, IT SHALL BE REDUCED SO THAT THE ANNUAL BENEFIT WILL EQUAL
THE MAXIMUM PERMISSIBLE AMOUNT.

 

In the event that the annual pension benefit otherwise payable to a Participant
who has incurred a Termination of Service has been limited by the dollar
limitation of the definition of maximum permissible amount, such limited annual
pension benefit shall be increased in accordance with any automatic
cost-of-living adjustments in such dollar limitation made pursuant to that
definition.

 


(B)           IF A PARTICIPANT IS, OR HAS EVER BEEN, COVERED UNDER MORE THAN ONE
DEFINED BENEFIT PLAN MAINTAINED BY A PARTICIPATING EMPLOYER OR A RELATED
EMPLOYER, THE SUM OF THE PARTICIPANT’S ANNUAL BENEFITS FROM ALL SUCH PLANS MAY
NOT EXCEED THE MAXIMUM PERMISSIBLE AMOUNT.  THAT LIMITATION SHALL BE MET BY
LIMITING BENEFITS UNDER THIS PLAN.

 


(C)           PROVIDED THAT NO PARTICIPATING EMPLOYER AND NO RELATED EMPLOYER
HAS AT ANY TIME MAINTAINED A DEFINED CONTRIBUTION PLAN IN WHICH THE PARTICIPANT
PARTICIPATED, THE LIMITATION IN SUBSECTION (A) OR (B) SHALL BE DEEMED SATISFIED
IF THE ANNUAL BENEFIT (OR SUM OF ANNUAL BENEFITS) PAYABLE TO THE PARTICIPANT IS
NOT MORE THAN ONE THOUSAND DOLLARS ($1,000.00) MULTIPLIED BY THE PARTICIPANT’S
YEARS OF VESTING SERVICE (NOT TO EXCEED TEN SUCH YEARS).  TO THE EXTENT PROVIDED
IN INTERNAL REVENUE SERVICE


 


20

--------------------------------------------------------------------------------



 


REGULATIONS, THIS SUBSECTION SHALL BE APPLIED SEPARATELY WITH RESPECT TO EACH
CHANGE IN THE BENEFIT STRUCTURE OF THE APPLICABLE PLAN OR PLANS.

 


(D)       IN THE CASE OF A PARTICIPANT WHO IS ALSO PARTICIPATING IN A DEFINED
CONTRIBUTION PLAN TO WHICH THE PARTICIPANT’S PARTICIPATING EMPLOYER OR ONE OF
ITS RELATED EMPLOYERS CONTRIBUTES, THE SUM OF THE PARTICIPANT’S DEFINED
CONTRIBUTION PLAN FRACTION AND DEFINED BENEFIT PLAN FRACTION SHALL NOT EXCEED
1.0 IN ANY LIMITATION YEAR.  THAT LIMITATION SHALL BE MET BY LIMITING BENEFITS
UNDER THIS PLAN BUT ONLY IF CONTRIBUTIONS ARE NOT LIMITED UNDER THE DEFINED
CONTRIBUTION PLAN IN ORDER TO MEET THAT LIMITATION.  THIS SUBSECTION SHALL CEASE
TO APPLY IN LIMITATION YEARS BEGINNING AFTER DECEMBER 31, 1999, WITH RESPECT TO
PARTICIPANTS WHO ARE CREDITED WITH ONE HOUR OF SERVICE FOR A PARTICIPATING
EMPLOYER AFTER THAT DATE.

 


(E)       THE LIMITATIONS OF THIS SECTION APPLY TO LIMITATION YEARS BEGINNING
AFTER DECEMBER 31, 1986.  LIMITATIONS FOR PRIOR LIMITATION YEARS SHALL BE
GOVERNED BY THE PLAN AS IT EXISTED ON DECEMBER 31, 1988.

 


(F)       THE TERMS DEFINED BELOW HAVE THE FOLLOWING MEANINGS FOR PURPOSES OF
THIS SECTION:

 


(1)       THE TERM “ANNUAL ADDITIONS” MEANS THE SUM OF THE FOLLOWING AMOUNTS
CREDITED TO THE ACCOUNT OF A PARTICIPANT FOR A LIMITATION YEAR:

 

(A)          CONTRIBUTIONS BY A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER;

 

(B)           FORFEITURES; AND

 

(C)           NONDEDUCTIBLE EMPLOYEE CONTRIBUTIONS.

 

For the sole purpose of applying the dollar limit on annual additions, any
contribution by a Participating Employer or Related Employers allocated in years
beginning after March 31, 1984 to a medical account established under Section
401(h) of the Code for a Participant under any pension or annuity plan, shall be
treated as an “annual addition” to a defined contribution plan.  Also, for the
same purpose, in the case of a key employee as defined in the top-heavy section
of this Plan, any contribution by a Participating Employer or a Related Employer
allocated in limitation years beginning after 1985 on the Participant’s behalf
to a separate account in a funded welfare benefit plan established for the
purpose of providing post-retirement medical benefits shall be considered an
“annual addition”.  “Annual addition” shall not include rollover contributions,
repayments of loans, repayment of amounts to a plan by a Participant and
transfers of employee contributions from one qualified plan to another.

 

(2)       THE TERM ‘ANNUAL BENEFIT’ MEANS A BENEFIT WHICH IS PAYABLE ANNUALLY IN
THE FORM OF A STRAIGHT LIFE ANNUITY.  EXCEPT AS OTHERWISE PROVIDED IN THIS
DEFINITION, A BENEFIT PAYABLE IN A FORM OTHER THAN A STRAIGHT LIFE ANNUITY MUST
BE ADJUSTED TO AN ACTUARIALLY EQUIVALENT STRAIGHT LIFE ANNUITY BEFORE APPLYING
THE LIMITATIONS OF THIS SECTION.  THE INTEREST RATE ASSUMPTION USED TO DETERMINE
ACTUARIAL EQUIVALENTS SHALL BE THE GREATER OF THE INTEREST RATE UTILIZED UNDER
THE DEFINITION OF ACTUARIAL EQUIVALENT OR FIVE (5) PERCENT; PROVIDED, HOWEVER,
ON AND AFTER MARCH 1, 2000, FOR PURPOSES OF MAKING AN ADJUSTMENT FROM A FORM OF
BENEFIT WHICH IS SUBJECT TO SECTION 417(E)(3) OF THE CODE (SUCH AS A LUMP SUM
DISTRIBUTION), THAT INTEREST RATE ASSUMPTION SHALL NOT BE LESS THAN THE ANNUAL
RATE OF INTEREST ON 30 YEAR TREASURY SECURITIES, OR ON A SUBSTITUTE FOR THOSE
SECURITIES, AS SPECIFIED BY THE COMMISSIONER OF THE INTERNAL REVENUE SERVICE FOR
THE DECEMBER IMMEDIATELY PRECEDING THE FIRST DAY OF THE PLAN YEAR DURING WHICH
THE APPLICABLE PARTICIPANT’S ANNUITY STARTING DATE OCCURS.  THE ANNUAL BENEFIT
DOES NOT INCLUDE ANY BENEFITS ATTRIBUTABLE TO EMPLOYEE CONTRIBUTIONS OR ROLLOVER
CONTRIBUTIONS, OR THE ASSETS TRANSFERRED FROM A PLAN QUALIFIED UNDER SECTION
401(A) OF THE CODE THAT WAS NOT MAINTAINED BY A PARTICIPATING EMPLOYER OR A
RELATED EMPLOYER.  NO ACTUARIAL ADJUSTMENT TO THE BENEFIT IS REQUIRED FOR (A)
THE VALUE OF A QUALIFIED JOINT AND SURVIVOR ANNUITY FORM OF BENEFIT, (B) THE
VALUE OF ANCILLARY BENEFITS WHICH ARE NOT DIRECTLY RELATED TO RETIREMENT INCOME
BENEFITS AND (C) THE VALUE OF POST-RETIREMENT COST OF LIVING INCREASES

 

21

--------------------------------------------------------------------------------


 

MADE IN ACCORDANCE WITH APPLICABLE REGULATIONS.  ON AND AFTER THE FIRST DAY OF
THE LIMITATION YEAR BEGINNING IN 2000, THE MORTALITY ASSUMPTIONS USED FOR
DETERMINING AN ACTUARIAL EQUIVALENT SHALL BE BASED UPON THE ‘APPLICABLE
MORTALITY TABLE’ PRESCRIBED BY THE SECRETARY OF THE TREASURY IN ACCORDANCE WITH
SECTION 417(E)(3) OF THE CODE AND REGULATIONS AND RULINGS ISSUED PURSUANT
THERETO (WHICH AS OF JANUARY 1, 1995, IS BASED UPON A FIXED BLEND OF 50% OF THE
MALE MORTALITY RATES AND 50% OF THE FEMALE MORTALITY RATES FROM THE 1983 GROUP
ANNUITY MORTALITY TABLE AND AS OF DECEMBER 31, 2002, FOR PURPOSES OF BENEFIT
PAYMENTS COMMENCING ON OR AFTER THAT DATE, IS THE TABLE PRESCRIBED IN REV. RUL.
2001-62).  PRIOR TO THAT DAY, MORTALITY WAS DETERMINED (FOR THAT PURPOSE) USING
THE 1983 GROUP ANNUITY MORTALITY TABLE.  THE MORTALITY DECREMENT SHALL BE TAKEN
INTO ACCOUNT TO THE EXTENT PROVIDED IN IRS NOTICE 83-10, 1983-C.B. 536 OR ITS
REPLACEMENT.

 

(3)           THE TERM “COMPENSATION” INCLUDES THE SUM OF ALL REMUNERATION AS AN
EMPLOYEE RECEIVED FROM THE PARTICIPATING EMPLOYERS AND ALL RELATED EMPLOYERS (A)
WHICH CONSTITUTES WAGES, SALARIES, OR OTHER AMOUNTS RECEIVED FOR PERSONAL
SERVICES, (B) WHICH CONSTITUTES INCOME FROM SOURCES FROM OUTSIDE OF THE UNITED
STATES OTHERWISE EXCLUDED FROM THE EMPLOYEE’S GROSS INCOME FOR U.S. INCOME TAX
PURPOSES AND (C) WHICH CONSTITUTES ADDITIONAL AMOUNTS (OTHER THAN THOSE
PREVIOUSLY REFERRED TO IN THIS SUBSECTION) DESCRIBED IN SECTION 1.415-2(D)(1) OF
THE DEPARTMENT OF TREASURY REGULATIONS AS AMENDED FROM TIME TO TIME.  THE TERM
“COMPENSATION” EXCLUDES ALL AMOUNTS DESCRIBED IN DEPARTMENT OF TREASURY
REGULATIONS SECTION 1.415-2(D)(2) AS AMENDED FROM TIME TO TIME.  THE
DETERMINATION OF “COMPENSATION” SHALL BE MADE IN ACCORDANCE WITH SECTION
415(C)(3) OF THE CODE AND THE REGULATIONS THEREUNDER.  FOR PLAN YEARS BEGINNING
AFTER DECEMBER 31, 1997, “COMPENSATION” INCLUDES AMOUNTS WHICH ARE CONTRIBUTED
TO A PLAN BY ONE OF SUCH EMPLOYERS PURSUANT TO A SALARY REDUCTION AGREEMENT WITH
A PARTICIPANT AND WHICH ARE NOT INCLUDABLE IN THE GROSS INCOME OF SUCH
PARTICIPANT UNDER SECTION 125, 402(E)(3), 402(H)(1)(B), 403(B), OR 457(B) OF THE
CODE, AND EMPLOYEE CONTRIBUTIONS DESCRIBED IN SECTION 414(H)(2) OF THE CODE
WHICH ARE TREATED AS CONTRIBUTIONS BY AN EMPLOYER.  FOR LIMITATION YEARS
BEGINNING ON AND AFTER JANUARY 1, 2001, FOR PURPOSES OF APPLYING THE LIMITATIONS
DESCRIBED IN THIS SECTION, COMPENSATION PAID OR MADE AVAILABLE DURING SUCH
LIMITATION YEARS SHALL INCLUDE ELECTIVE AMOUNTS THAT ARE NOT INCLUDIBLE IN THE
GROSS INCOME OF THE EMPLOYEE BY REASON OF SECTION 132(F)(4) OF THE CODE.

 

(4)           THE TERM “CURRENT ACCRUED BENEFIT” MEANS A PARTICIPANT’S ANNUAL
BENEFIT (INCLUDING OPTIONAL BENEFIT FORMS) ACCRUED AS OF THE END OF THE LAST
LIMITATION YEAR BEGINNING BEFORE 1987, BUT DETERMINED WITHOUT REGARD TO CHANGES
IN THE PLAN AFTER MAY 5, 1986 OR COST OF LIVING INCREASES UNDER THE PLAN.

 

(5)           THE TERM “DEFINED BENEFIT FRACTION” MEANS A FRACTION, THE
NUMERATOR OF WHICH IS THE SUM OF THE PARTICIPANT’S PROJECTED ANNUAL BENEFITS
UNDER ALL THE DEFINED BENEFIT PLANS (WHETHER OR NOT TERMINATED) MAINTAINED BY A
PARTICIPATING EMPLOYER OR A RELATED EMPLOYER, AND THE DENOMINATOR OF WHICH IS
THE LESSER OF 1.25 TIMES THE DOLLAR LIMITATION IN EFFECT FOR THE LIMITATION YEAR
UNDER SECTION 415(B)(1)(A) OF THE CODE OR 1.4 TIMES THE DEFINED BENEFIT PLAN
COMPENSATION LIMITATION (UNDER SAID SECTION 415) FOR THAT LIMITATION YEAR. 
HOWEVER, THE DENOMINATOR OF THAT FRACTION WILL NOT BE LESS THAN 1.25 TIMES THE
PARTICIPANT’S CURRENT ACCRUED BENEFIT.

 

(6)           THE TERM “DEFINED CONTRIBUTION FRACTION” MEANS A FRACTION, THE
NUMERATOR OF WHICH IS THE SUM OF THE ANNUAL ADDITIONS TO THE PARTICIPANT’S
ACCOUNT UNDER ALL THE DEFINED CONTRIBUTION PLANS (WHETHER OR NOT TERMINATED)
MAINTAINED BY A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER FOR THE CURRENT OR
PRIOR LIMITATION YEARS AND THE DENOMINATOR OF WHICH IS THE SUM OF THE MAXIMUM
AGGREGATE AMOUNTS FOR THE CURRENT AND ALL PRIOR LIMITATION YEARS DURING WHICH
THE PARTICIPANT COMPLETED A YEAR OF VESTING SERVICE.  THE MAXIMUM AGGREGATE
AMOUNT IN ANY LIMITATION YEAR IS THE LESSER OF 1.25 TIMES THE DOLLAR LIMITATION
IN EFFECT UNDER SECTION 415(C)(1)(A) OF THE CODE OR THIRTY-FIVE PERCENT (35%) OF
THE PARTICIPANT’S COMPENSATION FOR SUCH YEAR.  HOWEVER, AT THE ELECTION OF THE
ADMINISTRATOR, THE AMOUNT TAKEN INTO ACCOUNT FOR ALL LIMITATION YEARS ENDING
BEFORE JANUARY 1, 1983 WHEN COMPUTING THE DENOMINATOR MAY BE AN AMOUNT EQUAL TO
THE DENOMINATOR WHICH WOULD HAVE BEEN DETERMINED FOR THE LIMITATION YEAR

 

22

--------------------------------------------------------------------------------


 

ENDING IN 1982 (UNDER THE APPLICABLE LAW AS IN EFFECT FOR THAT LIMITATION YEAR)
MULTIPLIED BY THE TRANSITION FRACTION.  THE TRANSITION FRACTION MEANS THE
FRACTION, THE NUMERATOR OF WHICH IS THE LESSER OF $51,875 OR 1.4 MULTIPLIED BY
25% OF THE COMPENSATION OF THE PARTICIPANT FOR THE LIMITATION YEAR ENDING IN
1981 AND THE DENOMINATOR OF WHICH IS THE LESSER OF $41,500 OR 25% OF THE
COMPENSATION OF THE PARTICIPANT FOR THE LIMITATION YEAR ENDING IN 1981. 
FURTHER, IF THE PARTICIPANT WAS COVERED IN ONE OR MORE DEFINED CONTRIBUTION
PLANS MAINTAINED BY A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER WHICH WERE IN
EXISTENCE FOR THE LAST LIMITATION YEAR BEGINNING BEFORE 1987, AND WHICH
SATISFIED THE REQUIREMENT OF SECTION 415 OF THE CODE FOR THAT LIMITATION YEAR,
THE NUMERATOR OF THE DEFINED CONTRIBUTION FRACTION WOULD BE ADJUSTED AS
SPECIFIED IN INTERNAL REVENUE SERVICE REGULATIONS, IF THE SUM OF THAT FRACTION
AND THE DEFINED BENEFIT FRACTION OTHERWISE EXCEED 1.0 UNDER THE TERMS OF THIS
PLAN.

 

(7)       THE TERM “HIGHEST AVERAGE COMPENSATION” MEANS THE AVERAGE COMPENSATION
FOR THE THREE CONSECUTIVE CALENDAR YEARS OF SERVICE WITH A PARTICIPATING
EMPLOYER OR A RELATED EMPLOYER THAT PRODUCES THE HIGHEST AVERAGE.

 

(8)       THE TERM “LIMITATION YEAR” MEANS THE PLAN YEAR.

 

(9)       (A)          THE TERM “MAXIMUM PERMISSIBLE AMOUNT” MEANS THE LESSER OF
$90,000 OR 100% OF THE PARTICIPANT’S HIGHEST AVERAGE COMPENSATION.  IF THE
ANNUAL BENEFIT COMMENCES BEFORE THE PARTICIPANT’S SOCIAL SECURITY RETIREMENT
AGE, THE MAXIMUM PERMISSIBLE AMOUNT MAY NOT EXCEED THE LESSER OF THE ACTUARIAL
EQUIVALENT OF A $90,000 ANNUAL BENEFIT BEGINNING AT THAT AGE OR THE
PARTICIPANT’S HIGHEST AVERAGE COMPENSATION.  THE ACTUARIAL ADJUSTMENT WILL BE
MADE IN ACCORDANCE WITH INTERNAL REVENUE SERVICE REGULATIONS.

 

(B)           TO DETERMINE THE ACTUARIAL EQUIVALENTS REFERRED TO IN
SUBPARAGRAPH (A) ABOVE, THE REGULATIONS REFERRED TO IN THAT SUBPARAGRAPH
INDICATE THAT IF THE BENEFIT IS PAYABLE AT OR AFTER AGE 62 AND BEFORE THE
PARTICIPANT’S SOCIAL SECURITY RETIREMENT AGE (“SSRA”) THE DOLLAR LIMITATION AT
THE PARTICIPANT’S SSRA IS REDUCED BY 5/9 OF 1% FOR EACH OF THE 36 MONTHS BY
WHICH BENEFITS COMMENCE BEFORE THE MONTH IN WHICH THE PARTICIPANT’S SSRA IS
ATTAINED, AND BY 5/12 OF 1% FOR EACH ADDITIONAL MONTH.  HOWEVER, IF THE AGE AT
WHICH THE BENEFIT IS PAYABLE IS LESS THAN AGE 62, THE DOLLAR LIMITATION IS
FURTHER REDUCED SO THAT THE LIMITATION IS ACTUARIALLY EQUIVALENT TO THE
LIMITATION AT AGE 62.  EFFECTIVE ON AND AFTER MARCH 1, 2000, THE REDUCED DOLLAR
LIMITATION, IN THAT CASE, IS THE LESSER OF THE ACTUARIAL EQUIVALENT AMOUNT (THE
INTEREST RATE SHALL BE 5%) OR THE EQUIVALENT AMOUNT COMPUTED USING 5% INTEREST
AND THE ‘APPLICABLE MORTALITY TABLE’ DESCRIBED BELOW.  PRIOR TO SUCH DATE, THE
ASSUMPTIONS USED TO DETERMINE THAT REDUCED DOLLAR LIMITATION WERE THOSE USED
UNDER THE PLAN AS IT EXISTED IMMEDIATELY BEFORE THE AMENDMENT THAT ADDED THE
PROVISIONS CONCERNING THE ‘APPLICABLE MORTALITY TABLE.’

 

(C)           IF THE ANNUAL BENEFIT COMMENCES AFTER THE PARTICIPANT’S SOCIAL
SECURITY RETIREMENT AGE, THE BENEFIT MAY NOT EXCEED THE LESSER OF THE ACTUARIAL
EQUIVALENT OF A $90,000 ANNUAL BENEFIT BEGINNING AT AGE 65 OR THE PARTICIPANT’S
HIGHEST AVERAGE COMPENSATION.  EFFECTIVE ON AND AFTER MARCH 1, 2000, THAT
ACTUARIAL EQUIVALENT SHALL BE THE LESSER OF THE EQUIVALENT AMOUNT COMPUTED USING
ACTUARIAL EQUIVALENTS (MORTALITY SHALL BE DETERMINED UNDER THE 1983 GROUP
ANNUITY MORTALITY TABLE AND THE INTEREST RATE SHALL BE THE INTEREST RATE UNDER
THE DEFINITION OF ACTUARIAL EQUIVALENT) OR THE AMOUNT COMPUTED USING FIVE
PERCENT (5%) INTEREST AND THE “APPLICABLE MORTALITY TABLE” DESCRIBED BELOW. 
PRIOR TO THAT DATE, THE RULES OF THE PLAN AS IN EFFECT BEFORE THAT DATE SHALL BE
USED TO MAKE THAT DETERMINATION.

 

(D)          EACH APPLICABLE JANUARY 1ST, THE $90,000 LIMITATION ABOVE WILL BE
AUTOMATICALLY ADJUSTED TO THE NEW DOLLAR LIMITATION DETERMINED BY THE
COMMISSIONER OF

 

23

--------------------------------------------------------------------------------


 

INTERNAL REVENUE FOR THE CALENDAR YEAR BEGINNING ON THAT DATE.  THE NEW
LIMITATION WILL APPLY TO LIMITATION YEARS ENDING WITH THE CALENDAR YEAR OF THE
DATE OF THE ADJUSTMENT.

 

(E)           NOTWITHSTANDING THE ABOVE, THE MAXIMUM PERMISSIBLE AMOUNTS
APPLICABLE TO A PARTICIPANT SHALL NOT BE LESS THAN THE PARTICIPANT’S CURRENT
ACCRUED BENEFIT.  FURTHER, IF THE ANNUAL BENEFIT COMMENCES WHEN THE PARTICIPANT
HAS LESS THAN TEN YEARS OF VESTING SERVICE WITH A PARTICIPATING OR RELATED
EMPLOYER, THE PERCENTAGE LIMITATION PORTION OF THE MAXIMUM PERMISSIBLE AMOUNT
OTHERWISE DEFINED SHALL BE REDUCED BY ONE-TENTH FOR EACH YEAR OF VESTING SERVICE
LESS THAN TEN AND, IF IT COMMENCES WHEN THE PARTICIPANT HAS LESS THAN TEN YEARS
OF PARTICIPATION IN THE PLAN, THE DOLLAR LIMITATION PORTION OF THE MAXIMUM
PERMISSIBLE AMOUNT SHALL BE REDUCED BY ONE-TENTH FOR EACH YEAR OF PARTICIPATION
LESS THAN TEN.  TO THE EXTENT PROVIDED IN REGULATIONS THE LAST TWO SENTENCES
SHALL BE APPLIED SEPARATELY TO EACH CHANGE OF BENEFIT STRUCTURE OF A PLAN.

 

(F)           FOR PURPOSES OF THIS PARAGRAPH (9), ON AND AFTER THE FIRST DAY OF
THE FIRST LIMITATION YEAR BEGINNING IN 1995, THE MORTALITY ASSUMPTIONS SHALL BE
BASED UPON THE MORTALITY TABLE (THE ‘APPLICABLE MORTALITY TABLE’) PRESCRIBED BY
THE SECRETARY OF TREASURY PURSUANT TO SECTION 415(B)(2)(E) OF THE CODE (WHICH AS
OF THE FIRST DAY OF THE LIMITATION YEAR BEGINNING IN 1995 SHALL BE BASED ON A
FIXED BLEND OF 50% OF THE MALE MORTALITY RATES AND 50% OF THE FEMALE MORTALITY
RATES FROM THE 1983 GROUP ANNUITY MORTALITY TABLE AND AS OF DECEMBER 31, 2002,
FOR PURPOSES OF BENEFIT PAYMENTS COMMENCING ON OR AFTER THAT DATE, IS THE TABLE
PRESCRIBED IN REV. RUL. 2001-62).  THE MORTALITY DECREMENT SHALL BE TAKEN INTO
ACCOUNT TO THE EXTENT PROVIDED IN IRS NOTICE 83-10, 1983-1 C.B. 536 OR ITS
REPLACEMENT.

 

(10)      THE TERM “PROJECTED ANNUAL BENEFIT” MEANS THE ANNUAL BENEFIT (DEFINED
IN THE MANNER PROVIDED IN THIS SECTION) TO WHICH A PARTICIPANT WOULD BE ENTITLED
UNDER THE TERMS OF A PLAN ASSUMING (A) THE PARTICIPANT WILL CONTINUE EMPLOYMENT
UNTIL THE PARTICIPANT’S NORMAL RETIREMENT AGE UNDER THAT PLAN (OR CURRENT AGE,
IF LATER), AND (B) THE PARTICIPANT’S COMPENSATION FOR THE CURRENT LIMITATION
YEAR AND ALL OTHER RELEVANT FACTORS USED TO DETERMINE BENEFITS UNDER THAT PLAN
WILL REMAIN CONSTANT FOR ALL FUTURE LIMITATION YEARS.

 

(G)       ANY APPLICABLE PORTION OF SECTION 415 OF THE CODE NOT DESCRIBED IN
THIS SECTION IS HEREBY INCORPORATED BY REFERENCE.

 


SECTION 4.8.            AUTOMATIC QUALIFIED JOINT AND SURVIVING SPOUSE ANNUITY.


 

(A)       THE PROVISIONS OF THIS SECTION SHALL APPLY WHEN AN EVENT DESCRIBED IN
ONE OF THE PREVIOUS SECTIONS OF THIS ARTICLE OCCURS WHICH ENTITLES A PARTICIPANT
TO A BENEFIT UNDER ONE OF SAID SECTIONS, IF THE PARTICIPANT IS MARRIED AS OF THE
PARTICIPANT’S ANNUITY STARTING DATE AND IF THE ELECTION DESCRIBED IN SECTION 4.9
HAS NOT BEEN MADE.

 

(B)       THE PAYMENT OF THE PARTICIPANT’S BENEFIT SHALL COMMENCE AS PROVIDED IN
WHICHEVER OF SAID SECTIONS IS APPLICABLE AND SHALL BE PAYABLE IN THE QUALIFIED
JOINT AND SURVIVOR ANNUITY FORM.

 

(C)       NO BENEFIT SHALL BE PAID TO THE PARTICIPANT’S SPOUSE UNDER THIS
SECTION IF THE APPLICABLE BENEFIT HAD NOT COMMENCED TO THE PARTICIPANT AT THE
TIME OF THE PARTICIPANT’S DEATH.

 

SECTION 4.9.            ELECTION OUT OF QUALIFIED JOINT AND SURVIVOR ANNUITY OR
LIFE ANNUITY FORM.


 

(A)       THE PROVISIONS OF THIS SECTION SHALL APPLY WHEN AN EVENT DESCRIBED IN
ONE OF THE PREVIOUS SECTIONS OF THIS ARTICLE OCCURS WHICH ENTITLES A PARTICIPANT
TO A BENEFIT UNDER ONE OF SAID SECTIONS.

 

(B)       A PARTICIPANT WHO IS MARRIED MAY ELECT TO NOT HAVE THE PARTICIPANT’S
BENEFIT PAID IN THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM AND A PARTICIPANT
WHO IS NOT MARRIED MAY ELECT TO NOT HAVE THE

 

24

--------------------------------------------------------------------------------


 

PARTICIPANT’S BENEFIT PAID IN THE NORMAL FORM.  THE PARTICIPANT SHALL MAKE SAID
ELECTION DURING THE ELECTION PERIOD APPLICABLE TO THE PARTICIPANT ON A FORM
FURNISHED BY THE ADMINISTRATOR THAT SHALL CLEARLY INDICATE THE PARTICIPANT’S
ELECTION.  THE PARTICIPANT SHALL HAVE THE RIGHT TO REVOKE (IN WRITING) ANY
ELECTION MADE UNDER THIS SECTION AND TO MAKE THE ELECTION PERMITTED UNDER THIS
SECTION AFTER ANY SUCH REVOCATION OR REVOCATIONS AT ANY TIME WITHIN THE ELECTION
PERIOD APPLICABLE TO THE PARTICIPANT.

 

(C)       (1)       NOT LESS THAN 30 NOR MORE THAN 90 DAYS BEFORE THE
PARTICIPANT’S ANNUITY STARTING DATE, THE ADMINISTRATOR SHALL PROVIDE THE
PARTICIPANT WITH A WRITTEN NOTICE (BY MAIL OR PERSONAL DELIVERY), IN
NONTECHNICAL TERMS, INDICATING THE AVAILABILITY OF THE PARTICIPANT’S RIGHT TO
ELECT NOT TO HAVE THE PARTICIPANT’S BENEFIT PAID IN THE QUALIFIED JOINT AND
SURVIVOR ANNUITY FORM (OR THE NORMAL FORM, IF THE PARTICIPANT ISN’T MARRIED). 
SAID NOTICE SHALL INCLUDE AN EXPLANATION OF THE TERMS AND CONDITIONS OF THE
QUALIFIED JOINT AND SURVIVOR ANNUITY FORM OF BENEFIT (OR THE NORMAL FORM, IF THE
PARTICIPANT ISN’T MARRIED), THE CIRCUMSTANCES IN WHICH IT WILL BE PROVIDED TO
THE PARTICIPANT, THE ELECTION MADE AVAILABLE BY SUBSECTION (B) (INCLUDING AN
EXPLANATION OF THE ELECTION PERIOD), THE FINANCIAL EFFECT OF MAKING OR NOT
MAKING SUCH ELECTION (IN TERMS OF DOLLARS PER ANNUITY PAYMENT OR OTHER PAYMENT)
INCLUDING A GENERAL DESCRIPTION OF THE MATERIAL FEATURES OF THE OPTIONAL FORMS
OF BENEFIT UNDER THE PLAN AND THEIR RELATIVE VALUE, THE RIGHTS OF THE
PARTICIPANT’S SPOUSE UNDER SUBSECTION (D) AND THE RIGHT TO REVOKE AN ELECTION
DESCRIBED IN SUBSECTION (B) (AND THE EFFECT OF THAT REVOCATION).  SAID NOTICE
MAY ALSO BE PROVIDED BY POSTING OR PUBLICATION (SEE SECTION 1.7476-2(C)(1) OF
TREASURY DEPARTMENT REGULATIONS FOR EXAMPLES) SO LONG AS EITHER METHOD IS
REASONABLY CALCULATED TO REACH THE ATTENTION OF THE PARTICIPANT ON OR ABOUT 90
DAYS BEFORE THE PARTICIPANT’S ANNUITY STARTING DATE AND THROUGHOUT THE ELECTION
PERIOD APPLICABLE TO THE PARTICIPANT (FOR EXAMPLE, BY PERMANENT POSTING OR
REPEATED PUBLICATION).

 

(2)       ON AND AFTER MARCH 1, 2002, A PARTICIPANT MAY WAIVE THE REQUIREMENT
THAT SUCH WRITTEN NOTICE BE PROVIDED AT LEAST 30 DAYS BEFORE THE PARTICIPANT’S
ANNUITY STARTING DATE, PROVIDED THAT THE FOLLOWING REQUIREMENTS ARE MET:

 

(A)          THE ADMINISTRATOR PROVIDES INFORMATION TO THE PARTICIPANT CLEARLY
INDICATING THAT THE PARTICIPANT HAS A RIGHT TO AT LEAST 30 DAYS TO CONSIDER
WHETHER TO WAIVE THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM AND CONSENT TO A
FORM OF DISTRIBUTION OTHER THAN A QUALIFIED JOINT AND SURVIVOR ANNUITY FORM;

 

(B)           THE PARTICIPANT IS PERMITTED TO REVOKE AN AFFIRMATIVE DISTRIBUTION
ELECTION AT LEAST UNTIL THE PARTICIPANT’S ANNUITY STARTING DATE, OR, IF LATER,
AT ANY TIME PRIOR TO THE EXPIRATION OF THE 7-DAY PERIOD THAT BEGINS THE DAY
AFTER THE EXPLANATION OF THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM IS
PROVIDED TO THE PARTICIPANT; AND

 

(C)           THE ANNUITY STARTING DATE IS AFTER THE DATE THAT THE EXPLANATION
OF THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM IS PROVIDED TO THE PARTICIPANT;
HOWEVER, THE PARTICIPANT’S ANNUITY STARTING DATE MAY BE BEFORE THE DATE THAT ANY
AFFIRMATIVE DISTRIBUTION ELECTION IS MADE BY THE PARTICIPANT IF THE ACTUAL
DISTRIBUTION IN ACCORDANCE WITH THE AFFIRMATIVE ELECTION DOES NOT COMMENCE
BEFORE THE EXPIRATION OF THE 7-DAY PERIOD THAT BEGINS THE DAY AFTER THE
EXPLANATION OF THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM IS PROVIDED TO THE
PARTICIPANT.

 

(D)       AN ELECTION UNDER THIS SECTION SHALL NOT TAKE EFFECT UNLESS THE
ELECTION DESIGNATES A BENEFICIARY (OR A FORM OF BENEFITS) AND THE SPOUSE OF THE
PARTICIPANT (IF ANY) CONSENTS TO SUCH ELECTION, AND ACKNOWLEDGES THE EFFECT OF
SUCH ELECTION, IN A WRITING WHICH IS WITNESSED BY A PLAN REPRESENTATIVE OR A
NOTARY PUBLIC NOT MORE THAN 90 DAYS BEFORE THE PARTICIPANT’S ANNUITY STARTING
DATE.  FURTHER, AN ELECTION WHICH THE SPOUSE HAS CONSENTED TO MAY NOT BE CHANGED
WITHOUT A NEW SPOUSAL CONSENT (AS DESCRIBED IN THE PRIOR SENTENCE) UNLESS THE
SPOUSE’S CONSENT EXPRESSLY PERMITS DESIGNATIONS BY THE PARTICIPANT WITHOUT ANY
REQUIREMENT OF FURTHER CONSENT BY THE SPOUSE.  HOWEVER, THE SPOUSE’S CONSENT
SHALL NOT BE REQUIRED IF IT IS ESTABLISHED TO THE SATISFACTION OF A PLAN
REPRESENTATIVE THAT THE CONSENT MAY NOT BE OBTAINED BECAUSE THERE IS NO SPOUSE
OR THE SPOUSE CANNOT BE LOCATED (OR BECAUSE OF OTHER CIRCUMSTANCES AS MAY BE
PRESCRIBED IN

 

25

--------------------------------------------------------------------------------


 

REGULATIONS).  ANY CONSENT BY A SPOUSE (OR ESTABLISHMENT THAT THE CONSENT MAY
NOT BE OBTAINED) SHALL BE EFFECTIVE ONLY WITH RESPECT TO THAT SPOUSE.

 


SECTION 4.10.          DEATH BENEFITS.


 

(A)           IF A PARTICIPANT DIES WHILE ACTIVELY EMPLOYED BY A PARTICIPATING
EMPLOYER, THERE SHALL BE PAID TO THE PARTICIPANT’S ELIGIBLE BENEFICIARY A
MONTHLY SURVIVOR’S BENEFIT, COMMENCING WITH THE FIRST DAY OF THE MONTH NEXT
FOLLOWING THE PARTICIPANT’S DEATH EQUAL TO 50% OF THE PARTICIPANT’S ACCRUED
BENEFIT AT THE PARTICIPANT’S NORMAL RETIREMENT DATE COMPUTED UNDER THE
ASSUMPTION THAT THE PARTICIPANT HAD 30 YEARS OF ACCRUAL SERVICE ON THE DATE OF
THE PARTICIPANT’S DEATH AND IF THE PARTICIPANT’S DEATH OCCURS PRIOR TO THE
PARTICIPANT’S NORMAL RETIREMENT DATE, THAT THE PARTICIPANT’S MONTHLY
COMPENSATION CONTINUED BETWEEN THE DATE OF THE PARTICIPANT’S DEATH AND THE
PARTICIPANT’S NORMAL RETIREMENT DATE.  SUCH MONTHLY SURVIVOR’S BENEFIT SHALL BE
PAID SO LONG AS THERE IS AN ELIGIBLE BENEFICIARY, PROVIDED THAT THE DISTRIBUTION
REQUIREMENTS OF SECTION 4.11 (CONCERNING SECTION 401(A)(9) OF THE CODE) WILL BE
MET.  AS LONG AS THERE IS MORE THAN ONE ELIGIBLE BENEFICIARY, SUCH SURVIVOR
BENEFIT SHALL BE SPLIT IN EQUAL SHARES AMONG THE ELIGIBLE BENEFICIARIES.

 

A Participant for the purpose of this Section shall be considered to be actively
employed by a Participating Employer if at death the Participant is an Employee
of a Participating Employer or is receiving benefits under a Participating
Employer’s Long Term Disability Benefit program provided separately from this
Plan through insurance.

 

If, as a result of the transfer from one position to another within a
Participating Employer, a Participant’s beneficiary is entitled to receive upon
the Participant’s death, a survivor’s benefit under another retirement plan of
the Participating Employer, such survivor’s benefit under this Subsection shall
be reduced by the amount of the survivor’s benefit payable under such other
plan.

 

If a Participant, upon reaching the Participant’s Normal Retirement Date and
remaining in the employ of a Participating Employer after such date, does not
have an Eligible Beneficiary, or, if such election would result in larger
benefits for the Participant’s Eligible Beneficiary, the Participant may elect
an optional form of benefit, as defined in Section 4.11, that would provide
death benefits to a designated Beneficiary.  Such election must comply with the
provisions of Section 4.11 and the definition of Beneficiary.  If such election
is made and the Participant dies prior to the Participant’s Annuity Starting
Date without an Eligible Beneficiary, then the designated Beneficiary under the
elected optional form of benefit shall be entitled to the survivor benefit under
that form as if the Participant incurred a Termination of Service on the
Participant’s Normal Retirement Date and began to receive that optional form of
benefit.  However, on and after March 1, 2002, such election shall not be
required and the Eligible Beneficiary or designated Beneficiary shall be
entitled to the death benefit under the optional form of benefit available to
the Participant under Section 4.11 at the time of the Participant’s death which
produces the greatest benefit to the Eligible Beneficiary or designated
Beneficiary.  Also, on and after March 1, 2002, if the Participant dies without
an Eligible Beneficiary, such benefit shall not be available to the designated
Beneficiary of a Participant who begins to accrue a benefit under the Plan on or
after that date.  Further, on and after that date, the benefit for the
designated Beneficiary of any other Participant described in this paragraph who
dies without an Eligible Beneficiary shall not take into account accruals under
the Plan on and after that date, and the determination of the benefit for such
Beneficiary shall be computed using the Participant’s Accrued Benefit as of that
date.  If the Participant dies without an Eligible Beneficiary and hasn’t
designated a Beneficiary, then the designated Beneficiary for purposes of this
subsection shall be determined under the Plan’s definition of Beneficiary.

 

(B)           A PARTICIPANT WHOSE DEATH OCCURS AFTER THE PARTICIPANT’S
RETIREMENT UNDER SECTION 4.1, 4.2 OR 4.3 SHALL BE ENTITLED TO A POST-RETIREMENT
DEATH BENEFIT OF TEN THOUSAND DOLLARS ($10,000) PAYABLE IN ONE LUMP SUM TO SUCH
PARTICIPANT’S BENEFICIARY AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE
PARTICIPANT’S DEATH.  THIS SUBSECTION (B) SHALL BE EFFECTIVE FOR DEATHS OF
PARTICIPANTS WHO HAVE RETIRED AFTER OCTOBER 1, 1982.

 

26

--------------------------------------------------------------------------------


 

A Participant from the former American Crystal Sugar Company Retirement Plan C
whose death occurs after the Participant’s retirement and after July 2, 1984
shall receive the prescribed one thousand dollar post-retirement death benefit
from Retirement Plan A funds.  The one time lump sum benefit is payable to the
Participant’s Beneficiary as soon as administratively feasible after the
Participant’s death.  Participants entitled to this benefit are listed at the
end of Appendix B

 

(C)           UPON THE DEATH ON OR AFTER AUGUST 23, 1984, OF A PARTICIPANT WHO
HAS BEEN MARRIED FOR THE REQUIRED PERIOD AND WHO (1) INCURS A TERMINATION OF
SERVICE AS PROVIDED FOR IN SECTION 4.4 FOLLOWING THE COMPLETION OF AT LEAST ONE
(1) HOUR OF SERVICE ON OR AFTER AUGUST 23, 1984, (2) INCURS A TERMINATION OF
SERVICE AND IS ENTITLED TO A BENEFIT UNDER SECTION 4.2, OR (3) INCURRED A
TERMINATION OF SERVICE FOLLOWING THE COMPLETION OF AT LEAST ONE (1) HOUR OF
SERVICE IN ANY PLAN YEAR BEGINNING ON OR AFTER JANUARY 1, 1976 WITH AT LEAST TEN
(10) YEARS OF VESTING SERVICE; AND WHO HAS NOT REACHED THE PARTICIPANT’S ANNUITY
STARTING DATE, SUCH PARTICIPANT’S SURVIVING SPOUSE SHALL RECEIVE A
PRE-RETIREMENT SURVIVOR ANNUITY BASED ON THE NON-FORFEITABLE PERCENTAGE OF THE
PARTICIPANT’S ACCRUED BENEFIT, DETERMINED AS OF THE DATE OF THE PARTICIPANT’S
TERMINATION OF SERVICE.  IF THE PARTICIPANT DIES BEFORE THE PARTICIPANT’S
QUALIFIED EARLY RETIREMENT DATE, IT MUST COMMENCE ON THE DATE THE PARTICIPANT
WOULD HAVE ATTAINED THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT DATE.  IF THE
PARTICIPANT DIES ON OR AFTER THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT DATE,
THE SPOUSE SHALL BE ENTITLED TO A BENEFIT COMMENCING ON THE FIRST DAY OF THE
MONTH FOLLOWING THE PARTICIPANT’S DEATH.  THE SPOUSE MAY AGREE TO A LATER
COMMENCEMENT DATE (NOT LATER THAN THE PARTICIPANT’S NORMAL RETIREMENT DATE).

 

(D)           UPON THE DEATH (ON OR AFTER JANUARY 1, 1987) OF A NONMARRIED
VESTED PARTICIPANT WHO HAS INCURRED A TERMINATION OF SERVICE AND HAS NOT HAD AN
ANNUITY STARTING DATE, THE PARTICIPANT’S BENEFICIARY WILL RECEIVE A LUMP SUM
PAYMENT EQUAL TO THE ACTUARIAL VALUE OF THE ANNUITY THAT WOULD HAVE BEEN PAYABLE
UNDER SECTION 4.10(D) IF THE PARTICIPANT HAD BEEN MARRIED TO A SPOUSE OF EQUAL
AGE.  HOWEVER, ON AND AFTER MARCH 1, 2002, SUCH BENEFIT SHALL NOT BE AVAILABLE
TO THE BENEFICIARY OF A PARTICIPANT WHO BEGINS TO ACCRUE A BENEFIT UNDER THE
PLAN ON OR AFTER THAT DATE.  FURTHER, THE BENEFIT FOR THE BENEFICIARY OF ANY
OTHER PARTICIPANT SHALL NOT TAKE INTO ACCOUNT ACCRUALS UNDER THE PLAN ON AND
AFTER THAT DATE, AND THE DETERMINATION OF THE BENEFIT FOR SUCH BENEFICIARY SHALL
BE COMPUTED USING THE PARTICIPANT’S ACCRUED BENEFIT AS OF THAT DATE.

 

(E)           EFFECTIVE JULY 1, 1987 DEATH BENEFITS PROVIDED TO FORMER NONUNION
EMPLOYEES AND UNION EMPLOYEES COVERED UNDER THE COLLECTIVELY BARGAINED AGREEMENT
BETWEEN AMERICAN CRYSTAL SUGAR COMPANY AND THE DISTILLERY, RECTIFYING AND WINE
WORKERS OF AMERICA AND WHO WERE AGE 55 AND OVER ON SEPTEMBER 1, 1974 WILL BE
PROVIDED BY THIS PLAN RATHER THAN UNDER A GROUP INSURANCE CONTRACT.  THE AMOUNTS
OF THOSE BENEFITS FOR SUCH PERSONS ARE LISTED IN APPENDIX B.

 


SECTION 4.11.          OTHER FORMS OF AND RESTRICTIONS ON BENEFITS.


 

(A)           THE OPTIONAL ELECTIONS PROVIDED FOR IN THIS SECTION MAY BE ELECTED
BY A PARTICIPANT (ON SUCH FORM AS THE ADMINISTRATOR MAY REQUIRE) WHO HAS MADE
THE ELECTION REQUIRED BY SECTION 4.9.  SUCH ELECTION SHALL TAKE PLACE BEFORE THE
DATE WHEN THE PAYMENT OF THE BENEFIT IS TO BEGIN.

 

(B)           INSTEAD OF THE BENEFIT TO WHICH A PARTICIPANT MAY OTHERWISE BE
ENTITLED UNDER THE PLAN, A PARTICIPANT MAY ELECT TO RECEIVE AN OPTIONAL FORM OF
BENEFIT THAT IS AN ACTUARIAL EQUIVALENT OF THE BENEFIT OTHERWISE PAYABLE.  FOR
PURPOSES OF THIS SECTION 4.11, ACTUARIAL EQUIVALENT SHALL MEAN THE ASSUMPTIONS
AND FACTORS SPECIFIED IN APPENDIX A.

 

(C)           ANY FORM SELECTED SHALL PROVIDE THAT A PARTICIPANT’S BENEFIT SHALL
BE DISTRIBUTED BY THE REQUIRED COMMENCEMENT DATE DESCRIBED IN A SUBSEQUENT
SECTION (CONCERNING COMMENCEMENT OF BENEFITS) OR SHALL BEGIN NOT LATER THAN THAT
DATE AND SHALL BE DISTRIBUTED OVER THE LIFE OF THE PARTICIPANT OR OVER THE LIVES
OF THE PARTICIPANT AND THE PARTICIPANT’S BENEFICIARY (OR OVER A PERIOD NOT
EXTENDING BEYOND THE LIFE EXPECTANCY OF THE PARTICIPANT OR THE LIFE EXPECTANCY
OF THE PARTICIPANT AND THE PARTICIPANT’S BENEFICIARY).  LIFE EXPECTANCIES SHALL
BE COMPUTED USING THE EXPECTED RETURN MULTIPLES IN TABLES V AND VI OF SECTION
1.72-9 OF INTERNAL REVENUE SERVICE REGULATIONS AND USING THE PARTICIPANT’S (AND
DESIGNATED BENEFICIARY’S)

 

27

--------------------------------------------------------------------------------


 

ATTAINED AGE AS OF THE PARTICIPANT’S BIRTHDAY (AND THE DESIGNATED BENEFICIARY’S
BIRTHDAY) IN THE CALENDAR YEAR IN WHICH THE PARTICIPANT ATTAINS AGE 70 1/2. 
LIFE EXPECTANCIES SHALL NOT BE RECALCULATED ANNUALLY FOR PURPOSES OF DETERMINING
MINIMUM DISTRIBUTIONS.

 

(D)       SUBJECT TO THE FOREGOING, THE OPTIONAL FORMS OF BENEFITS WHICH A
PARTICIPANT MAY ELECT SHALL BE:

 

(1)           THE NORMAL FORM OF ANNUITY;

 

(2)           AN OPTION SPECIFIED IN APPENDIX A, EXCEPT THAT THE JOINT AND
SURVIVOR ANNUITY OPTIONS ARE ONLY AVAILABLE TO A PARTICIPANT WHO IS MARRIED ON
THE PARTICIPANT’S ANNUITY STARTING DATE.

 

(E)       IF THE PARTICIPANT ELECTS AN ANNUITY PAYABLE FOR LIFE AND A TERM
CERTAIN AND IF THE PARTICIPANT DIES AFTER THE PAYMENTS HAD COMMENCED, THE
PAYMENT OF THE REMAINING BENEFIT SHALL BE MADE TO THE PARTICIPANT’S BENEFICIARY
AND MAY NOT EXTEND BEYOND THE PERIOD CERTAIN.

 

(F)       AT ANY TIME BEFORE THE FIRST BENEFIT PAYMENT IS DUE, A PARTICIPANT WHO
HAS ELECTED AN OPTIONAL FORM OF BENEFIT MAY REVOKE THE PARTICIPANT’S ELECTION OR
MAY CHANGE THE PARTICIPANT’S ELECTION BY SIGNING AND FILING AN APPROPRIATE
REVOCATION OR CHANGE WITH THE ADMINISTRATOR.

 

(G)       IN THE EVENT OF THE DEATH OF BOTH A PARTICIPANT WHO HAS ELECTED AN
OPTIONAL FORM OF BENEFIT PROVIDING FOR PAYMENTS DURING A PERIOD CERTAIN AND THE
PARTICIPANT’S SELECTED BENEFICIARY UNDER THAT OPTIONAL FORM BEFORE COMPLETION OF
THE NUMBER OF MONTHLY PAYMENTS ELECTED, AND PROVIDED THAT THE PARTICIPANT HAS
NOT SPECIFIED OTHERWISE IN THE PARTICIPANT’S BENEFICIARY DESIGNATION UNDER THAT
OPTIONAL FORM, THE ACTUARIAL VALUE OF THE REMAINDER OF THE PAYMENT SHALL BE PAID
IN A SINGLE SUM:

 

(1)           TO THE ESTATE OF THE PARTICIPANT, IF THE PARTICIPANT IS THE LAST
TO DIE, OR

 

(2)           TO THE ESTATE OF THE SELECTED BENEFICIARY, IF THE SELECTED
BENEFICIARY IS THE LAST TO DIE.

 

(H)       ANY DISTRIBUTION UNDER THIS SECTION OR THE REST OF THE PLAN MUST BE
MADE IN ACCORDANCE WITH THE REGULATIONS UNDER SECTION 401(A)(9) OF THE CODE,
INCLUDING THE INCIDENTAL DEATH BENEFIT REQUIREMENTS DESCRIBED IN SECTION
1.401(A)(9)-2 OF INTERNAL REVENUE SERVICE REGULATIONS (OR ANY REPLACEMENT). 
FURTHER, SUCH REGULATIONS SHALL SUPERSEDE ANY DISTRIBUTION OPTION IN THE PLAN
WHICH IS INCONSISTENT WITH SECTION 401(A)(9) OF THE CODE.

 

(I)       UNDER THE INCIDENTAL BENEFIT RULES DESCRIBED IN THE PRIOR SUBSECTION,
IF A JOINT AND SURVIVOR ANNUITY IS SELECTED WITH A NONSPOUSE BENEFICIARY WHO IS
MORE THAN 10 YEARS YOUNGER THAN THE PARTICIPANT, THE SURVIVOR BENEFIT MUST BE
LIMITED IN ACCORDANCE WITH A TABLE SET OUT IN THOSE RULES.  ALSO, IF THE
SELECTED BENEFIT INCLUDES A PERIOD CERTAIN, THOSE RULES REQUIRE THAT THE PERIOD
CERTAIN MAY NOT EXCEED A PERIOD DETERMINED FOR DISTRIBUTION OF INDIVIDUAL
ACCOUNTS.  THE PERIOD FOR A PERSON WHO HAS ATTAINED AGE 70 IN A DISTRIBUTION
CALENDAR YEAR IS 26.2 AND DECREASES WITH INCREASING ATTAINED AGES.

 

(J)       WITH RESPECT TO DISTRIBUTIONS UNDER THE PLAN MADE IN CALENDAR YEARS
BEGINNING ON OR AFTER JANUARY 1, 2002, THE PLAN WILL APPLY THE MINIMUM
DISTRIBUTION REQUIREMENTS OF SECTION 401(A)(9) OF THE CODE IN ACCORDANCE WITH
THE REGULATIONS UNDER SECTION 401(A)(9) OF THE CODE THAT WERE PROPOSED IN
JANUARY 2001, NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY.  THIS
SUBSECTION (J) SHALL CONTINUE IN EFFECT UNTIL THE END OF THE LAST CALENDAR YEAR
BEGINNING BEFORE THE EFFECTIVE DATE OF FINAL REGULATIONS UNDER SECTION 401(A)(9)
OF THE CODE OR SUCH OTHER DATE SPECIFIED IN GUIDANCE PUBLISHED BY THE INTERNAL
REVENUE SERVICE.

 

28

--------------------------------------------------------------------------------


 


SECTION 4.12.                             LUMP SUM BENEFIT.

 


(A)       NOTWITHSTANDING ANY OTHER PROVISION OF ARTICLE IV TO THE CONTRARY, IN
THE EVENT A PARTICIPANT’S BENEFIT OR A BENEFIT ATTRIBUTABLE TO THAT PARTICIPANT
IS PAYABLE IMMEDIATELY OR AT A FUTURE TIME UPON THE PARTICIPANT’S TERMINATION OF
SERVICE OR DEATH, AND NO PART OF SAID BENEFIT HAS BEGUN TO BE PAID TO ANYONE,
AND IF THE ACTUARIAL VALUE OF SAID BENEFIT IS $3,500 (THIS AMOUNT CHANGES TO
$5,000 EFFECTIVE FOR PLAN YEARS BEGINNING AFTER AUGUST 5, 1997) OR LESS, THE
ADMINISTRATOR SHALL CAUSE A DISTRIBUTION TO BE MADE OF SAME IN A LUMP SUM TO THE
PROPER RECIPIENT WITHOUT THE RECIPIENT’S CONSENT WITHIN AN ADMINISTRATIVELY
FEASIBLE TIME AFTER SUCH TERMINATION OF SERVICE OR DEATH (WHICH SHALL NOT BE
LATER THAN THE END OF THE SECOND PLAN YEAR FOLLOWING THE PLAN YEAR IN WHICH SUCH
EVENT OCCURS).

 


(B)       IF A PARTICIPANT IS NOT VESTED WHEN THE PARTICIPANT INCURS A
TERMINATION OF SERVICE, THE PARTICIPANT SHALL BE DEEMED TO HAVE A LUMP SUM
DISTRIBUTION UPON THAT TERMINATION OF SERVICE.

 


(C)       IF THE ACTUARIAL VALUE OF THE PARTICIPANT’S VESTED ACCRED BENEFIT IS
MORE THAN $5,000 BUT LESS THAN $10,000, THE PARTICIPANT MAY ELECT ON FORMS TO BE
PROVIDED BY THE ADMINISTRATOR TO RECEIVE THE ACTUARIAL VALUE OF THAT BENEFIT IN
A LUMP SUM.  SUCH A PARTICIPANT WHO IS MARRIED SHALL ALSO BE ENTITLED TO RECEIVE
SUCH VESTED ACCRUED BENEFIT IN THE FORM OF AN IMMEDIATE QUALIFIED JOINT AND
SURVIVOR ANNUITY AND SUCH A PARTICIPANT WHO IS UNMARRIED SHALL BE ENTITLED TO
RECEIVE SUCH VESTED ACCRUED BENEFIT IN AN IMMEDIATE LIFE ANNUITY FORM.  SECTION
4.9 SHALL APPLY TO SUCH A PARTICIPANT.


 


SECTION 4.13.                             COMMENCEMENT OF BENEFITS AND RELATED
REQUIREMENTS.

 


(A)       SUBJECT TO THE OTHER PROVISIONS OF THIS SECTION, PAYMENT OF BENEFITS
UNDER THIS ARTICLE SHALL BEGIN AS SPECIFIED IN THE APPLICABLE PROVISIONS OF THIS
ARTICLE.

 


(B)       SUBJECT TO THE LIMITATIONS OF SUBSECTION (C), PAYMENT OF THE BENEFITS
TO A PARTICIPANT SHALL BEGIN NOT LATER THAN THE SIXTIETH DAY AFTER THE CLOSE OF
THE PLAN YEAR IN WHICH THE LATEST OF THE FOLLOWING EVENTS OCCURS:

 

(1)                                  THE PARTICIPANT REACHES AGE 65; OR

 

(2)                                  THE PARTICIPANT INCURS A TERMINATION OF
SERVICE.

 


(C)       (1) EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION, DISTRIBUTIONS TO
ANY PARTICIPANT SHALL COMMENCE NO LATER THAN APRIL 1 OF THE CALENDAR YEAR
FOLLOWING THE YEAR IN WHICH THE PARTICIPANT ATTAINS 70 1/2, EVEN IF THE
PARTICIPANT HAS NOT INCURRED A TERMINATION OF SERVICE.  IN THE CASE OF A
PARTICIPANT WHO ATTAINED AGE 70 1/2 BEFORE 1988, DISTRIBUTIONS MAY BE DEFERRED
UNTIL APRIL 1 OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE PARTICIPANT
INCURS A TERMINATION OF SERVICE, OR IF EARLIER, BECOMES A 5% OWNER; PROVIDED,
HOWEVER, IF A DISTRIBUTION WOULD HAVE HAD TO COMMENCE BY APRIL 1, 1989 ON
ACCOUNT OF A TERMINATION OF EMPLOYMENT IN 1988, THE REQUIRED COMMENCEMENT DATE
SHALL NOT BE BEFORE APRIL 1, 1990.  FOR PURPOSES OF THIS SUBSECTION, “5% OWNER”
MEANS A PARTICIPANT WHO, AT ANY TIME DURING THE PLAN YEAR ENDING IN THE CALENDAR
YEAR IN WHICH THE PARTICIPANT ATTAINS AGE 66 1/2 OR DURING ANY SUBSEQUENT PLAN
YEAR, OWNS MORE THAN A 5% INTEREST IN A PARTICIPATING EMPLOYER OR ANY RELATED
EMPLOYER.  IN DETERMINING OWNERSHIP, THE CONSTRUCTIVE OWNERSHIP PROVISIONS OF
SECTION 318 OF THE CODE SHALL BE APPLIED BY UTILIZING A 5% TEST IN LIEU OF THE
50% TEST SET FORTH IN SUBPARAGRAPH (A)(2)(C) OF THAT CODE PROVISION, AND THE
AGGREGATION RULES OF SECTION 414(B), (C), (M), AND (O) OF THE CODE SHALL NOT
APPLY.

 


(2) IN THE EVENT THAT SUBSECTION (C)(1) REQUIRES THAT A BENEFIT COMMENCE TO A
PARTICIPANT ON AN APRIL 1 AND THE PARTICIPANT HASN’T INCURRED A TERMINATION OF
SERVICE, THE PARTICIPANT’S BENEFIT SHALL BE CALCULATED AS IF THE PARTICIPANT HAD
INCURRED A TERMINATION OF SERVICE ON THE MARCH 31 PRECEDING THAT APRIL 1. 
FURTHER, EFFECTIVE AS OF EACH JANUARY 1 THEREAFTER AND AS OF THE PARTICIPANT’S
DEFERRED RETIREMENT DATE, BUT NOT LATER THAN THAT DATE, THE PARTICIPANT’S
BENEFIT UNDER THE PLAN SHALL BE RECALCULATED UNDER SECTION 4.3 AND
CORRESPONDINGLY MODIFIED; HOWEVER,

 

29

--------------------------------------------------------------------------------


 

THE RECALCULATED BENEFIT PAYMENTS SHALL BE REDUCED BY THE ACTUARIAL EQUIVALENT
OF ANY BENEFIT PAYMENTS PREVIOUSLY MADE TO THE PARTICIPANT UNDER THE PLAN.  ANY
SUCH REDUCTION SHALL NOT CAUSE BENEFIT PAYMENTS TO BE DECREASED TO AN AMOUNT
LESS THAN THE AMOUNT THE PARTICIPANT WAS RECEIVING IMMEDIATELY PRIOR TO THE DATE
THAT THE RECALCULATION IS TO BE EFFECTIVE.  ACCORDINGLY, BENEFIT PAYMENTS IN
EFFECT DURING THE PLAN YEAR ENDING ON DECEMBER 31, 1998, SHALL NOT BE REDUCED.

 


(3)                                  SUBSEQUENT TO 1996, PARAGRAPH (1) WILL NOT
REQUIRE DISTRIBUTION TO COMMENCE TO OTHER THAN A 5% OWNER, BUT A PARTICIPANT MAY
ELECT PRIOR TO THE DATE ON WHICH A BENEFIT WOULD COMMENCE UNDER PARAGRAPH (1)
AND PURSUANT TO PROCEDURES ESTABLISHED BY THE ADMINISTRATOR TO BE COVERED BY
SUCH PARAGRAPH (1).

 


(D)       IF THE AMOUNT OF A PAYMENT CANNOT BE ASCERTAINED BY THE DATE PROVIDED
IN THE PRECEDING PARAGRAPHS OF THIS SECTION OR IF THE PARTICIPANT CANNOT BE
LOCATED (AFTER REASONABLE EFFORT), A PAYMENT RETROACTIVE TO SUCH DATE MAY BE
MADE PROVIDED THAT SUCH PAYMENT MUST BE MADE NO LATER THAN SIXTY DAYS AFTER THE
EARLIEST DATE ON WHICH SUCH AMOUNT CAN BE ASCERTAINED UNDER THE PLAN OR THE DATE
ON WHICH THE PARTICIPANT IS LOCATED (WHICHEVER IS APPLICABLE).  HOWEVER, IF ALL
OR A PORTION OF SUCH AMOUNT HAS BEEN LOST BY REASON OF ESCHEAT UNDER STATE LAW,
THE PARTICIPANT SHALL CEASE TO BE ENTITLED TO THE PORTION SO LOST.

 


(E)       BENEFITS SHALL BE PAID DIRECTLY TO OR FOR THE BENEFIT OF THE
PARTICIPANT OR BENEFICIARY ENTITLED THERETO, EITHER BY A TRUSTEE PURSUANT TO THE
TERMS OF THE APPLICABLE TRUST AGREEMENT OR BY AN INSURANCE COMPANY PURSUANT TO
THE TERMS OF AN ANNUITY OR SIMILAR CONTRACT AS IS THEN IN EFFECT, DEPENDING UPON
THE METHOD OF FUNDING IN EFFECT.  BENEFITS ACCRUED WHILE A PARTICULAR METHOD OF
FUNDING IS IN EFFECT SHALL BE PAID BY THE FUNDING MEDIUM WHICH PROVIDES THAT
METHOD OF FUNDING UNLESS THE ASSETS WHICH WERE HELD TO PROVIDE THOSE BENEFITS
HAVE BEEN TRANSFERRED TO A DIFFERENT FUNDING MEDIUM.

 


(F)       THE ADMINISTRATOR SHALL DIRECT THE PAYOR TO WITHHOLD FROM EACH BENEFIT
SUCH TAX AS IS REQUIRED BY LAW, AND THE ADMINISTRATOR SHALL PROVIDE THE PAYOR
WITH SUCH INFORMATION AS MAY BE REQUIRED BY LAW, BY APPLICABLE REGULATION, AND
BY THE PARTICULAR CIRCUMSTANCES IN ORDER TO ALLOW THE PAYOR PROPERLY TO WITHHOLD
SUCH TAX.  THE PAYOR SHALL WITHHOLD FROM EACH BENEFIT PAYMENT MADE AFTER THE
RECEIPT BY IT OF THAT DIRECTION AND OF THAT INFORMATION SUCH TAXES AS ARE
REQUIRED BY LAW, UNLESS THE PAYEE HAS DULY ELECTED, IN THE MANNER PROVIDED BY
LAW, NOT TO HAVE SUCH TAX WITHHELD.  THE PAYOR ALSO SHALL GIVE TO EACH PAYEE
SUCH NOTICES OF THE RIGHT TO MAKE SUCH ELECTIONS AS ARE REQUIRED BY LAW.  AS
USED IN THIS SUBSECTION, THE TERM “PAYOR” MEANS EACH INSURANCE COMPANY AND EACH
TRUSTEE THAT ACTUALLY PAYS ANY BENEFIT UNDER THE PLAN.


 


SECTION 4.14.                             RE–EMPLOYMENT AND SUSPENSION OF
BENEFITS.

 


(A)       SUBJECT TO SECTION 4.13(C), IN THE EVENT THAT A PARTICIPANT INCURS A
TERMINATION OF SERVICE UNDER CIRCUMSTANCES ENTITLING THE PARTICIPANT TO A
BENEFIT UNDER THE PLAN AND IF THE PARTICIPANT AGAIN BECOMES AN EMPLOYEE OF A
PARTICIPATING EMPLOYER OR A RELATED EMPLOYER, THEN THE FOLLOWING SHALL APPLY:

 

(1)                                  IF THE PARTICIPANT, AFTER THE PARTICIPANT’S
REHIRE, IS (A) CREDITED WITH 40 OR MORE HOURS OF SERVICE IN A MONTH OR IS PAID
FOR ONE HOUR OF SERVICE PERFORMED ON AT LEAST EIGHT (8) DAYS OF A MONTH FOR A
PARTICIPATING EMPLOYER OR A RELATED EMPLOYER AND (B) IS WORKING AT A RATE OF AT
LEAST 1,000 HOURS OF SERVICE PER PLAN YEAR FOR A PARTICIPATING EMPLOYER OR A
RELATED EMPLOYER FOR THAT MONTH, THE PAYMENT OF THE BENEFIT (IF NOT COMPLETED
UPON THE PARTICIPANT’S SAID REHIRE) SHALL BE SUSPENDED AS OF THAT MONTH.  SUCH
SUSPENSION SHALL CONTINUE AT LEAST THROUGH THE CALENDAR MONTH FOLLOWING THE
PARTICIPANT’S REHIRE DURING WHICH THE PARTICIPANT IS NOT CREDITED WITH OR PAID
FOR THE HOURS OF SERVICE DESCRIBED IN SUBSECTION (A)(1)(A) OR SUCH PARTICIPANT’S
RATE OF COMPLETION OF HOURS OF SERVICE FALLS BELOW 1,000 HOURS OF SERVICE PER
PLAN YEAR.  ANY SUSPENDED BENEFIT SHALL BE RESUMED NO LATER THAN THE FIRST DAY
OF THE THIRD CALENDAR MONTH AFTER THE CALENDAR MONTH DESCRIBED IN THE PRIOR
SENTENCE.  SUCH SUSPENSION OF BENEFITS SHALL NOT APPLY TO ANY PARTICIPANT WHO
RETURNS TO EMPLOYMENT WITH A PARTICIPATING EMPLOYER AFTER PENSION PAYMENTS HAVE
COMMENCED, SOLELY TO WORK DURING A CAMPAIGN, PROVIDED THAT THE PARTICIPANT IS
NOT

 

30

--------------------------------------------------------------------------------


 

SCHEDULED TO WORK AT LEAST 1,000 HOURS OF SERVICE IN THE ONE YEAR PERIOD
SUBSEQUENT TO SUCH RETURN TO EMPLOYMENT..

 

(2)       NO BENEFIT MAY BE SUSPENDED UNDER SUBSECTION (A)(1) UNLESS THE
ADMINISTRATOR (DURING THE FIRST CALENDAR MONTH DURING WHICH SUCH BENEFIT IS
SUSPENDED), PROVIDES THE EMPLOYEE BY MAIL OR PERSONAL DELIVERY WITH A WRITTEN
NOTICE CONTAINING THE FOLLOWING:

 

(A)                              A DESCRIPTION OF THE REASONS WHY THE BENEFIT IS
BEING SUSPENDED;

 

(B)                                A GENERAL DESCRIPTION OF THIS SECTION;

 

(C)                                A COPY OF THIS SECTION;

 

(D)                               A statement that the Employee may have a
review of the suspension of the Employee’s benefits by following the claims
procedure set forth in Section 5.10; and

 

(E)                                 A statement that the applicable U.S.
Department of Labor regulations relating to the suspension may be found in
Section 2530.203-3 of the Code of Federal Regulations.

 

The Administrator shall adopt a procedure, and shall inform all Employees to
whom this section is applicable of such procedure, whereby such Employee may
request of the Administrator (and the Administrator will respond to such request
within 30 days) a determination of whether the specific employment contemplated
by such Employee will result in a suspension of the payment of the Employee’s
benefits under Subsection (a)(1).

 


(B)       FOR ANY PERIOD DURING WHICH A PARTICIPANT’S BENEFIT PAYMENTS ARE
SUSPENDED UNDER THIS SECTION, THE BENEFIT PAYMENTS TO WHICH THE PARTICIPANT WAS
ENTITLED BY REASON OF THE PARTICIPANT’S EARLIER EMPLOYMENT SHALL NOT ACCRUE.

 


(C)       NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, IF A PARTICIPANT
INCURS A TERMINATION OF SERVICE UNDER CIRCUMSTANCES ENTITLING THE PARTICIPANT TO
A BENEFIT UNDER THE PLAN AND IF THE PARTICIPANT AGAIN BECOMES AN EMPLOYEE OF A
PARTICIPATING EMPLOYER OR A RELATED EMPLOYER BUT THE BENEFIT CANNOT BE SUSPENDED
UNDER THE PROVISIONS OF SECTION 4.14(A), OR IF A BENEFIT IS RESUMED UNDER THIS
SECTION OR ON ACCOUNT OF SECTION 4.13(C) AFTER A SUSPENSION, THEN AS OF THE DATE
OF THAT RESUMPTION, AS OF EACH JANUARY 1 AFTER THE RESUMPTION OR AFTER SUCH
RE-EMPLOYMENT (WITHOUT A SUSPENSION), AND AS OF THE FIRST DAY OF THE MONTH ON OR
FOLLOWING THE PARTICIPANT’S TERMINATION OF SERVICE AFTER A RE-EMPLOYMENT
DESCRIBED IN THIS SECTION, BUT NOT AFTER THAT DAY, THE PARTICIPANT’S BENEFIT
UNDER THE PLAN SHALL BE RECALCULATED UNDER THE SECTION OF THE PLAN UNDER WHICH
THE BENEFIT IS BEING DETERMINED AND CORRESPONDINGLY MODIFIED; HOWEVER, THE
RECALCULATED BENEFIT PAYMENTS SHALL BE REDUCED BY THE ACTUARIAL EQUIVALENT OF
ANY BENEFIT PAYMENTS PREVIOUSLY MADE TO THE PARTICIPANT UNDER THE PLAN.  ANY
SUCH REDUCTION SHALL NOT CAUSE BENEFIT PAYMENTS TO BE DECREASED TO AN AMOUNT
LESS THAN THE AMOUNT THE PARTICIPANT WAS RECEIVING IMMEDIATELY PRIOR TO THE DATE
THAT THE RECALCULATION IS TO BE EFFECTIVE.  HOWEVER, IF A PARTICIPANT INCURS A
TERMINATION OF SERVICE UNDER CIRCUMSTANCES ENTITLING THE PARTICIPANT TO A LUMP
SUM DISTRIBUTION UNDER SECTION 4.12 OF THE PLAN, THE PARTICIPANT AGAIN BECOMES
AN EMPLOYEE OF A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER, AND THE
PARTICIPANT’S ACCRUAL SERVICE TAKEN INTO ACCOUNT IN CALCULATING THAT LUMP SUM
DISTRIBUTION MUST BE RECOGNIZED IN DETERMINING A SUBSEQUENT BENEFIT FOR THE
PARTICIPANT, THEN SUCH SUBSEQUENT BENEFIT SHALL BE REDUCED IN A MANNER CHOSEN BY
THE ACTUARY TO PREVENT DUPLICATION OF BENEFITS FOR THE PARTICIPANT (SUCH AS A
SIMPLE SUBTRACTION OF THE ACCRUED BENEFIT ON WHICH THE LUMP SUM WAS BASED FROM
THE ACCRUED BENEFIT ON WHICH THE CURRENT BENEFIT IS BASED).

 


(D)       SUBJECT TO THE PRIOR PROVISIONS OF THIS SECTION, IF THE EMPLOYEE DIES
AFTER SUCH REHIRE BUT BEFORE THE EMPLOYEE INCURS A TERMINATION OF SERVICE AND
THE EMPLOYEE’S SPOUSE OR BENEFICIARY IS NOT ENTITLED TO A BENEFIT UNDER THIS
PLAN AND IF THE FORM OF THE EMPLOYEE’S BENEFITS PAYABLE FOLLOWING ANY SUCH
EARLIER EMPLOYMENT PROVIDED FOR AN ANNUITY PAYABLE FOR A TERM CERTAIN THE TERMS
OF WHICH HAD NOT EXPIRED

 

31

--------------------------------------------------------------------------------


 

ON OR BEFORE THE EMPLOYEE’S SAID REHIRE OR IF SAID FORM HAD PROVIDED FOR
PAYMENTS TO BE MADE TO ANOTHER PERSON (LEGAL OR NATURAL) FOLLOWING THE
EMPLOYEE’S DEATH, SUCH PAYMENTS SHALL BE MADE AS THOUGH THE EMPLOYEE HAD NOT
BEEN REHIRED.

 


(E)                                  IN THE EVENT THAT A PARTICIPANT CONTINUES
TO BE AN EMPLOYEE OF A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER ON AND AFTER
THE PARTICIPANT’S NORMAL RETIREMENT DATE, THE PARTICIPANT SHALL BE TREATED AS A
REHIRED EMPLOYEE OF THE PARTICIPATING EMPLOYER OR THE RELATED EMPLOYER FOR
PURPOSES OF THIS PLAN AND ACCORDINGLY THE NORMAL RETIREMENT BENEFIT DESCRIBED IN
SECTION 4.1 MAY ONLY BE SUSPENDED ON AND AFTER THE PARTICIPANT’S NORMAL
RETIREMENT DATE IN ACCORDANCE WITH SUBSECTION (A).  THE PARTICIPANT’S BENEFIT
SHALL CEASE TO BE SUSPENDED AND SHALL BEGIN NO LATER THAN AS PROVIDED IN
SUBSECTION (A) FOR ANY OTHER SUSPENDED BENEFIT.


 


SECTION 4.15.                             TRANSFERS TO THIS PLAN FROM ANOTHER
RETIREMENT PLAN OF THE COMPANY.  IF, AS A RESULT OF A TRANSFER FROM ANOTHER
POSITION WITHIN THE COMPANY, A PERSON BECOMES A COVERED EMPLOYEE, SUCH PERSON
SHALL ACCRUE AS A PARTICIPANT OF THIS PLAN THAT RETIREMENT BENEFIT WHICH IS THE
GREATER OF:

 


(A)                                  THAT RETIREMENT BENEFIT WHICH IS BASED ON
THE PARTICIPANT’S YEARS OF ACCRUAL SERVICE (NOT TO EXCEED 30) AS A PARTICIPANT
OF THIS PLAN ASSUMING THE PARTICIPANT BECAME A PARTICIPANT IN THIS PLAN ON THE
DATE THE PARTICIPANT FIRST BECAME A PARTICIPANT OF ANY OTHER RETIREMENT PLAN
MAINTAINED BY THE COMPANY, REDUCED BY THE AMOUNT OF RETIREMENT BENEFIT EARNED
UNDER SUCH OTHER PLAN OR PLANS, WHICH REDUCTION INCLUDES THE REDUCTION SPECIFIED
UNDER THE NEXT SECTION CONCERNING NON-DUPLICATION OF BENEFITS, OR

 


(B)                                 THAT RETIREMENT BENEFIT WHICH IS BASED ON
THE PARTICIPANT’S YEARS OF ACCRUAL SERVICE (NOT TO EXCEED THE NUMBER PRODUCED BY
SUBTRACTING THE PARTICIPANT’S YEARS OF ACCRUAL SERVICE IN SUCH OTHER PLAN OR
PLANS FROM 30) AFTER THE DATE ON WHICH THE PARTICIPANT BECAME A PARTICIPANT OF
THIS PLAN.

 

Notwithstanding the foregoing, if, by reason of a transfer within the Company, a
person becomes a Participant in this Plan during a Plan Year in which the
Participant was also a Participant in any other retirement plan or plans
maintained by the Company, the benefit of such person will be the benefit
determined under the plan in which the person was a Participant on the last day
of the Plan Year in which the transfer occurs, except that such determination
shall be made as of the date of the Participant’s Termination of Service if it
is earlier than that last day.

 

Notwithstanding the prior provisions of this section, if, by reason of a
transfer within the Company, a person becomes a Participant in this Plan, if
that Participant was a participant in another defined benefit retirement plan of
the Company, and if the assets and liabilities of that retirement plan with
respect to that Participant are transferred to this Plan in connection with such
transfer within the Company, then the Participant’s Accrued Benefit under this
Plan will be determined as if the Participant had not been excluded from
participation in this Plan prior to such transfer within the Company.  However,
the Participant’s Accrued Benefit shall not be less than the accrued benefit
determined under that other retirement plan as of the date of the transfer of
assets and liabilities, expressed in the Normal Form which shall be the
Actuarial Equivalent of such accrued benefit.


 


SECTION 4.16.                             NON-DUPLICATION OF BENEFITS.  IN
DETERMINING THE MONTHLY AMOUNT OF A PARTICIPANT’S BENEFIT COMMENCING UNDER
SECTIONS 4.1, 4.2, 4.3, OR 4.4, THERE SHALL BE DEDUCTED THE AMOUNT OF THE
MONTHLY BENEFIT, IF ANY, TO WHICH THE PARTICIPANT IS ENTITLED UNDER ANY OTHER
PENSION PLAN, NOT INCLUDING SOCIAL SECURITY, THAT IS SUPPORTED IN WHOLE OR IN
PART BY CONTRIBUTIONS OF THE COMPANY, BUT ONLY TO THE EXTENT THAT SUCH BENEFIT
IS ATTRIBUTABLE TO EMPLOYER CONTRIBUTIONS AND TO A PERIOD OF SERVICE FOR WHICH
THE PARTICIPANT RECEIVES A BENEFIT UNDER THIS PLAN.  FOR PURPOSES OF THIS
OFFSET, THE AMOUNT OF THE MONTHLY BENEFIT UNDER SUCH OTHER PLAN SHALL BE
COMPUTED BY THE ACTUARY ON THE ASSUMPTION THAT THE BENEFIT IS A LIFE ANNUITY
WITH PAYMENTS COMMENCING AT THE SAME TIME AS UNDER THIS PLAN, REGARDLESS OF THE
ACTUAL FORM OF PAYMENT UNDER SUCH OTHER PLAN. IN ADDITION, NOTWITHSTANDING ANY
OTHER PROVISIONS OF THE PLAN, BENEFITS OTHERWISE PAYABLE TO A PARTICIPANT UNDER
SECTIONS 4.1, 4.2, 4.3, OR 4.4 SHALL BE SUSPENDED DURING SUCH PERIOD AS THE
PARTICIPANT RECEIVES LONG- OR SHORT-TERM DISABILITY BENEFITS PROVIDED BY THE

 

32

--------------------------------------------------------------------------------


 


PARTICIPANT’S PARTICIPATING EMPLOYER AND DURING PERIODS OF RE-EMPLOYMENT PRIOR
TO THE PARTICIPANT’S NORMAL RETIREMENT DATE.  ANY BENEFITS PAYABLE UPON
SUBSEQUENT TERMINATION OF EMPLOYMENT WILL BE ACTUARIALLY ADJUSTED TO REFLECT THE
PAYMENTS ALREADY RECEIVED.


 


SECTION 4.17.                             BENEFITS FOR CERTAIN HILISBORO
EMPLOYEES.  BENEFITS DETERMINED UNDER THIS PLAN FOR COVERED EMPLOYEES AT THE
COMPANY’S HILISBORO, NORTH DAKOTA LOCATION WHO ARE REPRESENTED BY THE AMERICAN
FEDERATION OF GRAIN MILLERS (AFL-CIO), EFFECTIVE MARCH 1, 1981, SHALL NOT BE
AFFECTED BY ANY AMENDMENT TO THE PLAN WHICH IS ADOPTED AFTER MARCH 1, 1981,
UNLESS SPECIFICALLY PROVIDED UNDER A COLLECTIVE BARGAINING AGREEMENT COVERING
SUCH COVERED EMPLOYEES.


 


SECTION 4.18.                             BENEFITS FOR EMPLOYEES OF UNITED
SUGARS CORPORATION.

 


(A)       THE ACCRUED BENEFIT OF A PARTICIPANT WHO WAS A PARTICIPANT IN THE
MINN-DAK FARMERS COOPERATIVE PENSION PLAN AS OF SEPTEMBER 1, 1993, AND WHO WAS
EMPLOYED BY NORTH CENTRAL SUGAR COOPERATIVE FROM SEPTEMBER 1, 1993, THROUGH
DECEMBER 31, 1993, AND WHO BECAME AN EMPLOYEE OF UNITED SUGARS CORPORATION ON
JANUARY 1, 1994, SHALL BE DETERMINED BASED ON THE FOLLOWING:

 

(1)                                  ACCRUAL SERVICE.  ALL SERVICE WITH NORTH
CENTRAL SUGAR COOPERATIVE SHALL BE RECOGNIZED FOR BENEFIT ACCRUAL PURPOSES UNDER
THE DEFINITION OF ACCRUAL SERVICE. ADDITIONALLY, EACH SUCH EMPLOYEE SHALL BE
CREDITED WITH ONE YEAR OF ACCRUAL SERVICE UNDER THIS PLAN FOR THE PERIOD
BEGINNING SEPTEMBER 1, 1993, AND ENDING FEBRUARY 28, 1994.

 

(2)                                  ELIGIBILITY AND VESTING SERVICE.  ALL
SERVICE WITH NORTH CENTRAL SUGAR COOPERATIVE SHALL BE RECOGNIZED FOR ELIGIBILITY
AND VESTING PURPOSES BY THIS PLAN.

 

(3)                                  ACCRUED BENEFIT.  IN NO EVENT WILL A
PARTICIPANT’S ACCRUED BENEFIT BE LESS THAN THE PARTICIPANT’S ACCRUED BENEFIT
DETERMINED UNDER THE MINN-DAK FARMERS COOPERATIVE PENSION PLAN AS OF FEBRUARY
28, 1994, TAKING INTO ACCOUNT ONLY THE ACTUAL SERVICE CREDITED FROM SEPTEMBER 1,
1993, TO DECEMBER 31, 1993.

 

(4)                                  OPTIONAL SETTLEMENTS.  WITH REGARD TO A
PARTICIPANT’S BENEFIT ACCRUED UNDER THE MINN­DAK FARMERS COOPERATIVE PENSION
PLAN AS OF FEBRUARY 28, 1994, THE TRANSFER OF ASSETS AND LIABILITIES FROM THE
MINN-DAK FARMERS COOPERATIVE PENSION PLAN TO THIS PLAN SHALL NOT RESULT IN THE
ELIMINATION OR REDUCTION OF ANY “SECTION 411(D)(6) PROTECTED BENEFITS” AS
DESCRIBED IN SECTION 411 OF THE CODE.  SUCH PROTECTED BENEFITS SHALL BE THE
PROTECTED BENEFITS PROVIDED BY THE MINN–DAK FARMERS COOPERATIVE PENSION PLAN AS
IN EFFECT ON FEBRUARY 28, 1994.


 


SECTION 4.19.                             INALIENABILITY OF BENEFITS.

 


(A)       NO BENEFIT UNDER THE PLAN SHALL BE SUBJECT TO VOLUNTARY OR INVOLUNTARY
ALIENATION OR ENCUMBRANCE OF ANY KIND OR MANNER.  THIS SUBSECTION SHALL NOT
APPLY TO A QUALIFIED DOMESTIC RELATIONS ORDER.  NOTWITHSTANDING ANY PROVISION OF
THIS SECTION TO THE CONTRARY, AN OFFSET TO A PARTICIPANT’S ACCRUED BENEFIT
AGAINST AN AMOUNT THAT THE PARTICIPANT IS ORDERED OR REQUIRED TO PAY THE PLAN
WITH RESPECT TO A JUDGMENT, ORDER OR DECREE ISSUED, OR A SETTLEMENT ENTERED
INTO, ON OR AFTER AUGUST 5, 1997, SHALL BE PERMITTED IN ACCORDANCE WITH SECTIONS
401(A)(13)(C) AND (D) OF THE CODE.

 


(B)       IF ANY PARTICIPANT WHO IS RECEIVING BENEFITS UNDER THE PLAN (1) ELECTS
TO JOIN OR TO CONTINUE AFTER THE PARTICIPANT’S TERMINATION OF SERVICE IN A
HOSPITALIZATION, SURGICAL AND/OR MEDICAL EXPENSE OR LIFE INSURANCE PROGRAM WHICH
MAY BE AVAILABLE TO THE PARTICIPANT THROUGH THE PARTICIPANT’S PARTICIPATING
EMPLOYER; AND (2) AUTHORIZES THE DEDUCTION FROM THE PARTICIPANT’S PENSION OF ANY
AMOUNT TO BE PAID BY THE PARTICIPANT UNDER SUCH PROGRAM, SUCH EMPLOYER MAY
DIRECT THAT SUCH DEDUCTION AND THE AMOUNT SO DEDUCTED SHALL BE PAID ON THE
PARTICIPANT’S BEHALF TO ENABLE THE PARTICIPANT TO JOIN OR CONTINUE IN SUCH
PROGRAM.

 

33

--------------------------------------------------------------------------------


 


SECTION 4.20.                             QUALIFIED DOMESTIC RELATIONS ORDER. 
NOTWITHSTANDING THE PRECEDING PROVISIONS OF THIS ARTICLE, BENEFITS AND PAYMENT
OF BENEFITS UNDER THE PLAN SHALL BE ALTERED TO CONFORM TO A QUALIFIED DOMESTIC
RELATION ORDER.


 


SECTION 4.21.                             ANNUITY CONTRACTS.  A PARTICIPANT’S
BENEFITS UNDER THE PLAN MAY BE PROVIDED THROUGH THE ACQUISITION OF ANNUITY
CONTRACTS WHICH ARE DISTRIBUTED TO THE PARTICIPANT (OR THE PARTICIPANT’S SPOUSE
OR BENEFICIARY).  ANY ANNUITY CONTRACT DISTRIBUTED FROM THE PLAN MUST BE
NONTRANSFERABLE.


 


SECTION 4.22.                             MINIMUM BENEFIT ON MERGER,
CONSOLIDATION OR TRANSFER OF ASSETS OF PLAN.  IN THE EVENT THE PLAN IS MERGED OR
CONSOLIDATED WITH ANY OTHER PLAN OR IN THE EVENT THE ASSETS OR LIABILITIES OF
THE PLAN ARE TRANSFERRED TO ANY OTHER PLAN, AND IF A PARTICIPANT WOULD HAVE BEEN
ENTITLED TO RECEIVE A BENEFIT UNDER THE PLAN HAD IT THEN TERMINATED, THE VALUE
OF THE BENEFIT TO WHICH THE PARTICIPANT SHALL BE ENTITLED IMMEDIATELY AFTER SUCH
MERGER, CONSOLIDATION OR ASSET OR LIABILITY TRANSFER, SHALL NOT BE LESS THAN THE
VALUE OF THE BENEFIT TO WHICH THE PARTICIPANT WOULD HAVE BEEN ENTITLED, HAD THE
PLAN TERMINATED THE DAY BEFORE SUCH MERGER, CONSOLIDATION OR ASSET OR LIABILITY
TRANSFER.


 


SECTION 4.23.                             APPLICATION FOR BENEFITS.  ANY PERSON
ENTITLED TO A BENEFIT UNDER THE PLAN SHALL COMPLETE, SIGN, AND FILE WITH THE
ADMINISTRATOR AN APPLICATION FOR BENEFITS ON A FORM PROVIDED BY THE
ADMINISTRATOR, AND SHALL FURNISH SUCH ADDITIONAL DATA AS THE ADMINISTRATOR MAY
REASONABLY REQUIRE.


 


SECTION 4.24.                             SPECIAL DIRECT ROLLOVER RULES.

 


(A)       THIS PROVISION APPLIES TO DISTRIBUTIONS MADE ON OR AFTER JANUARY 1,
1993.  NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY THAT WOULD
OTHERWISE LIMIT A DISTRIBUTEE’S ELECTION UNDER THIS PROVISION, A DISTRIBUTEE MAY
ELECT, AT THE TIME AND IN THE MANNER PRESCRIBED BY THE ADMINISTRATOR, TO HAVE
ANY PORTION OF AN ELIGIBLE ROLLOVER DISTRIBUTION PAID DIRECTLY TO AN ELIGIBLE
RETIREMENT PLAN SPECIFIED BY THE DISTRIBUTEE IN A DIRECT ROLLOVER.

 


(B)       FOR PURPOSES OF IMPLEMENTING THE REQUIREMENTS OF THIS PROVISION,
CERTAIN TERMS CONTAINED IN SUBSECTION (A) ABOVE SHALL BE DEFINED AS FOLLOWS:

 

(1)                                  ELIGIBLE ROLLOVER DISTRIBUTION:  AN
“ELIGIBLE ROLLOVER DISTRIBUTION” IS ANY DISTRIBUTION OF ALL OR ANY PORTION OF
THE BALANCE TO THE CREDIT OF THE DISTRIBUTEE, EXCEPT THAT AN ELIGIBLE ROLLOVER
DISTRIBUTION DOES NOT INCLUDE: ANY DISTRIBUTION THAT IS ONE OF A SERIES OF
SUBSTANTIALLY EQUAL PERIODIC PAYMENTS (NOT LESS FREQUENTLY THAN ANNUALLY) MADE
FOR THE LIFE (OR LIFE EXPECTANCY) OF THE DISTRIBUTEE OR THE JOINT LIVES (OR
JOINT LIFE EXPECTANCIES) OF THE DISTRIBUTEE AND THE DISTRIBUTEE’S DESIGNATED
BENEFICIARY, OR FOR A SPECIFIED PERIOD OF TEN YEARS OR MORE; ANY DISTRIBUTION TO
THE EXTENT SUCH DISTRIBUTION IS REQUIRED UNDER SECTION 401(A)(9) OF THE CODE;
THE PORTION OF ANY DISTRIBUTION THAT IS NOT INCLUDIBLE IN GROSS INCOME
(DETERMINED WITHOUT REGARD TO THE EXCLUSION FOR NET UNREALIZED APPRECIATION WITH
RESPECT TO EMPLOYER SECURITIES); AND ANY OTHER EXCEPTION PERMITTED BY LAW OR
UNDER PRONOUNCEMENTS OR REGULATIONS ISSUED BY THE INTERNAL REVENUE SERVICE.

 

(2)                                  ELIGIBLE RETIREMENT PLAN:  AN “ELIGIBLE
RETIREMENT PLAN” IS AN INDIVIDUAL RETIREMENT ACCOUNT DESCRIBED IN SECTION 408(A)
OF THE CODE, AN INDIVIDUAL RETIREMENT ANNUITY DESCRIBED IN SECTION 408(B) OF THE
CODE, AN ANNUITY PLAN DESCRIBED IN SECTION 403(A) OF THE CODE, OR A QUALIFIED
TRUST DESCRIBED IN SECTION 401(A) OF THE CODE, THAT ACCEPTS THE DISTRIBUTEE’S
ELIGIBLE ROLLOVER DISTRIBUTION.  HOWEVER, IN THE CASE OF AN ELIGIBLE ROLLOVER
DISTRIBUTION TO THE SURVIVING SPOUSE, AN ELIGIBLE RETIREMENT PLAN IS AN
INDIVIDUAL RETIREMENT ACCOUNT OR INDIVIDUAL RETIREMENT ANNUITY.

 

(3)                                  DISTRIBUTEE:  A “DISTRIBUTEE” INCLUDES AN
EMPLOYEE OR FORMER EMPLOYEE.  IN ADDITION, THE EMPLOYEE’S OR FORMER EMPLOYEE’S
SURVIVING SPOUSE AND THE EMPLOYEE’S OR FORMER EMPLOYEE’S SPOUSE OR FORMER SPOUSE
WHO IS THE ALTERNATE PAYEE UNDER A QUALIFIED DOMESTIC

 

34

--------------------------------------------------------------------------------


 

relations order, as defined in Section 414(p) of the Code, are Distributees with
regard to the interest of the spouse or former spouse.

 

(4)                                  DIRECT ROLLOVER:  A “DIRECT ROLLOVER” IS A
PAYMENT BY THE PLAN TO THE ELIGIBLE RETIREMENT PLAN SPECIFIED BY THE
DISTRIBUTEE.

 

ARTICLE V.
Administration of the Plan


 


SECTION 5.1.                                   ADMINISTRATOR.  THE GENERAL
ADMINISTRATION OF THE PLAN IS THE RESPONSIBILITY OF THE COMPANY AS
ADMINISTRATOR.


 


SECTION 5.2.                                   ADMINISTRATIVE COMMITTEE.

 


(A)                                  GENERAL.  AN ADMINISTRATIVE COMMITTEE
CONSISTING OF ONE OR MORE MEMBERS SHALL HAVE THE AUTHORITY AND DUTY TO ACT FOR
THE COMPANY IN ITS CAPACITY AS ADMINISTRATOR.

 


(B)                                 MEMBERS.  THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY SHALL APPOINT THE MEMBERS OF THE ADMINISTRATIVE COMMITTEE.  EACH SUCH
APPOINTEE SHALL SERVE UNTIL THE APPOINTEE EITHER RESIGNS OR IS REMOVED BY SAID
CHIEF EXECUTIVE OFFICER.  SAID CHIEF EXECUTIVE OFFICER SHALL FILL ANY VACANCY BY
APPOINTMENT.  IF THE CHIEF EXECUTIVE OFFICER DOES NOT APPOINT ANY MEMBERS OF THE
ADMINISTRATIVE COMMITTEE OR IF THERE ARE NO CURRENT MEMBERS OF THE
ADMINISTRATIVE COMMITTEE, THE CHIEF EXECUTIVE OFFICER SHALL BE THE
ADMINISTRATIVE COMMITTEE UNTIL THE CHIEF EXECUTIVE OFFICER SUBSEQUENTLY APPOINTS
ONE OR MORE MEMBERS OF THE ADMINISTRATIVE COMMITTEE.

 


(C)                                  ORGANIZATION.  THE MEMBERS OF THE
ADMINISTRATIVE COMMITTEE SHALL ELECT ONE OF THEIR MEMBERS AS CHAIRMAN AND THEY
SHALL ELECT A SECRETARY, WHO MAY BE, BUT NEED NOT BE, A MEMBER OF THE
ADMINISTRATIVE COMMITTEE.  THE CHAIRMAN SHALL PRESIDE AT THE MEETINGS OF THE
ADMINISTRATIVE COMMITTEE.  THE SECRETARY SHALL KEEP MINUTES OF THE MEETINGS OF
THE ADMINISTRATIVE COMMITTEE AND SHALL HAVE CUSTODY OF ITS RECORDS.  THE
ADMINISTRATIVE COMMITTEE MAY CREATE SUCH SUBCOMMITTEES TO PERFORM SUCH DUTIES AS
IT MAY DETERMINE FROM TIME TO TIME, BUT ALL ACTS OF ANY SUBCOMMITTEE SHALL BE
SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE COMMITTEE.

 


(D)                                 MEETINGS AND ACTS.  THE ADMINISTRATIVE
COMMITTEE SHALL MEET AT SUCH PLACES, AT SUCH TIMES, AND UPON SUCH NOTICE, AS ITS
MEMBERS MAY DETERMINE FROM TIME TO TIME.  A MAJORITY OF THE CURRENT MEMBERSHIP
OF THE ADMINISTRATIVE COMMITTEE SHALL CONSTITUTE A QUORUM FOR THE TRANSACTION OF
BUSINESS.  EACH MEMBER OF THE ADMINISTRATIVE COMMITTEE SHALL HAVE ONE VOTE ON
ANY QUESTION, BUT NO ACTION SHALL BE TAKEN AT ANY MEETING WITHOUT THE
AFFIRMATIVE VOTE OF A MAJORITY OF THE WHOLE ADMINISTRATIVE COMMITTEE. THE
ADMINISTRATIVE COMMITTEE MAY ALSO ACT WITHOUT A FORMAL MEETING BY THE WRITTEN
AUTHORIZATION OF ALL OF THE MEMBERS.  THE ADMINISTRATIVE COMMITTEE SHALL KEEP
ACCURATE RECORDS OF ALL OF ITS ACTS AND PROCEEDINGS.

 


(E)                                  COMPENSATION AND REIMBURSEMENT.  SO LONG AS
AN ADMINISTRATIVE COMMITTEE MEMBER IS A PERSON RECEIVING FULL-TIME PAY FROM A
PARTICIPATING EMPLOYER OR RELATED EMPLOYER, THAT PERSON SHALL RECEIVE NO
ADDITIONAL COMPENSATION FOR THE PERSON’S SERVICES AS AN ADMINISTRATIVE COMMITTEE
MEMBER; HOWEVER, THE PERSON SHALL BE ENTITLED TO REIMBURSEMENT FOR THE PERSON’S
EXPENSES ACTUALLY AND PROPERLY INCURRED IN THE PERFORMANCE OF THE PERSON’S
DUTIES AS AN ADMINISTRATIVE COMMITTEE MEMBER.

 


(F)                                    INDEMNIFICATION.  THE PARTICIPATING
EMPLOYERS SHALL INDEMNIFY, SAVE AND HOLD HARMLESS, JOINTLY AND SEVERALLY, THE
MEMBERS OF THE ADMINISTRATIVE COMMITTEE FROM ANY AND ALL LOSS, DAMAGE AND
LIABILITY WHICH SUCH MEMBERS MAY INCUR OR SUSTAIN, ARISING OUT OF THEIR
PERFORMANCE OF THEIR DUTIES UNDER THE PLAN, EXCEPT TO THE EXTENT THAT SUCH LOSS,
DAMAGE AND LIABILITY RESULTS FROM THE WILLFUL MISCONDUCT, GROSS NEGLIGENCE OR
LACK OF GOOD FAITH OF SUCH MEMBERS OR MEMBER.

 

35

--------------------------------------------------------------------------------


 


SECTION 5.3.                                   ADMINISTRATIVE DUTIES AND
POWERS.  IN ADDITION TO THE DUTIES AND POWERS ELSEWHERE IN THIS PLAN IMPOSED AND
CONFERRED UPON THE ADMINISTRATOR, THE ADMINISTRATOR HAS THE DUTY AND POWER:

 


(A)                                  TO INTERPRET AND CONSTRUE THE PROVISIONS OF
THE PLAN;

 


(B)                                 TO DETERMINE THE ELIGIBILITY OF EMPLOYEES TO
PARTICIPATE IN THE PLAN AND TO GIVE EMPLOYEES TIMELY NOTICE THEREOF;

 


(C)                                  TO MAINTAIN RECORDS WITH RESPECT TO EACH
PARTICIPANT, UPON THE BASIS OF ANY INFORMATION FURNISHED BY EACH PARTICIPATING
OR RELATED EMPLOYER, BY THE PARTICIPANT OR BY THE FUNDING MEDIUM, SUFFICIENT TO
DETERMINE THE BENEFITS DUE, OR WHICH MAY BECOME DUE, TO THE PARTICIPANT;

 


(D)                                 TO PREPARE AND FILE WITH THE APPROPRIATE
AGENCIES OF THE UNITED STATES GOVERNMENT SUCH REPORTS AS ARE REQUIRED BY LAW
FROM TIME TO TIME;

 


(E)                                  TO PREPARE AND FURNISH TO EACH PARTICIPANT
SUCH REPORTS AND INDIVIDUAL STATEMENTS OR OTHER DISCLOSURES AS ARE REQUIRED BY
LAW FROM TIME TO TIME;

 


(F)                                    TO MAINTAIN RECORDS CONTAINING THE
NECESSARY BASIC INFORMATION FROM WHICH THE FOREGOING INSTRUMENTS AND REPORTS MAY
BE PREPARED IN SUFFICIENT DETAIL SO THAT THEIR ACCURACY MAY BE VERIFIED;

 


(G)                                 TO MAKE AVAILABLE IN ITS OFFICE, FOR
EXAMINATION DURING BUSINESS HOURS BY ANY PARTICIPANT OR BENEFICIARY, COPIES OF
ALL OF THE INSTRUMENTS UNDER WHICH THE PLAN HAS BEEN ESTABLISHED AND IS BEING
OPERATED AND COPIES OF ALL REPORTS OR OTHER DOCUMENTS WHICH ARE REQUIRED BY LAW
TO BE MADE AVAILABLE TO THEM;

 


(H)                                 TO FURNISH TO ANY PARTICIPANT OR
BENEFICIARY, UPON RECEIPT OF A WRITTEN REQUEST THEREOF AND IN RETURN FOR PAYMENT
OF THE REASONABLE COST THEREOF, A COPY OF ANY DOCUMENT REQUIRED TO BE MADE
AVAILABLE TO THEM;

 


(I)                                     TO DETERMINE THE RIGHT OF ANY PERSON TO
A BENEFIT UNDER THE PLAN, THE AMOUNT THEREOF, AND THE METHOD AND TIME OR TIMES
OF PAYMENT;

 


(J)                                     TO FURNISH TO EACH PARTICIPANT WHOSE
EMPLOYMENT WITH A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER IS TERMINATED IN
ANY MANNER, OR WHO SO REQUESTS, BUT NO MORE FREQUENTLY THAN ONCE A PLAN YEAR, A
REPORT SUFFICIENT TO INFORM THE PARTICIPANT OF THE PARTICIPANT’S ACCRUED
BENEFITS UNDER THE PLAN AND THE PERCENTAGE OF THOSE BENEFITS THAT IS VESTED;

 


(K)                                  TO ENGAGE AN INDEPENDENT QUALIFIED PUBLIC
ACCOUNTANT, AS MAY BE REQUIRED BY LAW, AND SUCH OTHER ADVISORS, COUNSEL
(INCLUDING, AT THE DISCRETION OF THE ADMINISTRATOR, COUNSEL ALSO CONSULTED OR
EMPLOYED BY A PARTICIPATING EMPLOYER), AGENTS, AND EMPLOYEES AS MAY BE
REASONABLY NECESSARY TO THE ADMINISTRATION OF THE PLAN;

 


(L)                                     TO INSTRUCT THE FUNDING MEDIUM WITH
RESPECT TO THE DISBURSEMENTS;

 


(M)                               TO SERVE AS AGENT FOR THE SERVICE OF LEGAL
PROCESS UPON THE PLAN; AND

 


(N)                                 TO PERFORM SUCH OTHER DUTIES AS THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY MAY SPECIFY FROM TIME TO TIME WITH REGARD TO
THE ADMINISTRATION OF THE PLAN.

 

No determination of a fact shown by the official employment record of a
Participating or Related Employer shall be made contrary to such records unless
such records are clearly proved to be erroneous as to such fact.  Any
determination made by the Administrator within the scope of its express powers

 

36

--------------------------------------------------------------------------------


 

shall be final, but no act or determination of the Administrator in
contravention of the terms of this instrument shall be valid.


 


SECTION 5.4.                                   RULE AGAINST DISCRIMINATION.  IN
THE ADMINISTRATION OF THE PLAN, THE ADMINISTRATOR SHALL NEVER DISCRIMINATE IN
ANY WAY IN FAVOR OF HIGHLY COMPENSATED EMPLOYEES OF A PARTICIPATING EMPLOYER.


 


SECTION 5.5.                                   DISCLOSURE, REPORTING, AND
REGISTRATION.

 


(A)                                  THE ADMINISTRATOR SHALL CAUSE TO BE
FURNISHED TO EACH PARTICIPANT, EACH BENEFICIARY AND EACH SURVIVING SPOUSE WHO IS
RECEIVING OR MAY BE ENTITLED TO BENEFITS UNDER THE PLAN SUCH DOCUMENTS AS ARE
REQUIRED BY LAW.

 


(B)                                 THE ADMINISTRATOR SHALL CAUSE TO BE PREPARED
AND FILED WITH THE APPROPRIATE GOVERNMENTAL AGENCIES SUCH REPORTS AND
DISCLOSURES AS MAY BE REQUIRED BY LAW.


 


SECTION 5.6.                                   CLAIMS PROCEDURE.  A PARTICIPANT
OR THE PARTICIPANT’S SPOUSE OR BENEFICIARY SHALL HAVE THE RIGHT TO SUBMIT A
CLAIM FOR BENEFITS IN WRITING TO THE CLAIMS REVIEWER.  THE WRITTEN CLAIM MUST
SPECIFY THE BASIS OF IT AND THE AMOUNT OF THE BENEFIT CLAIMED.  THE CLAIMS
REVIEWER SHALL ACT TO DENY OR ACCEPT SAID CLAIM WITHIN NINETY DAYS OF THE
RECEIPT OF THE CLAIM BY NOTIFYING THE PARTICIPANT OR THE BENEFICIARY OF THE
CLAIMS REVIEWER’S ACTION, UNLESS SPECIAL CIRCUMSTANCES REQUIRE THE EXTENSION OF
SUCH NINETY–DAY PERIOD.  IF SUCH EXTENSION IS NECESSARY, THE CLAIMS REVIEWER
SHALL PROVIDE THE PARTICIPANT OR THE SPOUSE OR BENEFICIARY WITH WRITTEN
NOTIFICATION OF SUCH EXTENSION BEFORE THE EXPIRATION OF THE INITIAL NINETY–DAY
PERIOD.  SUCH NOTICE SHALL SPECIFY THE REASON OR REASONS FOR SUCH EXTENSION AND
THE DATE BY WHICH A FINAL DECISION CAN BE EXPECTED.  IN NO EVENT SHALL SUCH
EXTENSION EXCEED A PERIOD OF NINETY DAYS FROM THE END OF THE INITIAL NINETY-DAY
PERIOD.  IN THE EVENT THE CLAIMS REVIEWER DENIES THE CLAIM OF A PARTICIPANT OR
THE SPOUSE OR BENEFICIARY IN WHOLE OR IN PART, THE CLAIMS REVIEWER’S WRITTEN
NOTIFICATION SHALL SPECIFY, IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT, THE REASON FOR DENIAL, THE SPECIFIC SECTION OR SECTIONS OF THE PLAN
UPON WHICH THE DENIAL IS BASED, AND AN EXPLANATION OF THE CLAIM REVIEW PROCEDURE
SPECIFIED IN THE PLAN.  IF ANY ADDITIONAL MATERIAL OR INFORMATION IS REQUIRED TO
PROCESS THE CLAIM, THE DENIAL SHALL DESCRIBE AND INDICATE WHY IT IS NECESSARY. 
SHOULD THE CLAIM BE DENIED IN WHOLE OR IN PART AND SHOULD THE CLAIMANT BE
DISSATISFIED WITH THE CLAIMS REVIEWER’S DISPOSITION OF THE CLAIMANT’S CLAIM, THE
CLAIMANT MAY HAVE A FULL AND FAIR REVIEW OF THE CLAIM BY THE ADMINISTRATOR UPON
WRITTEN REQUEST THEREFOR SUBMITTED BY THE CLAIMANT OR THE CLAIMANT’S DULY
AUTHORIZED REPRESENTATIVE AND RECEIVED BY THE ADMINISTRATOR WITHIN SIXTY DAYS
AFTER THE CLAIMANT RECEIVES WRITTEN NOTIFICATION THAT THE CLAIMANT’S CLAIM HAS
BEEN DENIED.  IN CONNECTION WITH SUCH REVIEW, THE CLAIMANT OR THE CLAIMANT’S
DULY AUTHORIZED REPRESENTATIVE SHALL BE ENTITLED TO REVIEW PERTINENT DOCUMENTS
AND SUBMIT THE CLAIMANT’S VIEWS AS TO THE ISSUES, IN WRITING.  THE ADMINISTRATOR
SHALL ACT TO DENY OR ACCEPT THE CLAIM WITHIN SIXTY DAYS AFTER RECEIPT OF THE
CLAIMANT’S WRITTEN REQUEST FOR REVIEW UNLESS SPECIAL CIRCUMSTANCES REQUIRE THE
EXTENSION OF SUCH SIXTY–DAY PERIOD.  IF SUCH EXTENSION IS NECESSARY, THE
ADMINISTRATOR SHALL PROVIDE THE CLAIMANT WITH WRITTEN NOTIFICATION OF SUCH
EXTENSION BEFORE THE EXPIRATION OF SUCH INITIAL SIXTY-DAY PERIOD.  IN ALL
EVENTS, THE ADMINISTRATOR SHALL ACT TO DENY OR ACCEPT THE CLAIM WITHIN ONE
HUNDRED TWENTY DAYS OF THE RECEIPT OF THE CLAIMANT’S WRITTEN REQUEST FOR
REVIEW.  THE ACTION OF ADMINISTRATOR SHALL BE IN THE FORM OF A WRITTEN NOTICE TO
THE CLAIMANT AND ITS CONTENTS SHALL INCLUDE ALL OF THE REQUIREMENTS FOR ACTION
ON THE ORIGINAL CLAIM.  IN NO EVENT MAY A CLAIMANT COMMENCE LEGAL ACTION FOR
BENEFITS THE CLAIMANT BELIEVES ARE DUE THE CLAIMANT UNTIL THE CLAIMANT HAS
EXHAUSTED ALL OF THE REMEDIES AND PROCEDURES AFFORDED THE CLAIMANT BY THIS
SECTION.


 


SECTION 5.7.                                   FACILITY OF PAYMENT.  WHENEVER,
IN THE ADMINISTRATOR’S OPINION, A PERSON ENTITLED TO RECEIVE ANY PAYMENT OF A
BENEFIT OR INSTALLMENT THEREOF HEREUNDER IS UNDER A LEGAL DISABILITY OR IS
INCAPACITATED IN ANY WAY SO AS TO BE UNABLE TO MANAGE THE PERSON’S FINANCIAL
AFFAIRS, THE ADMINISTRATOR MAY DIRECT THE TRUSTEE TO MAKE PAYMENTS TO SUCH
PERSON OR TO THE PERSON’S LEGAL REPRESENTATIVE OR TO A RELATIVE OR FRIEND OF
SUCH PERSON FOR THE PERSON’S BENEFIT, OR THE ADMINISTRATOR MAY DIRECT THE
TRUSTEE TO APPLY THE PAYMENT FOR THE BENEFIT OF SUCH PERSON IN SUCH MANNER AS
THE ADMINISTRATOR CONSIDERS ADVISABLE (INCLUDING A PAYMENT TO AN INDIVIDUAL IN
ACCORDANCE WITH AN APPLICABLE LAW CONCERNING MINORS, SUCH AS THE UNIFORM
TRANSFER TO MINORS ACT).  ANY PAYMENT OF A BENEFIT OR INSTALLMENT THEREOF IN
ACCORDANCE WITH

 

37

--------------------------------------------------------------------------------


 

the provisions of this Section shall be a complete discharge of any liability
for the making of such payment under the provisions of the Plan.

 

ARTICLE VI.
Funding the Plan

 


SECTION 6.1.                                   EMPLOYER CONTRIBUTIONS.  EACH
PARTICIPATING EMPLOYER SHALL CONTRIBUTE UNDER THE PLAN SUCH AMOUNTS AS EQUAL OR
EXCEED THE MINIMUM AMOUNTS REQUIRED PURSUANT TO ERISA.  THE AMOUNTS ATTRIBUTABLE
TO CONTRIBUTIONS OF A PARTICIPATING EMPLOYER SHALL BE APPLIED ONLY FOR THE
BENEFIT OF EMPLOYEES OF SUCH PARTICIPATING EMPLOYER.


 


SECTION 6.2.                                   METHOD OF FUNDING.

 


(A)                                  THE COMPANY SHALL HAVE THE POWER TO
DETERMINE THE METHOD BY WHICH THE PLAN SHALL BE FUNDED AND THE FUNDING POLICIES
ALL OF WHICH SHALL BE CONSISTENT WITH THE OBJECTIVES OF THE PLAN.  IT MAY CHANGE
THE METHOD OF FUNDING FROM TIME TO TIME.  THE PLAN MAY BE FUNDED BY MEANS OF ONE
OR MORE TRUST FUNDS INTO WHICH ALL EMPLOYER CONTRIBUTIONS SHALL BE PAID AND OUT
OF WHICH ALL BENEFITS SHALL BE PAID, OR BY MEANS OF A CONTRACT OR CONTRACTS
ISSUED BY ONE OR MORE INSURANCE COMPANIES TO WHICH ALL EMPLOYER CONTRIBUTIONS
SHALL BE PAID AND BY WHICH ALL BENEFITS SHALL BE PAID, OR BY ANY OTHER METHOD OF
FUNDING THAT MAY COME INTO COMMON USE AND MAY BE APPROVED BY THE INTERNAL
REVENUE SERVICE, OR BY ANY COMBINATION OF THE FOREGOING METHODS OF FUNDING.

 


(B)                                 IF THE TRUST FUND METHOD OF FUNDING IS
SELECTED, THE COMPANY SHALL SELECT THE TRUSTEE OR TRUSTEES AND DETERMINE THE
FORM OR FORMS OF THE TRUST AGREEMENT OR AGREEMENTS WHICH MAY INCLUDE THE
RESERVATION, IN THE COMPANY, AS A NAMED FIDUCIARY, OF THE AUTHORITY TO APPOINT
ONE OR MORE INVESTMENT ADVISORS AND TO GRANT TO SUCH INVESTMENT ADVISORS SUCH
POWERS OVER ASSETS OF THE TRUST FUND AS THE COMPANY MAY DEEM ADVISABLE AND MAY
RESERVE TO THE COMPANY THE AUTHORITY TO DIRECT THE TRUSTEE OR TRUSTEES REGARDING
INVESTMENT OF THAT TRUST FUND.  IF THE INSURANCE COMPANY CONTRACT METHOD OF
FUNDING BE SELECTED, THE COMPANY SHALL SELECT ONE OR MORE INSURANCE COMPANIES
FROM WHICH THE CONTRACT OR CONTRACTS SHALL BE OBTAINED.  IT SHALL SELECT THE
PARTICULAR FORM OF CONTRACT OR CONTRACTS TO BE OBTAINED, AND MAY CHANGE THEM
FROM TIME TO TIME.

 


(C)                                  AS OF THE EFFECTIVE DATE OF THIS
RESTATEMENT, THE TRUST FUND METHOD OF FUNDING BENEFITS IS IN OPERATION.


 


SECTION 6.3.                                   PROHIBITION AGAINST DIVERSION.

 


(A)                                  EXCEPT AS PROVIDED IN SUBSECTIONS (B), (C),
(D), AND (E), IN NO EVENT SHALL ANY OF THE ASSETS ACCUMULATED FOR THE PURPOSE OF
FUNDING THE PLAN (WHETHER THESE ASSETS BE PART OF A TRUST FUND OR PART OF THE
RESERVES OR OF A SEPARATE ACCOUNT OF AN INSURANCE COMPANY) BE DIVERTED TO ANY
USE OR PURPOSE OTHER THAN FOR THE EXCLUSIVE BENEFIT OF THE EMPLOYEES AND FORMER
EMPLOYEES OF EACH PARTICIPATING EMPLOYER AND THE BENEFICIARIES OF SUCH EMPLOYEES
OR FORMER EMPLOYEES.

 


(B)                                 NOTWITHSTANDING THE PROVISIONS OF SUBSECTION
(A), IF AN ACTUARIAL VALUATION OF THE PLAN AND THE MEDIA BEING USED TO FUND THE
PLAN SHOULD DISCLOSE A “SURPLUS OF PLAN ASSETS” (DEFINED BELOW) AT THE
TERMINATION OF THE PLAN, AN AMOUNT EQUAL TO ALL OR ANY PART OF SUCH SURPLUS MAY,
UPON THE DIRECTION OF THE ADMINISTRATOR, BE RETURNED TO THE PARTICIPATING
EMPLOYER WITH REGARD TO WHICH THE SURPLUS EXISTS.

 

For the purpose of this section, a “Surplus of Plan Assets” means the amount (if
any) by which the value of the assets held by the Funding Medium exceeds the
value, or the purchase price, of all of the benefits then accrued under this
Plan for Participants (or their Beneficiaries), determined upon the basis of
some then-currently-available rates consistently applied by the Actuary, or as
otherwise required by the Pension Benefit Guaranty Corporation pursuant to
ERISA.

 

38

--------------------------------------------------------------------------------


 


(C)                                  IF A CONTRIBUTION IS MADE UNDER THE PLAN
AND ITS DELIVERY IS CONDITIONED UPON THE INITIAL QUALIFICATION OF THE PLAN UNDER
SECTION 401(A) OF THE INTERNAL REVENUE CODE, AS AMENDED FROM TIME TO TIME, AND
THE TAX-EXEMPT STATUS OF THE FUNDING METHOD, AND IF THE PLAN DOES NOT INITIALLY
QUALIFY AND/OR IF THE FUNDING METHOD IS NOT INITIALLY TAX-EXEMPT, UPON WRITTEN
REQUEST OF THE PARTICIPATING EMPLOYER WHICH MADE THE REQUEST OR THE
ADMINISTRATOR, THE FUNDING MEDIUM SHALL RETURN TO SUCH PARTICIPATING EMPLOYER
THE AMOUNT OF SUCH CONTRIBUTION WITHIN ONE YEAR AFTER THE DATE OF A FINAL DENIAL
OF SUCH INITIAL QUALIFICATION AND/OR TAX–EXEMPT STATUS (INCLUDING A FINAL
RESOLUTION OF ANY SUCH DENIAL THROUGH ALL APPEALS PROCEDURES).

 


(D)                                 IF ALL OR A PORTION OF A PARTICIPATING
EMPLOYER’S CONTRIBUTION IS MADE UNDER A MISTAKE OF FACT, THE FUNDING MEDIUM
SHALL, UPON WRITTEN REQUEST OF SUCH EMPLOYER, RETURN THE PORTION WHICH WAS SO
MADE TO SUCH EMPLOYER WITHIN ONE YEAR OF THE DATE THE CONTRIBUTION WAS DELIVERED
TO THE FUNDING MEDIUM.

 


(E)                                  IF A CONTRIBUTION IS RECEIVED BY THE
FUNDING MEDIUM AND ITS DELIVERY IS CONDITIONED UPON ITS DEDUCTIBILITY BY THE
PARTICIPATING EMPLOYER UNDER SECTION 404 OF THE CODE, THEN TO THE EXTENT THE
DEDUCTION IS DISALLOWED, THE FUNDING MEDIUM SHALL, UPON WRITTEN REQUEST OF THE
PARTICIPATING EMPLOYER OR THE ADMINISTRATOR, RETURN THE DISALLOWED PORTION OF
THE CONTRIBUTION TO THE PARTICIPATING EMPLOYER WITHIN ONE YEAR AFTER THE DATE OF
THE FINAL DENIAL OF SAID DEDUCTION (INCLUDING A FINAL RESOLUTION OF ANY SUCH
DENIAL THROUGH ALL APPEALS PROCEDURES).  A PARTICIPATING EMPLOYER’S
CONTRIBUTIONS MADE UNDER THIS PLAN SHALL BE CONDITIONED UPON DEDUCTIBILITY UNDER
THE PROVISIONS OF THE CODE FOR EACH FISCAL YEAR OF THE PARTICIPATING EMPLOYER.

 

ARTICLE VII.
Amendment


 


SECTION 7.1.                                   AMENDMENT BY COMPANY.

 


(A)                                  THE COMPANY RESERVES THE POWER TO AMEND,
ALTER, OR WHOLLY REVISE THIS INSTRUMENT, PROSPECTIVELY OR RETROSPECTIVELY, AT
ANY TIME BY THE ACTION OF ITS MANAGING BODY OR ITS CHIEF EXECUTIVE OFFICER, AND
THE INTEREST OF EACH PARTICIPANT IS SUBJECT TO THE POWERS SO RESERVED.  THE
CHIEF EXECUTIVE OFFICER SHALL NOT HAVE THE POWER TO MAKE ANY AMENDMENT DURING A
PLAN YEAR THAT ALONG WITH PRIOR AMENDMENTS MADE DURING THAT PLAN YEAR INCREASES
THE LIABILITY FOR PLAN BENEFITS OF ANY PARTICIPATING EMPLOYER UNDER THE PLAN BY
MORE THAN A MATERIAL AMOUNT.  A MATERIAL AMOUNT FOR THIS PURPOSE MEANS AN AMOUNT
THAT EXCEEDS ONE PERCENT (1%) OF THE COMPANY’S PAYROLL.

 


(B)                                 NO SUCH AMENDMENT OF THIS INSTRUMENT MAY BE
MADE, HOWEVER, THAT WOULD INCREASE SUBSTANTIALLY THE DUTIES OR LIABILITIES OF
THE FUNDING MEDIUM WITHOUT ITS WRITTEN CONSENT OR THAT WOULD REDUCE THE INTEREST
IN THE PLAN ASSETS VESTED IN ANY PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY AT
THE TIME OF THE AMENDMENT, OR THAT WOULD DIVERT ANY PART OF THE PLAN ASSETS TO
ANY USE OR PURPOSE OTHER THAN FOR THE EXCLUSIVE BENEFIT OF THE PARTICIPANTS AND
BENEFICIARIES; PROVIDED, HOWEVER, THAT ANY SUCH AMENDMENT MAY BE MADE WHICH MAY
BE OR BECOME NECESSARY IN ORDER THAT THE PLAN WILL CONFORM TO THE REQUIREMENTS
OF ERISA AND QUALIFY UNDER THE PROVISIONS OF SECTIONS 401(A) AND 501(A) OF THE
INTERNAL REVENUE CODE (AS IT MAY BE AMENDED FROM TIME TO TIME), OR IN ORDER THAT
ALL PROVISIONS OF THE PLAN WILL CONFORM TO ALL VALID REQUIREMENTS OF APPLICABLE
FEDERAL AND STATE LAWS.

 


(C)                                  NOTWITHSTANDING THE PRIOR PROVISIONS OF
THIS SECTION, A PARTICIPATING EMPLOYER MUST CONSENT TO AN AMENDMENT IN ORDER FOR
THE AMENDMENT TO BE EFFECTIVE WITH RESPECT TO THAT PARTICIPATING EMPLOYER.  THAT
CONSENT MUST BE PROVIDED BY ONE OF THE METHODS APPLICABLE TO THE COMPANY FOR
MAKING AMENDMENTS AND DESCRIBED IN SECTION 7.2 AS IF THAT SECTION APPLIED TO THE
PARTICIPATING EMPLOYER INSTEAD OF THE COMPANY.  THE COMPANY SHALL NOTIFY EACH
PARTICIPATING EMPLOYER OF EACH AMENDMENT MADE BY IT BEFORE OR WITHIN A
REASONABLE TIME AFTER EXECUTION OF SUCH AMENDMENT.


 


SECTION 7.2.                                   METHOD.  AN AMENDMENT MAY BE
STATED IN A RESOLUTION OF THE COMPANY’S MANAGING BODY OR COMMITTEE OF THAT
MANAGING BODY TO WHICH THAT MANAGING BODY HAS DELEGATED THE POWER TO MAKE THE
AMENDMENT.  ALTERNATIVELY, AN AMENDMENT MAY BE STATED IN AN INSTRUMENT IN
WRITING

 

39

--------------------------------------------------------------------------------


 


SIGNED IN THE NAME OF THE COMPANY BY AN OFFICER OF THE COMPANY IN THE EVENT THAT
SUCH MANAGING BODY OR SUCH COMMITTEE HAS AUTHORIZED OR DIRECTED THAT THE
AMENDMENT BE STATED IN SUCH AN INSTRUMENT BY THE OFFICER OF THE COMPANY SIGNING
THE INSTRUMENT.  ALSO, AN AMENDMENT MAY BE STATED IN AN INSTRUMENT IN WRITING
SIGNED IN THE NAME OF THE COMPANY BY THE COMPANY’S CHIEF EXECUTIVE OFFICER IF
THE CHIEF EXECUTIVE OFFICER HAS AUTHORITY TO EXECUTE THE AMENDMENT PURSUANT TO
SECTION 7.1.


 


SECTION 7.3.                                   AMENDMENT OF VESTING SCHEDULE.

 


(A)       IF THE COMPANY MODIFIES THE VESTING SCHEDULE OR THE METHOD OF
COMPUTING VESTING SERVICE BY AMENDING THE PLAN, A PARTICIPANT HAVING NOT LESS
THAN THREE (3) YEARS OF VESTING SERVICE (FIVE (5) YEARS OF VESTING SERVICE FOR
PARTICIPANT’S WHO DO NOT HAVE AT LEAST ONE HOUR OF SERVICE FOR A PARTICIPATING
EMPLOYER OR RELATED EMPLOYER IN ANY PLAN YEAR BEGINNING AFTER DECEMBER 31, 1988)
BY THE END OF THE PERIOD DESCRIBED IN SUBSECTION (C) SHALL BE GIVEN THE
OPPORTUNITY TO MAKE THE ELECTION DESCRIBED IN SUBSECTION (B) WITHIN SAID PERIOD.

 


(B)       A PARTICIPANT DESCRIBED IN SUBSECTION (A) MAY ELECT TO HAVE THE
PARTICIPANT’S VESTED PERCENTAGE OF THE PARTICIPANT’S ACCRUED BENEFIT
ATTRIBUTABLE TO EMPLOYER CONTRIBUTIONS COMPUTED UNDER THIS PLAN AS IT EXISTED
PRIOR TO THE AMENDMENT OF THE PLAN, WHICHEVER IS APPLICABLE.  AN ELECTION MADE
UNDER THIS SUBSECTION (B) SHALL BE IRREVOCABLE WHEN IT IS MADE.

 


(C)       IN ORDER FOR THE ELECTION DESCRIBED IN SUBSECTION (B) TO BE EFFECTIVE,
IT MUST BE EXECUTED IN WRITING UPON FORMS TO BE PROVIDED BY THE ADMINISTRATOR
AND MUST BE DELIVERED TO THE ADMINISTRATOR ON OR AFTER THE AMENDMENT DATE AND
BEFORE THE LATEST OF:

 

(1)                                  THE DATE WHICH IS SIXTY (60) DAYS AFTER THE
AMENDMENT DATE,

 

(2)                                  THE DATE WHICH IS SIXTY (60) DAYS AFTER THE
AMENDMENT BECOMES EFFECTIVE; OR

 

(3)                                  THE DATE WHICH IS SIXTY (60) DAYS AFTER THE
DAY THE PARTICIPANT IS ISSUED WRITTEN NOTICE BY THE ADMINISTRATOR OF AMENDMENT
OF THE PLAN.

 


(D)       THE PRECEDING PROVISIONS OF THIS SECTION SHALL NOT BE APPLICABLE IF
AFTER THE MODIFICATION DESCRIBED IN SECTION 7.2(A) EACH PARTICIPANT WILL ALWAYS
BE AT LEAST AS VESTED AT ANY POINT IN TIME ON OR AFTER THE MODIFICATION AS THE
PARTICIPANT WOULD HAVE BEEN WITHOUT THE MODIFICATION.

 

ARTICLE VIII.
Termination of Plan and Acquisitions


 


SECTION 8.1.                                   TERMINATION OF PLAN.  THE COMPANY
RESERVES TO ITS MANAGING BODY THE POWER TO TERMINATE THE PLAN WITH RESPECT TO
ITSELF, ANY OR ALL OTHER PARTICIPATING EMPLOYERS OR ANY DESIGNATED GROUP OF
EMPLOYEES, FORMER EMPLOYEES OR BENEFICIARIES.  IN THE EVENT THAT A PARTICIPATING
EMPLOYER SHOULD BE DISSOLVED AND LIQUIDATED; OR SHOULD BE ADJUDGED A VOLUNTARY
OR INVOLUNTARY BANKRUPT; OR SHOULD PARTICIPATE IN A CONSOLIDATION, MERGER, OR
OTHER CORPORATE REORGANIZATION (EXCEPT A MERGER UNDER WHICH THE COMPANY OR A
PARTICIPATING EMPLOYER IS THE SURVIVING CORPORATION) AS A RESULT OF WHICH THE
NEW, SURVIVING, OR REORGANIZED CORPORATION DOES NOT ASSUME AND CONTINUE THE
OBLIGATIONS OF THE PLAN; OR SHOULD HAVE ITS CORPORATE EXISTENCE TERMINATED IN
ANY OTHER WAY, THEN THE PLAN SHALL TERMINATE AS TO SUCH PARTICIPATING EMPLOYER
AS OF THE DATE SUCH EVENT OCCURS.  HOWEVER, IF A PARTICIPATING EMPLOYER AND
ANOTHER CORPORATION SHOULD UNITE BY CONSOLIDATION, MERGER OR OTHER CORPORATE
REORGANIZATION, THEN THE NEW, SURVIVING OR REORGANIZED CORPORATION SHALL HAVE
THE POWER TO CONTINUE THE PLAN AS ITS OWN AS PROVIDED IN SECTION 8.5.


 


SECTION 8.2.                                   EFFECT OF TERMINATION. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, UPON THE TERMINATION OR PARTIAL
TERMINATION OF THE PLAN, THE RIGHTS OF ALL PARTICIPANTS (WITH RESPECT TO WHOM
SUCH TERMINATION OR PARTIAL TERMINATION HAS TAKEN PLACE) TO BENEFITS ACCRUED TO
THE DATE OF SUCH TERMINATION, TO THE EXTENT THEN FUNDED, SHALL BE
NONFORFEITABLE.  THE PRECEDING SENTENCE IS DESIGNED TO CONTAIN PROVISIONS
REQUIRED BY SECTION 401(A)(8) AND SECTION 411(D)(3) OF THE CODE AS AMENDED BY
ERISA AND IS INTENDED TO

 

40

--------------------------------------------------------------------------------


 

have the meaning required by said Sections and shall be construed in accordance
with valid Regulations and Internal Revenue Service rulings and determinations
issued under said Sections.


 


SECTION 8.3.                                   MECHANICS OF TERMINATION.  IN THE
EVENT THE COMPANY TAKES ANY AFFIRMATIVE ACTION TO TERMINATE THE PLAN, IT SHALL
NOTIFY THE FUNDING MEDIUM OF THE TERMINATION BEFORE THE EFFECTIVE DATE UPON
WHICH THE PLAN IS TO BE TERMINATED.  ALL NOTICES TO AND FILINGS WITH THE
PARTICIPANTS, INTERNAL REVENUE SERVICE OR PENSION BENEFIT GUARANTY CORPORATION
(HEREINAFTER THE “PBGC”) WHICH ARE REQUIRED BY ERISA OR OTHER APPLICABLE LAWS
SHALL BE GIVEN OR MADE BY THE ADMINISTRATOR.


 


SECTION 8.4.                                   DISTRIBUTION OR TRANSFER OF
ASSETS UPON TERMINATION OR PARTIAL TERMINATION.

 


(A)       (1) IF THE PLAN IS DEEMED TO HAVE BEEN PARTIALLY OR COMPLETELY
TERMINATED WITH RESPECT TO ALL OR A GROUP OF PARTICIPANTS, WHETHER PURSUANT TO
SECTION 8.1 OR BY ACTION OF A PARTICIPATING EMPLOYER, PURSUANT TO LAW, THEN, IN
THE ABSENCE OF A SUBSEQUENT AMENDMENT TO THIS SECTION, THE TERMINATION FUND
(WHICH PHRASE AS USED IN THIS SECTION MEANS THAT PORTION OF THE PLAN ASSETS
AVAILABLE UNDER THE METHOD OF FUNDING IN EFFECT ON THE PLAN TERMINATION DATE
WHICH IS DETERMINED BY THE ACTUARY TO BE ALLOCABLE TO SUCH TERMINATED GROUP OF
PARTICIPANTS AND THEIR BENEFICIARIES, AS SUCH PORTION OF SUCH ASSETS MAY FROM
TIME TO TIME BE INCREASED BY INCOME AND GAINS FROM THE INVESTMENT THEREOF AND
DECREASED BY AMOUNTS PAID OR TRANSFERRED PURSUANT TO THIS SECTION WITH RESPECT
TO SUCH PARTICIPANTS AND BY ALL PROPER EXPENSES ALLOCABLE TO SAID PAYMENTS OR
TRANSFERS AND SUCH PLAN ASSETS) SHALL BE ALLOCATED, TO THE EXTENT THE
TERMINATION FUND IS SUFFICIENT, AMONGST SUCH PARTICIPANTS AND THEIR
BENEFICIARIES IN THE ORDER OF PRECEDENCE SPECIFIED IN ERISA SECTION 4044, AS
AMENDED FROM TIME TO TIME.  ANY PORTION OF THE TERMINATION FUND WHICH REMAINS
AFTER SUCH ALLOCATION SHALL BE TREATED AS PROVIDED IN SECTION 6.3(B).

 

(2)                                  IF A PLAN IS MERGED INTO THIS PLAN AND THAT
MERGER COMPLIES WITH U.S. TREASURY REGULATIONS §1.414(L)-1(H) OR IF THERE IS A
TRANSFER OF ASSETS FROM A PLAN TO THIS PLAN WHICH COMPLIES WITH THOSE
REGULATIONS AND WITH U.S. TREASURY REGULATIONS §1.414(L)-1(N)(2), THEN, IN THE
EVENT OF A SPINOFF FROM THIS PLAN OR A TERMINATION OF THIS PLAN WITHIN FIVE (5)
YEARS FOLLOWING SUCH MERGER OR TRANSFER, PLAN ASSETS SHALL BE ALLOCATED FIRST
FOR THE BENEFIT OF THE PARTICIPANTS IN EACH SUCH PLAN TO THE EXTENT OF THE
ACTUARIAL VALUE OF THEIR ACCRUED BENEFITS AS OF THE DATE OF SUCH MERGER OR
TRANSFER.

 


(B)       NO PART OF THE TERMINATION FUND SHALL BE ALLOCATED AMONGST
PARTICIPANTS AND THEIR BENEFICIARIES WITH RESPECT TO ANY OF THE PREFERENCE
CLASSES REFERRED TO IN SECTION 8.4(A) UNLESS, IN THE OPINION OF THE ACTUARY, THE
ASSETS IN THE TERMINATION FUND ARE SUFFICIENT TO COVER THE EXPENSES REFERRED TO
IN SECTION 8.4(A) AND TO PROVIDE THE BENEFITS SPECIFIED IN ERISA SECTION 4044,
AS AMENDED FROM TIME TO TIME, FOR EVERY HIGHER PREFERENCE CLASS.

 


(C)       NOTWITHSTANDING THE PRECEDING PROVISIONS OF THIS SECTION, IN THE EVENT
THAT THE FAIR MARKET VALUE OF THE TERMINATION FUND ON THE PLAN TERMINATION DATE
IS LESS THAN THE ACTUARIAL VALUE OF ACCRUED BENEFITS OF SUCH TERMINATED GROUP OF
PARTICIPANTS AND THEIR BENEFICIARIES, THE ALLOCATION TO BE MADE UNDER SECTIONS
8.4(A) AND (B) SHALL BE ALTERED AS FOLLOWS:

 

(1)                                  IF THE LIMITATIONS OF SECTION 9.2 APPLY TO
SUCH TERMINATED GROUP OF PARTICIPANTS, THE PORTION OF THE TERMINATION FUND WHICH
IS SUBJECT TO THE RESTRICTIONS SPECIFIED IN SECTION 9.2 SHALL BE ALLOCATED, TO
THE EXTENT POSSIBLE, IN A MANNER WHICH RESULTS IN PARTICIPANTS WHO ARE NOT
HIGHLY COMPENSATED EMPLOYEES RECEIVING FROM THE PLAN AT LEAST THE SAME
PROPORTION OF THE ACTUARIAL VALUE OF THEIR ACCRUED BENEFITS AS PARTICIPANTS WHO
ARE HIGHLY COMPENSATED EMPLOYEES.

 

(2)                                  WHETHER OR NOT THE RESTRICTIONS OF SECTION
9.2 APPLY TO SUCH TERMINATED GROUP OF PARTICIPANTS, THE PORTION OF THE
TERMINATION FUND WHICH IS TO BE ALLOCATED IN ACCORDANCE WITH SECTIONS
4044(A)(4)(B), 4044(A)(5) AND 4044(A)(6) OF ERISA SHALL BE ALLOCATED, TO THE
EXTENT POSSIBLE, IN ORDER THAT PARTICIPANTS WHO ARE NOT HIGHLY COMPENSATED
EMPLOYEES SHALL RECEIVE

 

41

--------------------------------------------------------------------------------


 

from the Plan at least the same proportion of the Actuarial Value of their
Accrued Benefits as Participants who are Highly Compensated Employees.

 

(D)       IN THE EVENT OF A COMPLETE TERMINATION OF THE PLAN, DISTRIBUTION TO A
PARTICIPANT WHO HAS AN INTEREST IN THE TERMINATION FUND PAYMENT SHALL BE MADE
OUT OF THE TERMINATION FUND IN ACCORDANCE WITH ARTICLE IV EXCEPT THAT FORMS OF
BENEFIT MAY BE MADE AVAILABLE BY THE PURCHASE OF ANNUITIES FROM AN INSURANCE
COMPANY OR INSURANCE COMPANIES SELECTED BY THE ADMINISTRATOR.  DISTRIBUTION
SHALL NOT BE MADE UNTIL AN ADMINISTRATIVELY FEASIBLE DATE AFTER THE
ADMINISTRATOR HAS RECEIVED ANY APPROVAL WHICH IT MAY SEEK FROM THE PBGC OR
INTERNAL REVENUE SERVICE.

 

(E)       IN THE EVENT OF A PARTIAL TERMINATION, DISTRIBUTION SHALL BE MADE IN
ACCORDANCE WITH THE PROVISIONS OF THIS PLAN OTHER THAN THE PROVISIONS OF SECTION
8.4(D).  ALSO, IN THE CASE OF A PARTIAL TERMINATION, AFFECTED PARTICIPANTS SHALL
BE ENTITLED TO THE BENEFIT DETERMINED AFTER THE ALLOCATION DESCRIBED IN THIS
SECTION WHICH IS MADE ON ACCOUNT OF THE PARTIAL TERMINATION.  IN THE CASE OF A
SUBSEQUENT TERMINATION OF THE PLAN, THOSE PARTICIPANTS SHALL BE ENTITLED TO AT
LEAST THAT BENEFIT.


 

SECTION 8.5.                                   ACQUISITIONS.  IF ALL, OR
SUBSTANTIALLY ALL, OF THE EMPLOYEES OF A PARTICIPATING EMPLOYER OR ALL, OR
SUBSTANTIALLY ALL, OF THE EMPLOYEES CONSTITUTING A SEPARATE OR SEPARABLE UNIT OF
OPERATION OF A PARTICIPATING EMPLOYER, ARE TRANSFERRED DIRECTLY TO THE
EMPLOYMENT OF ANOTHER CORPORATION, PARTNERSHIP OR INDIVIDUAL PROPRIETORSHIP (IN
THIS SECTION CALLED “BUYER”), WHICH, AS A PART OF THE SAME TRANSACTION, ACQUIRES
EITHER ALL, OR SUBSTANTIALLY ALL, OF THE OPERATING ASSETS OF A PARTICIPATING
EMPLOYER OR ALL, OR SUBSTANTIALLY ALL, OF THE OPERATING ASSETS THAT CONSTITUTE,
TOGETHER WITH THE EMPLOYEES, A SEPARATE OR SEPARABLE UNIT OF OPERATION, SUCH
BUYER WITH THE ADMINISTRATOR’S CONSENT MAY ADOPT AND MAY AMEND THE PLAN WITH
RESPECT TO THE TRANSFERRED EMPLOYEES AND CONTINUE THE PLAN AS ITS OWN. 
ALTERNATIVELY, SUCH BUYER MAY ADOPT A SEPARATE PLAN OF ITS OWN FOR SUCH
TRANSFERRED EMPLOYEES OR PROVIDE THAT SUCH EMPLOYEES SHALL BE COVERED BY AN
EXISTING PLAN OF THE BUYER’S, IN WHICH CASE THE ADMINISTRATOR MAY DIRECT THAT
THE PORTION OF THE ASSETS OF THE PLAN ALLOCABLE TO SUCH TRANSFERRED EMPLOYEES BE
SEGREGATED AND TRANSFERRED TO A MEDIUM DESIGNATED BY SUCH BUYER FOR THE FUNDING
OF ITS PLAN.

 

ARTICLE IX.
Temporary and Other Provisions to Prevent Discrimination


 

SECTION 9.1.                                   APPLICATION OF ARTICLE IX. 
SECTION 9.2 IS EFFECTIVE AFTER DECEMBER 31, 1993.


 

SECTION 9.2.                                   PRE-TERMINATION RESTRICTIONS.

 

(A)       NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE BENEFIT OF ANY
HIGHLY COMPENSATED EMPLOYEE OF A PARTICIPATING EMPLOYER, AND ANY FORMER EMPLOYEE
OF A PARTICIPATING EMPLOYER, WHO IS A HIGHLY COMPENSATED EMPLOYEE, SHALL BE
LIMITED TO A BENEFIT THAT IS NONDISCRIMINATORY UNDER SECTION 401(A)(4) OF THE
CODE.

 

(B)       NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE ANNUAL PAYMENTS
UNDER THE PLAN TO A RESTRICTED EMPLOYEE SHALL BE LIMITED TO AN AMOUNT EQUAL IN
EACH PLAN YEAR TO THE PAYMENTS THAT WOULD BE MADE ON BEHALF OF THE RESTRICTED
EMPLOYEE UNDER:

 

(1)                                  A STRAIGHT LIFE ANNUITY THAT IS THE
ACTUARIAL EQUIVALENT OF THE ACCRUED BENEFIT AND OTHER BENEFITS TO WHICH THE
RESTRICTED EMPLOYEE IS ENTITLED UNDER THE PLAN (OTHER THAN A SOCIAL SECURITY
SUPPLEMENT), AND

 

(2)                                  THE AMOUNT OF THE PAYMENTS THAT THE
RESTRICTED EMPLOYEE IS ENTITLED TO RECEIVE UNDER A SOCIAL SECURITY SUPPLEMENT.

 

(C)       THE RESTRICTIONS IN SUBSECTION (B) DO NOT APPLY IF ANY ONE OF THE
FOLLOWING REQUIREMENTS IS SATISFIED:

 

42

--------------------------------------------------------------------------------


 

(1)                                  AFTER PAYMENT TO A RESTRICTED EMPLOYEE OF
ALL BENEFITS PAYABLE TO THE RESTRICTED EMPLOYEE UNDER THE PLAN, THE VALUE OF
PLAN ASSETS EQUALS OR EXCEEDS ONE HUNDRED TEN PERCENT (110%) OF THE VALUE OF
CURRENT LIABILITIES,

 

(2)                                  THE VALUE OF THE BENEFITS PAYABLE TO THE
RESTRICTED EMPLOYEE UNDER THE PLAN IS LESS THAN ONE PERCENT (1%) OF THE VALUE OF
CURRENT LIABILITIES BEFORE DISTRIBUTION, OR

 

(3)                                  THE VALUE OF THE BENEFITS PAYABLE TO THE
RESTRICTED EMPLOYEE UNDER THE PLAN DOES NOT EXCEED THE AMOUNT DESCRIBED IN
SECTION 411(A)(11)(A) OF THE CODE (WHICH CONTAINS RESTRICTIONS ON CERTAIN
MANDATORY DISTRIBUTIONS).

 

For purposes of this Subsection (c), the value of Plan assets and the value of
Current Liabilities must be determined as of the same date.

 

(D)                                 (1)                                  FOR
PURPOSES OF THIS SECTION 9.6, THE TERM “BENEFIT” INCLUDES, AMONG OTHER BENEFITS,
ANY PERIODIC INCOME, ANY WITHDRAWAL VALUES PAYABLE TO A LIVING EMPLOYEE, AND ANY
DEATH BENEFITS NOT PROVIDED FOR BY INSURANCE ON THE EMPLOYEE’S LIFE.

 

(2)                                  FOR PURPOSES OF THIS SECTION 9.6, “CURRENT
LIABILITIES” MEANS THE VALUE OF CURRENT LIABILITIES UNDER SECTION 412(L)(7) OF
THE CODE AND MAY BE DETERMINED AT ANY TIME BY USING THE VALUE OF CURRENT
LIABILITIES AS REPORTED ON SCHEDULE B OF THE APPLICABLE FORM 5500 OR FORM
5500-C/R FILED MOST RECENTLY WITH RESPECT TO THE PLAN PRIOR TO THAT TIME.

 

(3)                                  FOR PURPOSES OF THIS SECTION 9.2,
“RESTRICTED EMPLOYEE” MEANS, FOR ANY PLAN YEAR, A HIGHLY COMPENSATED EMPLOYEE OR
ANY FORMER EMPLOYEE WHO IS A HIGHLY COMPENSATED EMPLOYEE OF A PARTICIPATING
EMPLOYER OR ONE OF ITS RELATED EMPLOYERS AND WHO IS IN THE GROUP OF SUCH
EMPLOYEES OF THAT PARTICIPATING EMPLOYER OR ONE OF ITS RELATED EMPLOYERS WHO ARE
COUNTED DURING THAT PLAN YEAR AMONG THE 25 SUCH EMPLOYEES OF THAT PARTICIPATING
EMPLOYER OR ONE OF ITS RELATED EMPLOYERS WHO HAVE BEEN PROVIDED DURING A PRIOR
PLAN YEAR OR ARE EXPECTED BY THE ADMINISTRATOR TO BE PROVIDED DURING THE PLAN
YEAR WITH ONE OF THE 25 GREATEST ANNUAL COMPENSATION AMOUNTS PROVIDED BY THAT
PARTICIPATING EMPLOYER OR ONE OF ITS RELATED EMPLOYERS.

 

ARTICLE X.
Top Heavy Rules

 

SECTION 10.1.                             EFFECTIVE PERIOD OF ARTICLE X.  THIS
ARTICLE IS TO BE EFFECTIVE FOR PLAN YEARS COMMENCING AFTER DECEMBER 31, 1983. 
NOTWITHSTANDING THE PRIOR PROVISIONS OF THIS PLAN, THE PROVISIONS OF THIS
ARTICLE X SHALL GOVERN DURING A PLAN YEAR (AND FOR SUBSEQUENT PLAN YEARS IF SO
SPECIFIED) WITH RESPECT TO A PARTICIPATING EMPLOYER IN THE EVENT THAT THE PLAN
IS A TOP HEAVY PLAN WITH RESPECT TO THAT PARTICIPATING EMPLOYER FOR THAT PLAN
YEAR.  THIS ARTICLE X SHALL NOT APPLY TO COVERED EMPLOYEES WHO ARE PART OF A
UNIT OF EMPLOYEES COVERED BY A COLLECTIVE BARGAINING AGREEMENT WHICH MEETS THE
REQUIREMENTS OF SECTION 7701(A)(46) OF THE CODE PROVIDED THAT THE RETIREMENT
BENEFITS UNDER THE PLAN WERE THE SUBJECT OF GOOD FAITH BARGAINING.  IMPORTANT
DEFINITIONS USED IN THIS ARTICLE ARE DESCRIBED IN THE LAST SECTION OF THE
ARTICLE.


 

SECTION 10.2.                             MINIMUM BENEFIT.  IF THIS PLAN IS A
TOP HEAVY PLAN WITH RESPECT TO A PARTICIPANT’S PARTICIPATING EMPLOYER, THAT
PARTICIPANT’S ACCRUED BENEFIT (DERIVED FROM EMPLOYER CONTRIBUTIONS) UNDER THE
PLAN (WHEN INCREASED BY THE PARTICIPANT’S ACCRUED BENEFIT UNDER ANY OTHER
DEFINED BENEFIT PLAN MAINTAINED BY THE PARTICIPATING EMPLOYER OR ANY OF ITS
RELATED EMPLOYERS) WHEN EXPRESSED AS AN ANNUAL RETIREMENT BENEFIT (A BENEFIT
PAYABLE ANNUALLY IN THE FORM OF A SINGLE LIFE ANNUITY WITH NO ANCILLARY
BENEFITS) PAYABLE COMMENCING AT THE PARTICIPANT’S NORMAL RETIREMENT AGE SHALL
NOT BE LESS THAN THE PARTICIPANT’S AVERAGE CREDITED COMPENSATION MULTIPLIED BY
SUCH PARTICIPANT’S APPLICABLE PERCENTAGE.  AN EMPLOYEE MAY NOT BE EXCLUDED FROM
BEING CONSIDERED A PARTICIPANT UNDER THIS SECTION BECAUSE THE EMPLOYEE’S
COMPENSATION IS UNDER A STATED AMOUNT OR BECAUSE THE EMPLOYEE WAS NOT EMPLOYED
ON A SPECIFIC DATE.

 

43

--------------------------------------------------------------------------------


 

SECTION 10.3.                             VESTING.  IN THE EVENT THAT THIS PLAN
BECOMES A TOP HEAVY PLAN WITH RESPECT TO A PARTICIPANT’S PARTICIPATING EMPLOYER
FOR ANY PLAN YEAR, THAT PARTICIPANT SHALL BE VESTED UNDER THE PLAN AT THE RATE
OF 20% AFTER TWO YEARS OF VESTING SERVICE AND AN ADDITIONAL 20% FOR EACH YEAR OF
VESTING SERVICE THEREAFTER, EXCEPT THAT THE RATE SHALL BE 100% AFTER FIVE YEARS
OF VESTING SERVICE, FOR PURPOSES OF DETERMINING THE PARTICIPANT’S TERMINATION
BENEFIT UNDER SECTION 4.5.


 

SECTION 10.4.                             LIMITATION ON BENEFITS.  IF THE PLAN
IS A TOP HEAVY PLAN WITH RESPECT TO A PARTICIPATING EMPLOYER AND THE
PARTICIPATING EMPLOYER OR A RELATED EMPLOYER OF THAT PARTICIPATING EMPLOYER
MAINTAINS A DEFINED CONTRIBUTION PLAN IN ADDITION TO THIS PLAN, THE LIMITS ON
BENEFITS DESCRIBED IN SECTION 4.7 OF THE PLAN SHALL CONTINUE TO BE APPLICABLE TO
THE PARTICIPANT PROVIDED, HOWEVER, THAT THE “DEFINED BENEFIT PLAN FRACTION” AND
“DEFINED CONTRIBUTION PLAN FRACTION” REFERRED TO IN THAT SECTION SHALL BE
MODIFIED BY SUBSTITUTING “1.0” FOR “1.25” WHERE IT APPEARS IN THOSE DEFINITIONS
IN THE EVENT THAT THE PLAN IS A SUPER TOP HEAVY PLAN OR SUCH MODIFICATION IS
OTHERWISE REQUIRED BY SECTION 416(H)(1) OF THE INTERNAL REVENUE CODE.  FURTHER,
THE ADMINISTRATOR MAY, IN CALCULATING THE DEFINED CONTRIBUTION PLAN FRACTION,
ELECT TO APPLY THE TRANSITIONAL RULE DESCRIBED IN SECTION 415(E)(6) OF THE
INTERNAL REVENUE CODE AND SECTION 4.7(F)(6) OF THE PLAN ONLY AS MODIFIED (IF
MODIFIED) BY SECTION 416(H)(4) OF SAID CODE ($41,500 IS SUBSTITUTED FOR $51,875
IN THE TRANSITION FRACTION DESCRIBED IN SECTION 4.7(F)(6)).  IN ADDITION, FOR
YEARS IN WHICH THE PLAN IS A TOP HEAVY PLAN WITH RESPECT TO A PARTICIPANT’S
PARTICIPATING EMPLOYER, FOR PURPOSES OF DETERMINING THAT PARTICIPANT’S ACCRUED
BENEFIT (DERIVED FROM EMPLOYER CONTRIBUTIONS) UNDER THE PLAN, THE PARTICIPANT’S
COMPENSATION SHALL NOT EXCEED THE PARTICIPANT’S CREDITED COMPENSATION.  HOWEVER,
THE PARTICIPANT’S ACCRUED BENEFIT SHALL NOT BE REDUCED FROM ANY LEVEL ATTAINED
BEFORE THE PLAN BECAME A TOP HEAVY PLAN.  THIS SECTION WILL CEASE TO BE
EFFECTIVE FOR LIMITATION YEARS (AS DEFINED IN SECTION 4.7(F)(8) OF THE PLAN)
BEGINNING AFTER DECEMBER 31, 1999, WITH RESPECT TO EACH PARTICIPANT WHO INCURS
ONE HOUR OF SERVICE FOR A PARTICIPATING EMPLOYER OR RELATED EMPLOYER IN ONE OF
THOSE LIMITATION YEARS.


 

SECTION 10.5.                             DEFINITIONS.  THE TERMS DEFINED IN
THIS SECTION, WHEN USED IN THIS ARTICLE X WITH INITIAL CAPITAL LETTERS HAVE THE
FOLLOWING MEANINGS UNLESS THE CONTEXT CLEARLY INDICATES THAT OTHER MEANINGS ARE
INTENDED:

 

(A)       ACCRUED BENEFIT.  “ACCRUED BENEFIT” MEANS THE AMOUNT OF BENEFIT WHICH
A PERSON HAS ACCRUED UNDER A DEFINED BENEFIT PLAN THROUGH A SPECIFIC DATE.

 

(B)       APPLICABLE PERCENTAGE.  “APPLICABLE PERCENTAGE” MEANS A PERCENTAGE
WHICH IS EQUAL TO THE LESSER OF:

 

(1)                                  TWO PERCENT (2%) MULTIPLIED BY THE
PARTICIPANT’S NUMBER OF YEARS OF SERVICE; OR

 

(2)                                  TWENTY PERCENT (20%).

 

(C)       AVERAGE CREDITED COMPENSATION.  “AVERAGE CREDITED COMPENSATION” MEANS
A PARTICIPANT’S AVERAGE ANNUAL CREDITED COMPENSATION DURING THE FIVE CONSECUTIVE
YEARS OF SERVICE DURING WHICH THE PARTICIPANT HAD THE GREATEST AGGREGATE
CREDITED COMPENSATION.  IF THE PARTICIPANT DOES NOT HAVE FIVE YEARS OF SERVICE,
THE PARTICIPANT’S AVERAGE CREDITED COMPENSATION SHALL BE THE PARTICIPANT’S
AVERAGE ANNUAL CREDITED COMPENSATION OVER THE PARTICIPANT’S ACTUAL NUMBER OF
YEARS OF SERVICE.

 

(D)       CREDITED COMPENSATION.  A PARTICIPANT’S “CREDITED COMPENSATION” FOR A
PLAN YEAR MEANS THE COMPENSATION PAID TO THE PARTICIPANT BY THE PARTICIPANT’S
PARTICIPATING EMPLOYER DURING SUCH PLAN YEAR AS DETERMINED IN ACCORDANCE WITH
SECTION 414(Q)(7)) OF THE CODE.  HOWEVER, A PARTICIPANT’S CREDITED COMPENSATION
FOR A PLAN YEAR SHALL NOT INCLUDE AN AMOUNT IN EXCESS OF TWO HUNDRED THOUSAND
DOLLARS ($200,000), PROVIDED THAT THAT LIMIT SHALL BE INCREASED TO CONFORM TO
ANY COST OF LIVING ADJUSTMENT MADE TO THE LIMIT BY THE SECRETARY OF THE TREASURY
OR THE SECRETARY’S DELEGATE.

 

(E)       DETERMINATION DATE.  “DETERMINATION DATE” FOR A PLAN YEAR OF A PLAN
MEANS THE LAST DAY OF THE PRECEDING PLAN YEAR OF THAT PLAN OR, IN THE CASE OF
THE FIRST PLAN YEAR, THE LAST DAY OF SUCH PLAN YEAR.

 

44

--------------------------------------------------------------------------------


 

(F)       FIVE PERCENT OWNER.  “FIVE PERCENT OWNER” MEANS EITHER:

 

(1)                                  IF THE EMPLOYER IS A CORPORATION, ANY
PERSON WHO OWNS (OR IS CONSIDERED AS OWNING WITHIN THE MEANING OF SECTION 318 OF
THE CODE) MORE THAN FIVE PERCENT (5%) OF THE OUTSTANDING STOCK OF THE
CORPORATION OR STOCK POSSESSING MORE THAN FIVE PERCENT (5%) OF THE TOTAL
COMBINED VOTING POWER OF ALL STOCK OF THE CORPORATION, OR

 

(2)                                  IF THE EMPLOYER IS NOT A CORPORATION, ANY
PERSON WHO OWNS MORE THAN FIVE PERCENT (5%) OF THE CAPITAL OR PROFITS INTEREST
IN THE EMPLOYER (THE RULES OF SECTION 318 SHALL APPLY IN A SIMILAR MANNER TO THE
WAY THEY APPLY TO OWNERSHIP IN A CORPORATION).

 

The rules of Section 318 shall be applied by using a 5% test in lieu of the 50%
test set forth in Subparagraph (a)(2)(C) of that section.

 

(G)       KEY EMPLOYEE.  A “KEY EMPLOYEE” IS ANY EMPLOYEE OR FORMER EMPLOYEE
(AND THE BENEFICIARIES OF SUCH EMPLOYEE) OF A PARTICIPATING EMPLOYER WHO AT ANY
TIME DURING THE “DETERMINATION PERIOD” WAS AN OFFICER OF THE PARTICIPATING
EMPLOYER OR ONE OF ITS RELATED EMPLOYERS HAVING CREDITED COMPENSATION IN EXCESS
OF 50% OF THE DOLLAR LIMITATION IN EFFECT UNDER SECTION 415(C)(1)(A) OF THE
INTERNAL REVENUE CODE (FOR PURPOSES OF DETERMINING THOSE OFFICERS, INDIVIDUALS
DESCRIBED IN SUBPARAGRAPH (3)(A) OF THE DEFINITION OF HIGHLY COMPENSATED
EMPLOYEES SHALL BE EXCLUDED), AN OWNER (OR CONSIDERED AN OWNER UNDER SECTION 318
OF THE CODE AS MODIFIED FOR PURPOSES OF DETERMINING FIVE PERCENT OWNERS) OF ONE
OF THE TEN LARGEST INTERESTS (IF TWO INDIVIDUALS HAVE THE SAME INTEREST, THE
INDIVIDUAL HAVING THE GREATEST ANNUAL CREDITED COMPENSATION SHALL BE TREATED AS
HAVING THE LARGEST INTEREST) IN THE PARTICIPATING EMPLOYER AND ITS RELATED
EMPLOYERS IF SUCH INDIVIDUAL’S CREDITED COMPENSATION FROM THOSE EMPLOYERS
EXCEEDS THE DOLLAR LIMITATION UNDER SECTION 415(C)(1)(A) OF THE CODE, A FIVE
PERCENT OWNER OF THE PARTICIPATING EMPLOYER OR ONE OF ITS RELATED EMPLOYERS, OR
A ONE PERCENT (1%) OWNER OF THE PARTICIPATING EMPLOYER OR ONE OF ITS RELATED
EMPLOYERS WHO HAS AN ANNUAL CREDITED COMPENSATION OF MORE THAN $150,000 FROM THE
PARTICIPATING EMPLOYER AND ITS RELATED EMPLOYERS.  THE “DETERMINATION PERIOD” IS
THE PLAN YEAR IN WHICH THE “DETERMINATION DATE” OCCURS AND THE FOUR PRECEDING
PLAN YEARS.  THE DETERMINATION OF WHO IS A KEY EMPLOYEE SHALL BE MADE IN
ACCORDANCE WITH SECTION 416(I)(1) OF THE CODE AS APPLIED TO EMPLOYEES OF THE
PARTICIPATING EMPLOYER OR ITS RELATED EMPLOYERS.

 

(H)       PRESENT VALUE OF ACCRUED BENEFIT.

 

(1)                                  THE “PRESENT VALUE OF ACCRUED BENEFITS” OF
A PARTICIPANT UNDER A DEFINED BENEFIT PLAN AS OF THE PLAN’S DETERMINATION DATE
IS THE PRESENT VALUE OF THAT PARTICIPANT’S ACCRUED BENEFIT AS OF THE VALUATION
DATE WHICH FALLS WITHIN A 12 MONTH PERIOD ENDING ON THE DETERMINATION DATE.  IT
SHALL BE DETERMINED AS IF THE PARTICIPANT INCURRED A TERMINATION OF SERVICE AS
OF THE VALUATION DATE.  FURTHER, THE AMOUNT SHALL BE DETERMINED BY AN ACTUARY
SELECTED BY THE ADMINISTRATOR USING THE ASSUMPTIONS SPECIFIED IN THE DEFINITION
OF ACTUARIAL EQUIVALENT EXCEPT THAT THE INTEREST RATE SHALL BE FIVE PERCENT
(5%).

 

(2)                                  THE “PRESENT VALUE OF ACCRUED BENEFITS” OF
A PARTICIPANT UNDER A DEFINED CONTRIBUTION PLAN AS OF ITS DETERMINATION DATE IS
THE SUM OF (A) THE PARTICIPANT’S INDIVIDUAL ACCOUNT BALANCE AS OF THE MOST
RECENT VALUATION DATE OCCURRING WITHIN A 12 MONTH PERIOD ENDING ON THE
DETERMINATION DATE AND (B) ANY CONTRIBUTIONS DUE TO BE ALLOCATED TO THE
PARTICIPANT’S ACCOUNT BALANCE AS OF THE DETERMINATION DATE.

 

(I)       SUPER TOP HEAVY PLAN.  “SUPER TOP HEAVY PLAN” MEANS A PLAN WHICH WOULD
BE CONSIDERED A TOP HEAVY PLAN EVEN IF THE FIGURE “NINETY PERCENT (90%)” WERE
SUBSTITUTED FOR THE FIGURE “SIXTY PERCENT (60%)” IN EACH PLACE THAT THE LATTER
FIGURE APPEARS IN THE DEFINITION OF TOP HEAVY PLAN.

 

(J)       TOP HEAVY PLAN.  A DETERMINATION OF WHETHER OR NOT THIS PLAN IS A “TOP
HEAVY PLAN” WITH RESPECT TO A PARTICIPATING EMPLOYER FOR A PLAN YEAR SHALL BE
MADE AS OF THE DETERMINATION DATE FOR THAT PLAN YEAR AS FOLLOWS:

 

45

--------------------------------------------------------------------------------


 

(1)                                  EACH PARTICIPATING EMPLOYER AND ITS RELATED
EMPLOYERS SHALL BE TREATED AS ONE EMPLOYER REFERRED TO AS THE “PARTICIPATING
EMPLOYER”) FOR PURPOSES OF DETERMINATIONS MADE UNDER THIS SUBSECTION.

 

(2)                                  IF THIS PLAN IS NOT AGGREGATED WITH OTHER
PLANS IN ACCORDANCE WITH THE FOLLOWING SUBSECTIONS, IT SHALL BE CONSIDERED A TOP
HEAVY PLAN WITH RESPECT TO A PARTICIPATING EMPLOYER IF THE PRESENT VALUE OF
ACCRUED BENEFITS UNDER THE PLAN FOR KEY EMPLOYEES OF A PARTICIPATING EMPLOYER
EXCEEDS SIXTY PERCENT (60%) OF THE PRESENT VALUE OF ACCRUED BENEFITS FOR ALL
EMPLOYEES (AND THEIR BENEFICIARIES) OF THE PARTICIPATING EMPLOYER.

 

(3)                                  IF A PARTICIPATING EMPLOYER MAINTAINS ANY
OTHER DEFINED BENEFIT OR DEFINED CONTRIBUTION PLANS IN WHICH A KEY EMPLOYEE ALSO
PARTICIPATES OR MAINTAINS ANY SUCH PLANS WHICH PERMIT THIS PLAN TO MEET THE
COVERAGE REQUIREMENTS OF SECTION 401(A)(4) OR SECTION 410 OF THE INTERNAL
REVENUE CODE, THEN SUCH PLANS SHALL BE AGGREGATED WITH THIS PLAN FOR PURPOSES OF
DETERMINING WHETHER THE PLAN IS A TOP HEAVY PLAN.

 

(4)                                  IN ADDITION TO THE REQUIRED AGGREGATION
JUST DESCRIBED, A PARTICIPATING EMPLOYER MAY AGGREGATE OTHER DEFINED
CONTRIBUTION AND DEFINED BENEFIT PLANS WITH THIS PLAN WHICH ARE MAINTAINED BY
THE PARTICIPATING EMPLOYER IF SUCH PERMISSIVE AGGREGATION THEREBY ELIMINATES THE
STATUS OF THIS PLAN AS A TOP HEAVY PLAN UNDER THE FOLLOWING SUBSECTION AND IF
THE AGGREGATED PLANS WOULD CONTINUE TO MEET THE REQUIREMENTS OF SECTIONS
401(A)(4) AND 410 OF THE INTERNAL REVENUE CODE WHEN TAKING THE PLANS INTO
ACCOUNT TOGETHER.

 

(5)                                  THIS PLAN SHALL BE CONSIDERED A TOP HEAVY
PLAN WITH RESPECT TO A PARTICIPATING EMPLOYER ONLY IF THE SUM OF THE PRESENT
VALUES OF ACCRUED BENEFITS FOR KEY EMPLOYEES OF THE PARTICIPATING EMPLOYER UNDER
ALL DEFINED BENEFIT AND DEFINED CONTRIBUTION PLANS INCLUDED IN A GROUP OF PLANS
AGGREGATED IN ACCORDANCE WITH THE PRECEDING SUBSECTIONS EXCEEDS SIXTY PERCENT
(60%) OF A SIMILAR SUM FOR ALL EMPLOYEES (AND THEIR BENEFICIARIES) OF THE
PARTICIPATING EMPLOYER.  SAID PRESENT VALUES SHALL ALL BE DETERMINED AS OF THE
DETERMINATION DATES WHICH FALL WITHIN THE CALENDAR YEAR THAT THIS PLAN’S
DETERMINATION DATE FALLS.

 

(6)                                  FOR PURPOSES OF DETERMINING A PARTICIPANT’S
PRESENT VALUE OF ACCRUED BENEFITS UNDER A DEFINED CONTRIBUTION OR DEFINED
BENEFIT PLAN, SUCH PRESENT VALUE SHALL BE INCREASED BY THE AGGREGATE
DISTRIBUTIONS MADE WITH RESPECT TO SUCH PARTICIPANT UNDER THE PLAN DURING THE
FIVE YEAR PERIOD ENDING ON THE PLAN’S DETERMINATION DATE.  THE PRECEDING
SENTENCE SHALL ALSO APPLY TO DISTRIBUTIONS UNDER A TERMINATED PLAN WHICH IF IT
HAD NOT BEEN TERMINATED WOULD HAVE BEEN REQUIRED TO BE INCLUDED IN AN
AGGREGATION GROUP.

 

(7)                                  FOR PURPOSES OF THIS SUBSECTION, THE
PRESENT VALUE OF ACCRUED BENEFITS FOR AN INDIVIDUAL WHO WAS A KEY EMPLOYEE BUT
IS NO LONGER A KEY EMPLOYEE SHALL NOT BE TAKEN INTO ACCOUNT.

 

(8)                                  ADJUSTMENT SHALL BE MADE TO THE PRESENT
VALUES OF ACCRUED BENEFITS TO ACCOUNT FOR ROLLOVERS AND PLAN TO PLAN TRANSFERS. 
IN THE CASE OF UNRELATED ROLLOVERS AND TRANSFERS, WHICH ARE THOSE INITIATED BY
AN INDIVIDUAL AND MADE FROM A PLAN MAINTAINED BY ONE EMPLOYER TO A PLAN
MAINTAINED BY ANOTHER EMPLOYER, THE PLAN MAKING THE DISTRIBUTION COUNTS IT AS A
DISTRIBUTION FOR PURPOSES OF SUBSECTION (J)(6) OF THIS SECTION, AND THE PLAN
ACCEPTING THE DISTRIBUTION DOES NOT CONSIDER THE DISTRIBUTION PART OF THE
ACCRUED BENEFITS UNDER THAT PLAN IF SUCH DISTRIBUTION WAS ACCEPTED AFTER
DECEMBER 31, 1983, BUT CONSIDERS IT PART OF SAID ACCRUED BENEFITS IF THE
DISTRIBUTION WAS ACCEPTED ON OR PRIOR TO DECEMBER 31, 1983.  IN THE CASE OF
RELATED ROLLOVERS AND TRANSFERS, WHICH ARE THOSE EITHER NOT INITIATED BY AN
INDIVIDUAL OR MADE TO A PLAN MAINTAINED BY THE SAME EMPLOYER, THE PLAN PROVIDING
THE DISTRIBUTION DOES NOT COUNT THE DISTRIBUTION AS A DISTRIBUTION UNDER
SUBSECTION (J)(6) OF THIS SECTION AND THE PLAN ACCEPTING THE DISTRIBUTED AMOUNT
COUNTS THE DISTRIBUTION AS PART OF THE ACCRUED BENEFITS UNDER THAT PLAN.

 

46

--------------------------------------------------------------------------------


 

(9)                                  FOR PLAN YEARS BEGINNING AFTER DECEMBER 3L,
L984, THE ACCRUED BENEFIT OF AN EMPLOYEE WHO HAS NOT PERFORMED ANY SERVICE FOR
THE PARTICIPATING EMPLOYER DURING THE FIVE YEAR PERIOD ENDING ON THE
DETERMINATION DATE IS EXCLUDED FROM THE DETERMINATION MADE UNDER THIS
SUBSECTION.

 

(K)       VALUATION DATE.

 

(1)                                  “VALUATION DATE” IN THE CASE OF A DEFINED
CONTRIBUTION PLAN MEANS A DATE ON WHICH INDIVIDUAL ACCOUNTS ARE VALUED.

 

(2)                                  IN THE CASE OF A DEFINED BENEFIT PLAN,
“VALUATION DATE” MEANS THE DATE ON WHICH PLAN COSTS ARE DETERMINED FOR PURPOSES
OF THE MINIMUM FUNDING RULES UNDER ERISA.

 

(L)       YEARS OF SERVICE  A PARTICIPANT’S “YEARS OF SERVICE” FOR PURPOSES OF
THE PRECEDING DEFINITIONS MEANS “PLAN YEARS” BEGINNING AFTER DECEMBER 31, 1983
DURING WHICH THE PLAN WAS A TOP HEAVY PLAN WITH RESPECT TO THE PARTICIPANT’S
PARTICIPATING EMPLOYER AND IN WHICH THE PARTICIPANT COMPLETES A YEAR OF VESTING
SERVICE.

 

ARTICLE XI.
Miscellaneous


 

SECTION 11.1.                             PROCEDURES AND OTHER MATTERS REGARDING
DOMESTIC RELATIONS ORDERS.

 

(A)       TO THE EXTENT PROVIDED IN ANY QUALIFIED DOMESTIC RELATIONS ORDER, THE
FORMER SPOUSE OF A PARTICIPANT SHALL BE TREATED AS A SURVIVING SPOUSE OF SUCH
PARTICIPANT FOR PURPOSES OF ANY BENEFIT PAYABLE IN THE QUALIFIED JOINT AND
SURVIVOR ANNUITY FORM OR AS A QUALIFIED PRERETIREMENT SURVIVOR ANNUITY AND ANY
CURRENT SPOUSE OF THE PARTICIPANT SHALL NOT BE TREATED AS A SPOUSE OF THE
PARTICIPANT FOR THAT PURPOSE.

 

(B)       THE PLAN SHALL NOT BE TREATED AS FAILING TO MEET THE REQUIREMENTS OF
THE INTERNAL REVENUE CODE WHICH PROHIBIT PAYMENT OF BENEFITS BEFORE THE
PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH ALL PARTICIPATING EMPLOYERS SOLELY
BY REASON OF PAYMENTS TO AN ALTERNATE PAYEE PURSUANT TO A QUALIFIED DOMESTIC
RELATIONS ORDER.

 

(C)       IN THE CASE OF ANY DOMESTIC RELATIONS ORDER RECEIVED BY THE PLAN:

 

(1)                                  THE ADMINISTRATOR SHALL PROMPTLY NOTIFY THE
PARTICIPANT AND ANY OTHER ALTERNATE PAYEE OF THE RECEIPT OF SUCH ORDER AND THE
PLAN’S PROCEDURES FOR DETERMINING THE QUALIFIED STATUS OF DOMESTIC RELATIONS
ORDERS, AND

 

(2)                                  WITHIN A REASONABLE PERIOD AFTER RECEIPT OF
SUCH ORDER, THE ADMINISTRATOR SHALL DETERMINE WHETHER SUCH ORDER IS A QUALIFIED
DOMESTIC RELATIONS ORDER AND NOTIFY THE PARTICIPANT AND EACH ALTERNATE PAYEE OF
SUCH DETERMINATION.

 

The Administrator shall establish reasonable procedures to determine the
qualified status of Domestic Relations Orders and to administer distributions
under such qualified orders.

 

(D)       DURING ANY PERIOD IN WHICH THE ISSUE OF WHETHER A DOMESTIC RELATIONS
ORDER IS A QUALIFIED DOMESTIC RELATIONS ORDER IS BEING DETERMINED BY THE
ADMINISTRATOR, BY A COURT OF COMPETENT JURISDICTION, OR OTHERWISE, THE
ADMINISTRATOR SHALL SEPARATELY ACCOUNT FOR THE AMOUNTS (REFERRED TO HEREINAFTER
AS THE “SEGREGATED AMOUNTS”) WHICH WOULD HAVE BEEN PAYABLE TO THE ALTERNATE
PAYEE DURING SUCH PERIOD IF THE ORDER HAD BEEN DETERMINED TO BE A QUALIFIED
DOMESTIC RELATIONS ORDER.  IF WITHIN THE EIGHTEEN (18) MONTH PERIOD BEGINNING
WITH THE DATE ON WHICH THE FIRST PAYMENT WOULD BE REQUIRED TO BE MADE UNDER THE
DOMESTIC RELATIONS ORDER, THE ORDER OR MODIFICATION THEREOF IS DETERMINED TO BE
A QUALIFIED DOMESTIC RELATIONS ORDER, THE ADMINISTRATOR SHALL PAY THE SEGREGATED
AMOUNTS (INCLUDING ANY INTEREST THEREON) TO THE PERSON OR PERSONS ENTITLED
THERETO.  IF WITHIN THAT EIGHTEEN (18) MONTH PERIOD EITHER

 

47

--------------------------------------------------------------------------------


 

(1) it is determined that the order is not a Qualified Domestic Relations Order,
or (2) the issue as to whether such order is a Qualified Domestic Relations
Order is not resolved, then the Administrator shall pay the segregated amounts
(including any interest thereon) to the person or persons who would have been
entitled to such amounts if there had been no order.  Any determination that an
order is a Qualified Domestic Relations Order which is made after the close of
that eighteen–month period shall be applied prospectively only.


 

SECTION 11.2.                             TRANSFER TO OR FROM QUALIFIED PLAN.

 

(A)                                  ASSETS HELD BY THE FUNDING MEDIUM OR BY ANY
OTHER PLAN OR TRUST WHICH IS QUALIFIED UNDER SECTION 401(A) OF THE CODE ON
BEHALF OF AN EMPLOYEE OR A PARTICIPANT MAY BE TRANSFERRED BETWEEN THE FUNDING
MEDIUM AND SUCH OTHER PLAN OR TRUST (PROVIDED THAT PROPER NOTICE IS GIVEN TO THE
INTERNAL REVENUE SERVICE AS MAY BE REQUIRED).  THE ADMINISTRATOR SHALL DETERMINE
WHETHER TO ALLOW SUCH TRANSFER AND THEN SHALL INFORM THE FUNDING MEDIUM OF ITS
DECISION AND DIRECT IT ACCORDINGLY.

 

(B)                                 ALL SUCH ASSETS TRANSFERRED TO THE FUNDING
MEDIUM SHALL BE SEGREGATED OR NOT SEGREGATED AS THE ADMINISTRATOR MAY
DETERMINE.  ANY OPTIONAL FORM OF DISTRIBUTION, EARLY RETIREMENT BENEFIT, OR
RETIREMENT-TYPE SUBSIDY WHICH WAS APPLICABLE TO SUCH ASSETS UNDER THE
TRANSFERRING PLAN SHALL CONTINUE TO APPLY WITH RESPECT TO THE PORTION OF A
PARTICIPANT’S ACCRUED BENEFIT ATTRIBUTABLE TO SUCH ASSETS.  THE ADMINISTRATOR
SHALL PERMIT A PARTICIPANT TO ELECT SUCH AN OPTIONAL FORM, EARLY RETIREMENT
BENEFIT, OR SUBSIDY, BUT SUCH ELECTION WILL ONLY APPLY TO SUCH PORTION OF THE
PARTICIPANT’S ACCRUED BENEFIT.  FOR PURPOSES OF THIS SUBSECTION, A
RETIREMENT-TYPE SUBSIDY SHALL APPLY ONLY WITH RESPECT TO A PARTICIPANT WHO
SATISFIES THE CONDITIONS FOR THE SUBSIDY CONTAINED IN THE TRANSFERRING PLAN.

 

(C)                                  IF THE ADMINISTRATOR PERMITS A TRANSFER OF
ASSETS TO THE PLAN AS DESCRIBED IN SUBSECTION (A), SUCH PARTICIPANT’S ACCRUED
BENEFIT UNDER THE PLAN FROM WHICH SUCH ASSETS WERE TRANSFERRED SHALL BE ADDED TO
THE PARTICIPANT’S ACCRUED BENEFIT UNDER THIS PLAN.

 

(D)                                 IF ANY ASSETS ARE TRANSFERRED FROM THE
FUNDING MEDIUM ON BEHALF OF A PARTICIPANT PURSUANT TO A DIRECTION DESCRIBED IN
SECTION 12.2(A), THE ACCRUED BENEFIT OF THAT PARTICIPANT SHALL BE REDUCED (BUT
NOT BELOW ZERO) IN PROPORTION TO THE RATIO OF THE VALUE OF THOSE ASSETS TO THE
ACTUARIAL VALUE OF THE PARTICIPANT’S ACCRUED BENEFIT BEFORE THE TRANSFER.


 

SECTION 11.3.                             LEASED EMPLOYEES.  ANY LEASED EMPLOYEE
SHALL BE TREATED AS AN EMPLOYEE OF THE RECIPIENT EMPLOYER FOR THE PURPOSES SET
FORTH IN SECTION 414(N)(3) OF THE CODE, HOWEVER, CONTRIBUTIONS OR BENEFITS
PROVIDED BY THE “LEASING ORGANIZATION” WHICH ARE ATTRIBUTABLE TO SERVICES
PERFORMED FOR THE RECIPIENT EMPLOYER SHALL BE TREATED AS PROVIDED BY THE
RECIPIENT EMPLOYER.  THE PRECEDING SENTENCE SHALL NOT APPLY TO ANY LEASED
EMPLOYEE FOR A PLAN YEAR IF LEASED EMPLOYEES CONSTITUTE LESS THAN 20% OF A
RECIPIENT EMPLOYER’S “NON-HIGHLY COMPENSATED WORKFORCE” (AS DEFINED IN SECTION
414(N)(5)(C)(II) OF THE CODE) DURING THAT PLAN YEAR AND SUCH EMPLOYEE IS COVERED
BY A MONEY PURCHASE PENSION PLAN PROVIDING: (A) A NONINTEGRATED EMPLOYER
CONTRIBUTION RATE OF AT LEAST TEN PERCENT OF COMPENSATION (AS DEFINED IN SECTION
415(C)(3) OF THE CODE, BUT INCLUDING AMOUNTS CONTRIBUTED PURSUANT TO A SALARY
REDUCTION AGREEMENT WHICH ARE EXCLUDABLE FROM SUCH EMPLOYEE’S GROSS INCOME UNDER
SECTION 125, SECTION 402(A)(8), SECTION 402(H), OR SECTION 403(B) OF THE CODE),
(B) IMMEDIATE PARTICIPATION (EXCEPT IN THE CASE OF AN INDIVIDUAL WHOSE
COMPENSATION (AS DEFINED IN THIS SECTION) FROM THE LEASING ORGANIZATION IN EACH
OF FOUR CONSECUTIVE PLAN YEARS ENDING WITH THE PLAN YEAR OF THE DETERMINATION IS
LESS THAN $1,000), AND (C) FULL AND IMMEDIATE VESTING.


 

SECTION 11.4.                             TRANSITIONAL RULE.

 

(A)                                  ANY LIVING PARTICIPANT NOT RECEIVING
BENEFITS ON AUGUST 23, 1984, WHO WOULD OTHERWISE NOT RECEIVE THE BENEFITS
DESCRIBED BY SECTIONS 4.8 AND 4.9 SHALL BE COVERED BY SAID SECTIONS IF SUCH
PARTICIPANT IS CREDITED WITH AT LEAST ONE HOUR OF SERVICE FOR A PARTICIPATING
EMPLOYER OR RELATED EMPLOYER UNDER THE PLAN OR A PRIOR PLAN DESCRIBED IN THE
DEFINITION OF ACCRUED BENEFITS IN A PLAN YEAR BEGINNING ON

 

48

--------------------------------------------------------------------------------


 

OR AFTER JANUARY 1, 1976, AND SUCH PARTICIPANT HAD AT LEAST TEN (10) YEARS OF
VESTING SERVICE WHEN THE PARTICIPANT INCURRED A TERMINATION OF SERVICE.

 

(B)       ANY LIVING PARTICIPANT NOT RECEIVING BENEFITS ON AUGUST 23, 1984, WHO
WAS CREDITED WITH AT LEAST ONE HOUR OF SERVICE FOR A PARTICIPATING EMPLOYER OR
RELATED EMPLOYER UNDER THE PLAN OR A PRIOR PLAN ON OR AFTER SEPTEMBER 2, 1974,
AND WHO WAS NOT OTHERWISE CREDITED WITH ANY SERVICE IN A PLAN YEAR BEGINNING ON
OR AFTER JANUARY 1, 1976, MUST BE GIVEN THE OPPORTUNITY TO HAVE THE
PARTICIPANT’S BENEFITS PAID IN ACCORDANCE WITH SUBSECTION (D) OF THIS SECTION.

 

(C)       THE OPPORTUNITY TO MAKE ELECTIONS UNDER THE PRIOR PROVISIONS OF THIS
SECTION MUST BE AFFORDED TO THE REFERRED TO PARTICIPANTS DURING THE PERIOD
COMMENCING ON AUGUST 23, 1984 AND ENDING ON THE DATE BENEFITS WOULD OTHERWISE
COMMENCE TO SAID PARTICIPANTS UNDER THE PLAN.

 

(D)       ANY PARTICIPANT WHO HAS MADE THE ELECTION DESCRIBED IN SUBSECTION (B)
OF THIS SECTION AND ANY PARTICIPANT WHO MEETS THE REQUIREMENTS OF SUBSECTION (A)
EXCEPT THAT SUCH PARTICIPANT DOES NOT HAVE AT LEAST TEN (10) YEARS OF VESTING
SERVICE WHEN THE PARTICIPANT INCURS A TERMINATION OF SERVICE, SHALL HAVE THE
PARTICIPANT’S BENEFITS DISTRIBUTED IN ACCORDANCE WITH THE FOLLOWING REQUIREMENTS
IF BENEFITS WOULD HAVE BEEN PAYABLE IN THE FORM OF A LIFE ANNUITY:

 

(1)       IF BENEFITS IN THE FORM OF A LIFE ANNUITY BECOME PAYABLE TO A MARRIED
PARTICIPANT WHO:

 

(A)                              BEGINS TO RECEIVE PAYMENTS UNDER THE PLAN ON OR
AFTER THE PARTICIPANT’S NORMAL RETIREMENT AGE; OR

 

(B)                                DIES ON OR AFTER THE PARTICIPANT’S NORMAL
RETIREMENT AGE WHILE STILL WORKING FOR A PARTICIPATING OR RELATED EMPLOYER; OR

 

(C)                                BEGINS TO RECEIVE PAYMENTS UNDER THE PLAN ON
OR AFTER THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT AGE; OR

 

(D)                               INCURS A TERMINATION OF SERVICE ON OR AFTER
ATTAINING THE PARTICIPANT’S NORMAL RETIREMENT AGE (OR THE QUALIFIED EARLY
RETIREMENT AGE) AND AFTER SATISFYING THE ELIGIBILITY REQUIREMENTS FOR THE
PAYMENT OF BENEFITS UNDER THE PLAN AND THEREAFTER DIES BEFORE BEGINNING TO
RECEIVE SUCH BENEFITS;

 

then such benefits will be received under this Plan in the Qualified Joint and
Survivor Annuity Form unless the Participant has elected otherwise during the
election period.  The election period must begin at least six months before the
Participant attains the Participant’s qualified early retirement age and must
end no earlier than 90 days before the commencement of the Participant’s
benefits.  Any election hereunder will be in writing and may be changed by the
Participant at any time during the election period.

 

(2)       FOR PURPOSES OF THIS SUBSECTION (D), QUALIFIED EARLY RETIREMENT AGE IS
THE LATEST OF:

 

(A)                              THE EARLIEST DATE, UNDER THE PLAN, ON WHICH THE
PARTICIPANT MAY ELECT TO RECEIVE RETIREMENT BENEFITS,

 

(B)                                THE FIRST DAY OF THE ONE HUNDRED TWENTIETH
MONTH BEGINNING BEFORE THE DATE THE PARTICIPANT REACHES THE PARTICIPANT’S NORMAL
RETIREMENT AGE, OR

 

(C)                                THE DATE THAT THE PARTICIPANT BECOMES A
COVERED EMPLOYEE.

 

(E)       NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE SPOUSAL CONSENT
PROVISIONS OF SECTION 4.9 OF THE PLAN CONCERNING AN ELECTION OUT OF THE
QUALIFIED JOINT AND SURVIVOR ANNUITY FORM, SHALL

 

49

--------------------------------------------------------------------------------


 

BE APPLICABLE AFTER DECEMBER 31, 1984 TO A PARTICIPANT WHO HAS AT LEAST ONE (1)
HOUR OF SERVICE FOR A PARTICIPATING EMPLOYER OR RELATED EMPLOYER UNDER THE PLAN
ON OR AFTER AUGUST 23, 1984.


 


SECTION 11.5.                             SPECIAL RULES FOR DETERMINING ACCRUED
BENEFIT.

 


(A)                                  FOR PLAN YEARS BEGINNING BEFORE THE DATE
SECTION 411 OF THE INTERNAL REVENUE CODE BECAME APPLICABLE TO THE PLAN, A
PARTICIPANT’S ACCRUED BENEFIT SHALL BE THE GREATER OF THAT PROVIDED BY THE PLAN,
OR ONE–HALF OF THE BENEFIT WHICH WOULD HAVE ACCRUED HAD THE PROVISIONS OF THE
PLAN AS IN EFFECT ON THAT DATE BEEN IN EFFECT DURING THOSE PLAN YEARS.  IN THE
EVENT THE ACCRUED BENEFIT AS OF THE DATE SECTION 411 OF THE INTERNAL REVENUE
CODE BECAME EFFECTIVE AS TO THE PLAN IS LESS THAN THAT PROVIDED UNDER THE PLAN
AS IN EFFECT ON THAT DATE, SUCH DIFFERENCE SHALL BE ACCRUED IN ACCORDANCE WITH
THE PLAN AS IN EFFECT ON THAT DATE.

 


(B)                                 A PARTICIPANT’S ACCRUED BENEFIT MAY NOT BE
REDUCED ON ACCOUNT OF ANY INCREASE IN THE PARTICIPANT’S AGE OR YEARS OF BENEFIT
OR VESTING SERVICE.  HOWEVER, THE PRECEDING SENTENCE SHALL NOT APPLY TO SOCIAL
SECURITY SUPPLEMENTS PROVIDED BEFORE THE AGE WHEN A PARTICIPANT IS ENTITLED TO
OLD AGE INSURANCE BENEFITS, UNREDUCED ON ACCOUNT OF AGE, UNDER TITLE II OF THE
SOCIAL SECURITY ACT, AS AMENDED (PROVIDED THAT THE SUPPLEMENT DOES NOT EXCEED
SUCH OLD AGE INSURANCE BENEFIT).


 


SECTION 11.6.                             DELEGATION OF AUTHORITY.

 


(A)                                  EXCEPT WHEN THE MANAGING BODY OF A
PARTICIPATING EMPLOYER IS SPECIFICALLY IDENTIFIED AS HAVING THE AUTHORITY OR
RESPONSIBILITY TO DO OR PERFORM ANY ACT OR MATTER OR THING, WHENEVER THE
PARTICIPATING EMPLOYER, UNDER THE TERMS OF THE PLAN, IS PERMITTED OR REQUIRED TO
DO OR PERFORM ANY ACT OR MATTER OR THING, IT SHALL BE DONE AND PERFORMED BY THE
CHIEF EXECUTIVE OFFICER OF THE PARTICIPATING EMPLOYER OR SUCH OFFICER’S
DELEGATE.

 


(B)                                 NOTWITHSTANDING SUBSECTION (A), EXCEPT WHEN
THE MANAGING BODY OF THE COMPANY OR ADMINISTRATIVE COMMITTEE IS SPECIFICALLY
IDENTIFIED AS HAVING THE AUTHORITY OR RESPONSIBILITY TO DO OR PERFORM ANY ACT OR
MATTER OR THING FOR THE COMPANY, WHENEVER THE COMPANY (AS OPPOSED TO A
PARTICIPATING EMPLOYER), UNDER THE TERMS OF THE PLAN, IS PERMITTED OR REQUIRED
TO DO OR PERFORM ANY ACT OR MATTER OR THING, IT SHALL BE DONE AND PERFORMED IN
THE COMPANY’S NAME BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY OR HIS
DELEGATE, WHICH MAY BE THE ADMINISTRATIVE COMMITTEE.

 


(C)                                  CHIEF EXECUTIVE OFFICERS OF THE COMPANY AND
OTHER PARTICIPATING EMPLOYERS HAVE BEEN GIVEN CERTAIN POWERS UNDER THIS PLAN. 
IN THE DISCRETION OF SUCH AN OFFICER, SUCH OFFICER MAY DELEGATE A PORTION OR ALL
OF ANY OF SUCH POWERS TO ANOTHER PERSON, EXCEPT THAT THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY MAY NOT DELEGATE ANY AMENDMENT POWERS TO ANOTHER PERSON.  ANY
PERSON NEEDING EVIDENCE OF THAT DELEGATION OF AUTHORITY MAY REQUEST AND SHALL BE
FURNISHED WITH A COPY OF A CERTIFICATE EXECUTED BY THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY OR OTHER PARTICIPATING EMPLOYER DESIGNATING THE PERSON WHO HAS
BEEN DELEGATED SUCH AUTHORITY.


 


SECTION 11.7.                             RESTATEMENT EFFECTIVE UPON RECEIPT OF
DETERMINATION LETTER.

 


(A)                                  THIS RESTATEMENT SHALL NOT BECOME EFFECTIVE
AS TO A PARTICIPATING EMPLOYER UNLESS THE INTERNAL REVENUE SERVICE ISSUES
DETERMINATIONS OR RULINGS (1) WHICH ARE ACCEPTABLE TO THE COMPANY OR (2) WHICH
ARE TO THE EFFECT THAT THE PLAN MEETS THE REQUIREMENTS OF SECTION 401(A) OF THE
INTERNAL REVENUE CODE AND THAT THE TRUST IS EXEMPT UNDER SECTION 501(A) OF THE
INTERNAL REVENUE CODE; AND, IF SUCH DETERMINATIONS OR RULINGS ARE ISSUED, THIS
RESTATEMENT SHALL BECOME EFFECTIVE AS OF THE EFFECTIVE DATE OF THIS
RESTATEMENT.  PENDING RECEIPT OF SUCH DETERMINATIONS OR RULINGS BY THE INTERNAL
REVENUE SERVICE, THE PARTICIPATING EMPLOYERS AND THE FUNDING MEDIUM ARE HEREBY
AUTHORIZED TO PROCEED AS IF THIS RESTATEMENT HAD BECOME EFFECTIVE ON THE
EFFECTIVE DATE OF THIS RESTATEMENT AND NONE OF THEM SHALL BE SUBJECT TO ANY
LIABILITY IN DOING SO IF THIS RESTATEMENT DOES NOT BECOME EFFECTIVE, AND NO
EMPLOYEE OR FORMER EMPLOYEE OR HIS OR HER BENEFICIARY SHALL ACQUIRE ANY
ADDITIONAL RIGHTS BECAUSE OF SUCH ACTION IF THIS RESTATEMENT DOES NOT BECOME
EFFECTIVE.

 

50

--------------------------------------------------------------------------------


 


(B)                                 IF THE PLAN DOES NOT RECEIVE RULINGS WHICH
ARE ACCEPTABLE TO THE COMPANY, OR WHICH ARE TO THE EFFECT THAT THE PLAN IS
QUALIFIED UNDER SAID SECTIONS OF SAID CODE, THE COMPANY MAY, WITHIN ONE YEAR OF
RECEIVING A FINAL DENIAL OF SUCH QUALIFICATION (INCLUDING A FINAL RESOLUTION OF
SUCH DENIAL THROUGH ALL APPEALS PROCEDURES), RESCIND THIS RESTATEMENT OR
TERMINATE THE PLAN OR BOTH.  WITHIN SAID PERIOD, THE COMPANY MAY, SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 6.3(C), DIRECT THE FUNDING MEDIUM TO RETURN
ALL CONTRIBUTIONS RECEIVED DURING THE PERIOD THE PLAN IS NOT QUALIFIED TO THE
PERSONS FROM WHOM RECEIVED, TOGETHER WITH SUCH ADJUSTMENTS SO AS TO REFLECT, PRO
RATA, THE INCREASES AND DECREASES ALLOCABLE TO ALL SUCH CONTRIBUTIONS.


 


SECTION 11.8.                             MILITARY SERVICE.  EFFECTIVE AS OF
DECEMBER 12, 1994, NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY,
CONTRIBUTIONS, BENEFITS AND SERVICE CREDIT WITH RESPECT TO QUALIFIED MILITARY
SERVICE SHALL BE PROVIDED UNDER THE PLAN IN ACCORDANCE WITH SECTION 414(U) OF
THE CODE.

 

IN WITNESS WHEREOF, American Crystal Sugar Company has caused its name to be
hereunto subscribed by its President this 27th day of February, 2002, United
Sugars Company has caused its name to be hereunto subscribed by its Board of
Directors this 22nd day of March, 2002, and Midwest Agri-Commodities has caused
its name to be hereunto subscribed by its Board of Directors this 22nd day of
March, 2002.

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

By

/s/ James J. Horvath

 

 

 

 

Its

President

 

 

 

 

UNITED SUGARS CORPORATION

 

 

 

By

/s/ Board of Directors’ Resolution

 

 

 

 

Its

 

 

 

 

 

MIDWEST AGRI-COMMODOTIES

 

 

 

 

By

/s/ Board of Directors’ Resolution

 

 

 

 

Its

 

 

 

51

--------------------------------------------------------------------------------


 

STATE OF

)

 

) SS.

COUNTY OF

)

 

On this        day of                , 2002, before me personally appeared
                                 , to me personally known, who, being by me
first duly sworn, did depose and say that he/she is the
                              of American Crystal Sugar Company, the corporation
named in the foregoing instrument; that the seal (if any) affixed to said
instrument is the corporate seal of said corporation, and that said instrument
was signed and sealed (if sealed) on behalf of said corporation by authority of
its Board of Directors; and he/she acknowledged said instrument to be the free
act and deed of said corporation.

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF

)

 

 

 

) SS.

 

 

COUNTY OF

)

 

 

 

On this        day of                , 2002, before me personally appeared
                                 , to me personally known, who, being by me
first duly sworn, did depose and say that he/she is the
                              of United Sugars Corporation, the corporation
named in the foregoing instrument; that the seal (if any) affixed to said
instrument is the corporate seal of said corporation, and that said instrument
was signed and sealed (if sealed) on behalf of said corporation by authority of
its Board of Directors; and he/she acknowledged said instrument to be the free
act and deed of said corporation.

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF

)

 

 

 

) SS.

 

 

COUNTY OF

)

 

 

 

On this        day of                , 2002, before me personally appeared
                                 , to me personally known, who, being by me
first duly sworn, did depose and say that he/she is the
                              of Midwest Agri-Commodities, the corporation named
in the foregoing instrument; that the seal (if any) affixed to said instrument
is the corporate seal of said corporation, and that said instrument was signed
and sealed (if sealed) on behalf of said corporation by authority of its Board
of Directors; and he/she acknowledged said instrument to be the free act and
deed of said corporation.

 

 

 

 

 

 

 

 

 

 

52

--------------------------------------------------------------------------------


 

APPENDIX A

 

For purposes of determining Actuarial Equivalence under Section 4.9, the benefit
to which the Participant may become entitled shall be multiplied by the
applicable factor (not exceeding 1).

 

I.

 

100% Joint and Survivor Annuity

 

F = .830 + .006C - .007D

 

 

 

 

 

II.

 

66-23% Joint and Survivor Annuity

 

F = .879 + .004C - .006D

 

 

 

 

 

III.

 

50% Joint and Survivor Annuity

 

F = .905 + .004C - .005D

 

 

 

 

 

IV.

 

10 Year Certain & Life Annuity

 

 

 

Age

 

Factor

 

 

 

 

 

55

 

.985

 

56

 

.982

 

57

 

.979

 

58

 

.976

 

59

 

.973

 

60

 

.970

 

61

 

.967

 

62

 

.964

 

63

 

.961

 

64

 

.958

 

65

 

.955

 

66

 

.945

 

67

 

.935

 

68

 

.925

 

69

 

.915

 

70

 

.905

 

71

 

.895

 

72

 

.885

 

73

 

.875

 

74

 

.865

 

75

 

.855

 

 

Explanation of symbols:

 

F = Factor
C = 65 minus commencement age
D = Participant’s age minus Beneficiary’s age

 

0 - Use age nearest commencement
0 - Do not interpolate

 

53

--------------------------------------------------------------------------------


 

APPENDIX B

 

Non-Union Employees and Union Employees covered under the collectively bargained
agreement between American Crystal Sugar Company and the Distillery, Rectifying
and Wine Workers of America who were eligible for Basic Life Insurance and were
age 55 or older on September 1, 1974, are eligible for the following death
benefits:

 

Employee Name

 

Death Benefit Amount

 

 

 

 

 

Milo Born

 

10,000

 

Joe Burwell

 

9,500

 

David Davis

 

9,500

 

Libbie Eccles

 

7,500

 

Philip Fick

 

16,500

 

Olger Gjestvang

 

11,250

 

Leland Hamm

 

10,500

 

Harvey Hauer

 

8,000

 

William Hudson

 

9,500

 

Alton Ingraham

 

9,000

 

Edwin Kidder

 

15,000

 

George Laurence

 

12,000

 

Elmer Lutz

 

7,500

 

Mike Markiewith

 

$  15,250

 

Cora McDaniel

 

6,500

 

Amelia Miller

 

5,000

 

William Peterson

 

12,000

 

Ernest Rehder

 

11,250

 

Dudley Sims

 

18,000

 

Donald Smith

 

9,500

 

Ruth Smith

 

7,500

 

Quentin Sprank

 

8,000

 

Ed Swift

 

14,250

 

Albert Switser

 

10,250

 

Ted Thierry

 

17,250

 

Ernest Visconti

 

12,750

 

Emil Vogel

 

8,500

 

Erick Wenzel

 

9,000

 

Freeman Winstanley

 

20,000

 

 

54

--------------------------------------------------------------------------------


 

These retirees from Plan C, Clarksburg Union, are entitled to the $1,000 lump
sum death benefit.  This benefit is paid from Retirement Plan A.

 

As these retirees dies, the actuary must be notified each March 1 so that
participant count and liability can be included in the actuarial report for Plan
A.

 

Name

 

Social Security
Number

 

Sex

 

Date of Birth

 

Benefit Commencement Date

 

 

 

 

 

 

 

 

 

 

 

William Hudson

 

###-##-####

 

M

 

10-26-13

 

03-01-77

 

 

 

 

 

 

 

 

 

 

 

Ralph E. Johnson

 

###-##-####

 

M

 

04-19-29

 

12-01-81

 

 

55

--------------------------------------------------------------------------------